8/21/2018                                                                                    Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                              Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 1 of 211
                                                    My Alibaba                                                                                                                                                             99+ My Account             Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                               
  Buy   Sell
                                                                                                                                                                                                                     
                                All inquiries                                     Mrs. Happy Xiong                                               Jiangxi Hengte Industry Co., Ltd.              ID: 100722122218
   
                                                                                                                                                    10YRS
   Home
                Click to search...                                                                                                                                                                                                         2                3
                                                                                          Chat Now!
              All Statuses                          |   Unread                                                                                                                                     Show more   
                                                                                                                                                                                                                          Start order Seller conﬁrm       Payme
  Message
   Center               I want to buy the product you are
                                                                                                                                                                     how about the red background?
                        selling on Alibaba.com.                                                                                                           Read
                                                                                                                                                                                                                                    Order ID: 93979635973616
   
   Orders                                                                          Alex Zhan 2018-08-21 10:24                                                                                                                        Status: Waiting for supplie
                                     Happy Xiong              15:26
                                           10 YRS                                     Dear            ,
                                                                                                                                                                                                                          Initial payment: USD 2.00
  Contacts                                                                             
                                                                                                                                                                                                                                  Reminder: Click "View Order
                                                                                      For red  background:                                                                                                                                  orders.
                                                                                     pls kindly see the attachment for your reference.
  My Lists                                                                            If any questions, pls notify.                                                                                                                                Request Mod
                                                                                      Tks. & b.rgds.
   
  Services                                                                                                                                                                                                                                          View order
                                                                                      Happy



                                                                                                      01.jpg   Download                                                                                                  Product details

                                                                                                                                                                                                                                         Plastic Poker Card por

                                                                                                      02.jpg   Download



                                                                                                                                                                                                                           Quantity: 5 Piece(s)     Unit price: U
                                                                                                      03.png   Download


                                                                                                                                                                                                                         Shipping details
                                                                                                      04.jpg   Download                                                                                                            Shipping express
                                                                                                                                                                                                                                   method:


                                                                                                                                                                                      2018-08-21 10:29                         Trade terms: FOB

                                                                                                                                                     okay please issue me a PI for this item                                      Expected 25 day(s) after
                                                                                                                                                                                                                              shipping date: supplier receive
                                                                                                                                                                                                                                             s initial paymen
                                                                                                                                                     Name:                                                                                   t
                                                                                                                                                     address: 19 Old Dear Lane Rhinebeck, NY 12572 
                                                                                                                                                                                                                         Payment details
                                                                                                                                                     will pay this by paypal
                                                                                                                                           Read
                                                                                                                                                                                                                          Initial payment: USD 2.00
                                                                                   Alex Zhan 2018-08-21 12:02
                                                                                                                                                                                                                                   Balance USD 4.00
                                                                                      Dear            ,                                                                                                                           payment:
                                                                                       
                                                                                      Fine, pls kindly see the attachment for your reference.                                                                            Trade Assurance services
                                                                                      pls also notify the receiver full name, postcode, city name, state, country,
                                                                                                                                                                                                                          Post-delivery coverage
                                                                                      mobile no & tel no.
                                                                                      Tks. & b.rgds.                                                                                                                      1. Actual total payment is protected
                                                                                                                                                                                                                          2.If quality of goods does not matc
                                                                                                                                                                                                                          shipment is late, you are eligible for
                                                                                      Happy                                                                                                                               receiving the goods.
                                                                                       

                                                                                                                                                                                                                         Additional remarks
                                                                                               PI 18EL0820 FOR 5SE....pdf       Download                                                                                No



                                                                            Notiﬁcation 2018-08-21 12:02

                                                                           Trade Assurance order may be at risk if you communicate and order outside of
                                                                           Alibaba.com's platform. To help protect yourself:

                                                                                 Keep communication transcript
                                                                                 Complete order payment on Alibaba.com


                                                                                                                                                                                      2018-08-21 12:38

                                                                                                                            is ELING INDUSTRY CO., LIMITED in the PI related to your store
                                                                                                                            name  Jiangxi Hengte Industry Co., Ltd. in alibaba????
                                                                                                                  Read


                                                                                   Alex Zhan 2018-08-21 15:26

                                                                                      Dear            ,
                                                                                       
                                                                                      Jiangxi Hengte Industry Co., Ltd  and Eling Industry Co., Limited are
                                                                                      same group company.
                                                                                      Eling Industry Co., Limited can receive US DOLLAR. So we use this co
                                                                                      name.
                                                                                      if you need, we can change the co into Jiangxi Hengte Industry Co., Ltd.
                                                                                      now pls kindly see the revised PI for your record
                                                                                      if any questions, pls notify.
                                                                                      Tks. & b.rgds.


                                                                                      Happy



                                                                                               PI 18EL0820(1) FOR ....pdf     Download




                                                                             Please type message...                                                                                                    Send

                                                                                                                                                                                                                                                                       437

https://message.alibaba.com/message/ma.htm?tradeId=100722122218&secTradeId=MC1IDX1MMbeTtEmSmq5si_4SaYzNBDZa_imoTCMx15OEpc_ibtg0wYeB2q1OZROq-JX3bGq&tracelog=reply|reply_now|11986…                                                                               1/1
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 2 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        438
       Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 3 of 211




                     江 西 恒 特 实 业 有 限 公 司
                   JIANGXI HENGTE INDUSTRY CO., LTD.
ROOM#301, NO.1, LANE#218, EAST GUILIN STREET, SHANGHAI, 200233,CHINA
           TEL:+0086-21-64849558, 18917897708 FAX:+0086-21-50849948


                           PROFORMA INVOICE


TO :                                                   Invoice No: 18EL0821(1)
                                                             Date AUG.21, 2018
Name:
address: 19 Old Dear Lane Rhinebeck, NY 12572


INVOICE of UNDERMENTIONED GOODS DELIVERED from CHINA to USA by express


(1) UNO CARDS SAMPLES 5SETS
QTY: 5sets
UNIT PRICES: USD2.00/set
Amount: USD10.00 Ex works
(2)Extra freight cost USD35.00
                         Total: 5SETS SAMPLES
                                USD45.00
                                CFR USA BY EXPRESS
                                ==============
SAY U.S.DOLLARS FORTY-FIVE ONLY
Payment Terms: 100% T/T in advance after confirming the details.
Delivery Date: Within 7days after receiving the payment
Paypal account no: happy@eling.com.cn




                                                                                 439
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 4 of 211


DEFENDANT Keep Forth Store




                                                                    440
     Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 5 of 211




Defendant's Listing for Infringing Products




                                                                         441
7/31/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 6 of 211


                                                                                                             Buyer Protection      Help           Save big on our app!      Ship to    / USD        Language




                                             I'm shopping for...                                                                                                                          0

                                                                                                                                                                             New here? Get your coupons!

   Store: Keep Forth Store     95.9% Positive feedback         Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                    UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold
                                                                                                    Playing Card Entertainment Board Game
                                                                                                      5 orders


                                                                                                    Price:          US $4.10 / piece
                                                                                                    Discount
                                                                                                    Price:          US $3.08 / piece            -25%     2 days left
                                                                                                                       Get our app to see exclusive prices



                                                                                                    Shipping:       US $0.18 to United States via China Post Ordinary Small Packet Plus
                                                                                                                    Estimated Delivery Time: 20-39 days

                                                                                                    Quantity:              1           piece (10 pieces at most per customer)


                                                                                                    Total Price:    US $3.26


                                                                                                         Buy Now                  Add to Cart

                                                                                                        Add to Wish List (4 Adds)


                                                                                                    New User
                                                                                                    Coupon:              US $4.00         GET IT NOW

                                                                                                    Store
                                                                                                    Promotion:           Get Seller Coupons          US $5.00 off per US $300.00



                                                                                                    Return Policy        Returns accepted if product not as described, buyer pays return shipping
                                                                                                                         fee; or keep the product & agree refund with seller. View details

                                                                                                    Seller               On-time Delivery
                                                                                                    Guarantees:          60 days


                                                                                                    Payment:                                                                      View More


                                                                                                             Buyer Protection
                                                                                                                 Full Refund if you don't receive your order
                                                                                                                 Full or Partial Refund , if the item is not as described
                                                                                                                                                                                               Learn More




       Product Details          Feedback (0)           Shipping & Payment              Seller Guarantees



                                                                         Get US $5.00 off on orders over US $300.00(Incl. shipping costs)
               Seller Discount
               On all products
               Time left until promotion ends：2d 0h 0m                  If you want to purchase more than one product, please add everything to your Cart first. When you proceed to the checkout
                                                                        page, the Seller Discount will be automatically calculated.
               Shop Now




        Item specifics

      Brand Name: OUTAD                                                                              Game Difficulty Level: Advanced
      Maximum Player Number: 10                                                                      Teaching Mode: Book
      Material: Paper                                                                                Type: Advertising Poker
      Age: >8 Years                                                                                  Minimum Player Number: 2
      Tabletop Game Product: Card Cover                                                              Game Length: 0-30 minutes
      is_customized: Yes                                                                             Type: UNO Card


        Product Description




                                                                                                                                                                                          Recently Viewed
                                                                                                                                                                                                                     442

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32901755063.html                                                                          1/8
7/31/2018            UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                       Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 7 of 211




            Novelty USB Charging
            Night Riding Cycling Bic
            USD 3.81-4.50/piece

      Features:
      Number One For Fun Family activities between Friends.
      Appropriate for ages 7 to adult.
      Suitable for 2 to 10 players.
      Great for family,bring great fun for you.
      Lightweight and portable,good entertainment of your travel and party.
       
       
      Product Properties:
      is_customized:Yes
      Tabletop Game Product:Card Cover
      Type:UNO Card
      Game Length:0-30 minutes
      Game Difficulty Level:Advanced
      Age: more than 8 Years
      Type:Normal
       
      Specifications:
      Card Color: Multi-colored
      Material: Chrome Paper
      Card Size: 8.6cm x 5.6 cm (L x  W)
       
      Package Includes:
      1 pcs Family Game Poker (108 cards)
       




                                                                                                                                                                                         Recently Viewed
                                                                                                                                                                                                                    443

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32901755063.html                                                                         2/8
7/31/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 8 of 211




                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                               444

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32901755063.html                                                                    3/8
7/31/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 9 of 211




                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                               445

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32901755063.html                                                                    4/8
7/31/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 10 of 211




                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                               446

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32901755063.html                                                                    5/8
7/31/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 11 of 211




                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                               447

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32901755063.html                                                                    6/8
7/31/2018        UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 12 of 211




        Packaging Details

      Unit Type: piece                                                                                Package Weight: 0.192kg (0.42lb.)

      Package Size: 9cm x 6cm x 3cm (3.54in x 2.36in x 1.18in)


      Transaction History                                                                                                                        5 transactions in last 6 months. Sort by latest

        Buyer                                                           Transaction Information

            O***.                                                       1 piece
            EE                                                          28 Jul 2018 12:18


            R***.                                                       1 piece
            CH                                                          28 Jul 2018 10:33


            M***.                                                       1 piece
            FR                                                          27 Jul 2018 11:57


            L***.                                                       1 piece
            IT                                                          25 Jul 2018 13:17


            T***.                                                       1 piece
            NL                                                          25 Jul 2018 03:05



             1



      More Products
      From This Seller




                                                                                                                                                                                     Recently Viewed
                                                                                                                                                                                                                448

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32901755063.html                                                                     7/8
7/31/2018           UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                      Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 13 of 211

                                                                                                                             Buyer Protection     Help             Save big on our app!      Ship to    / USD         Language




                                                I'm shopping for...                                                                                                                                        0

                                                                                                                                                                               New here? Get your coupons!

   Store: Keep Forth Store         95.9% Positive feedback        Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                     UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing
                                                                                                     Card Entertainment Board Game
                                                                                                       5 orders


                                                                                                     Price:           US $4.10 / piece
                                                                                                     Discount
                                                                                                     Price:           US $3.08 / piece            -25%       2 days left
                                                                                                                         Get our app to see exclusive prices


                                                                                                     Shipping:        US $0.18 to United States via China Post Ordinary Small Packet Plus
                                                                                                                      Estimated Delivery Time: 20-39 days

                                                                                                     Quantity:               1           piece (10 pieces at most per customer)


                                                                                                     Total Price:     US $3.26


                                                                                                          Buy Now                    Add to Cart

                                                                                                         Add to Wish List (4 Adds)


                                                                                                     New User
                                                                                                     Coupon:               US $4.00        GET IT NOW

                                                                                                     Store
                                                                                                     Promotion:           Get Seller Coupons              US $5.00 off per US $300.00



                                                                                                     Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                           the product & agree refund with seller. View details

                                                                                                     Seller                On-time Delivery
                                                                                                     Guarantees:           60 days


                                                                                                     Payment:                                                                          View More


                                                                                                              Buyer Protection
                                                                                                                  Full Refund if you don't receive your order
                                                                                                                  Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                 Learn More




      Product Details               Feedback (0)          Shipping & Payment               Seller Guarantees


        Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:     1           Ship to:       United States


                  Shipping Company                                         Shipping Cost                                        Estimated Delivery Time                                   Tracking Information

            China Post Ordinary Small Packet      US $4.18      US $0.18                                            20-39 days                                             Not available
                          Plus                    You save: US $4.00 (about 96%)

                                                  US $4.24      US $1.55                                            12-20 days                                             Available
                         ePacket
                                                  You save: US $2.69 (about 63%)

                                                  US $6.84      US $2.44                                            19-39 days                                             Available
             AliExpress Standard Shipping
                                                  You save: US $4.40 (about 64%)

                                                  US $40.17 US $17.42                                               12-21 days                                             Available
                          EMS
                                                  You save: US $22.75 (about 57%)

                                                  US $57.54 US $19.26                                               6-13 days                                              Available
                          DHL
                                                  You save: US $38.28 (about 67%)



        Packaging Details

      Unit Type: piece                                                                                        Package Weight: 0.192kg (0.42lb.)

      Package Size: 9cm x 6cm x 3cm (3.54in x 2.36in x 1.18in)


        Payment

      We support the following payment methods.

                                                                                                                                                                                                           Recently Viewed
                                                                                                                                                                                                                                       449

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32901755063.html                                                                                            1/2
7/31/2018                                                                                         Keep Forth Store - Small Orders Online Store on Aliexpress.com
                                       Case 1:18-cv-08824-LAP Document    15-3 Help
                                                                    Buyer Protection
                                                                                     Filed 10/18/18
                                                                                            Save big on our app!
                                                                                                                 Page
                                                                                                                  Ship to
                                                                                                                          14   of 211
                                                                                                                           / USD   Language




                                                    I'm shopping for...                                                                                                         On AliExpress    In this store                  0




     Store: Keep Forth Store            Open: 1 year(s)       95.9% Positive feedback                 Follow         244 Followers




            Store Home              Products          Sale Items                 Top Selling                New Arrivals                Feedback

     Home > Store Home > Feedback

        Store Categories
                                                 Seller Feedback
             Ship from Russian
                                                   Seller Summary
              ship from us
              20                                                                            Seller: Keep Forth Store
              25
                                                             Positive Feedback (Past 6 months): 95.9%
              1
              10
                                                                          AliExpress Seller Since: 22 Mar 2017
              other

             Water Sport
                                                   Detailed seller ratings
              Rowing
              Life jacket & Buoy                              Item as Described :                                4.7 (2313 ratings)                 1.47% Lower       than other sellers
              Diving mask
                                                                 Communication :                                 4.7 (2313 ratings)                 1.47% Lower       than other sellers
              Flippers &...
              Swimming wear                                      Shipping Speed :                                4.6 (2313 ratings)                 2.13% Lower       than other sellers
              Breathing tube
              Children swimming...
                                                   Feedback History
             Camping &Hiking                       Feedback                                                  1 Month                        3 Months                   6 Months
              Camping Mat                          Positive (4-5 Stars)                                      44                             700                        2,073
              Outdoor Stoves
                                                   Neutral (3 Stars)                                         2                              24                         61
              Outdoor Tools
              Climbing related                     Negative (1-2 Stars)                                      7                              32                         89
              Tents & Sleeping Bags                Positive feedback rate                                    86.3%                          95.6%                      95.9%
              Safety & Survival
              Walking Sticks
              Compass
              Sun shelter
              Outdoor Tablewares
                                                   Negative Feedback Received as a Seller (Past 6 months)        Feedback Received as a Seller
             Hunting & Fishing
                                                                                                                                                                                                                 Previous   1   2   ...   11   Next
              Bow & Arrow                          Viewing 1 - 10
              Hunting Optics                                                                                                                                                                                                          Sort by default
                                                   Buyer                       Transaction Details                                 Feedback
              Hunting Bags &...
              Hunting Gun...
                                                   R***y                       80-120cm children swimwear girls s...                                   10 Jul 2018 18:43
              Hunting Cameras
                                                                                                                                   До сих пор не получила, в программе не могу открыть спор и связаться с продавцом! Видать попала
              laser
                                                                               1 piece                                             на мошенников.
              hunting vest
              Fishing Tools                                                                                                        Seller's reply
                                                                                                                                   "Dear friend, So sorry to hear that you still haven't received the parcel, maybe something was happened on
             Yoga                                                                                                                  the way,we will contact post to know more information. As a seller, we hope our customer will receive the
                                                                                                                                   item soon, but as you know there are so many unknown factors in the transit,it is a little delay Any way, we
              Yoga Pants
                                                                                                                                   will improve our logistic and customer service quality. Next time, please kindly contact us first before leave
              Yoga Shirts                                                                                                          negative feedback, we will solve your problem well. Hope you will receive it soon. Best regards"
              Yoga Sets
              Yoga Mats                                                        20 In 1 Multifunctional Carabiner S...
                                                   V***z                                                                                               06 Jul 2018 14:11
              Sports Bras
                                                                                                                                   The product is rusty.
              Resistance Bands
                                                                               1 piece                                             Seller's reply
              Jump Ropes
              Hand Grips                                                                                                           "Dear buyer, We are so sorry for the trouble. We know the item doesn't reach your expectation, You can
                                                                                                                                   contact us first before you left us bad feedback, You know we can solve this for you well. In order to improve
              other
                                                                                                                                   the service,we will pay attention to your feedback and find a solution to improve. We will do it better next
                                                                                                                                   time. Thanks again for your purchase and valuable feedback. Looking forward to do more business with you
             Sportswear &...
                                                                                                                                   in the future. Nice day."
              Head Protect
              Sports Safety                        e***i                       X Shape Yarn Splicing Yoga Pants                                        06 Jul 2018 11:26
              Camping & Hiking                                                 Qu...
                                                                                                                                   их нет. пришли одни. х формы не могу дождаться
              Trainning &Exercise
                                                                               1 piece                                             Seller's reply
              Running &Racing
              Insoles &Socks                                                                                                       "Dear buyer, We are so sorry for the trouble. We never want to make trouble for you,really hope you can
                                                                                                                                   understand us and give us a chance. You can contact us first before you left us bad feedback, You know we
              Dancing
                                                                                                                                   can solve this for you well. In order to improve the service,we will pay attention to your feedback and find a
              Shoes                                                                                                                solution to improve. We will do it better next time. Thanks again for your purchase and valuable feedback.
              Skiing & Cycling...                                                                                                  Nice day."
              Gloves
                                                   D***i                       Single Piece Unisex Basketball Tenn...                                  04 Jul 2018 12:09
             Sport Bags
                                                                                                                                   È arrivato uno solo
              Water Bags
                                                                               1 piece                                             Seller's reply
              swimming bags
                                                                                                                                   "Dear buyer, We are so sorry for the trouble. We know the item doesn't reach your expectation, but the item
              Sportswear
                                                                                                                                   is beautiful and you can use it normally, right? In order to improve the service,we will pay attention to your
              running bag                                                                                                          feedback and find a solution to improve the description. We will give you a better service next time. Thanks
              Mountaineering bag                                                                                                   again for your purchase and valuable feedback. Looking forward to do more business with you in the future.
                                                                                                                                   Nice day. "
             Entertainment
              Chess Sets                           P***n                       AF-680 Adult Long Fins Full Foot Sw...                                  03 Jul 2018 17:03
              Board Games                                                                                                          Im get wrong size. Not back money.
              Playing Cards
                                                                               1 piece                                             Seller's reply
              Cheerleading &...
                                                                                                                                   "Dear buyer, We are so sorry for the trouble. We know the item doesn't reach your expectation, but the item
              Gambling
              Musicial Instrument
                                                                                                                                   is beautiful and you can use it normally, right? In order to improve the service,we will pay attention to your
                                                                                                                                                                                                                                Recently    Viewed
                                                                                                                                                                                                                                                              450
                                                                                                                                   feedback and find a solution to improve the description. We will give you a better service next   time. Thanks
                                                                                                                                   again for your purchase and valuable feedback Looking forward to do more business with you in the future
https://www.aliexpress.com/store/feedback-score/2959155.html?spm=2114.12010608/itm2home-1.0.0.32e41867rW14sw#rating-displayer                                                                                                                           1/2
7/31/2018                                                                              Keep Forth Store - Small Orders Online Store on Aliexpress.com
              Whistle                  Case 1:18-cv-08824-LAP Document       15-3 Filed 10/18/18 Page 15 of 211
                                                                   again for your purchase and valuable feedback. Looking forward to do more business with you in the future.
                                                                   Nice day. "
             Sports Products
                                                 P***n                  AF-680 Adult Long Fins Full Foot Sw...                     03 Jul 2018 17:03
              Fitness Equipments
              Ball Game                                                                                          I get wrong size. Not back money.
              Skiing & Snowboarding                                     1 piece                                  Seller's reply
              boxing                                                                                             "Dear buyer, We are so sorry for the trouble. We know the item doesn't reach your expectation, but the item
              skateboard                                                                                         is beautiful and you can use it normally, right? In order to improve the service,we will pay attention to your
              Pedometer                                                                                          feedback and find a solution to improve the description. We will give you a better service next time. Thanks
                                                                                                                 again for your purchase and valuable feedback. Looking forward to do more business with you in the future.
              golf
                                                                                                                 Nice day. "
              Running Machine

             Cycling                             J***a                  Baby Auto Safety Seat Belt Harness ...                     01 Jul 2018 03:53

              Cycling Eyewear                                                                                    Товар я так и не получила, транспортировка была отменена по непонятным причинам. Деньги даже
                                                                        1 piece                                  не возместили, в статусе показывает - заказ выполнен. По факту ничего....
              Cycling Clothing
              Cycling Gloves                                                                                     Seller's reply
              Cycling Accessories                                                                                "Dear buyer, We are so sorry for the trouble. We never want to make trouble for you,really hope you can
              22%                                                                                                understand us and give us a chance. You can contact us first before you left us bad feedback, You know we
                                                                                                                 can solve this for you well. In order to improve the service,we will pay attention to your feedback and find a
              kimlee
                                                                                                                 solution to improve. We will do it better next time. Thanks again for your purchase and valuable feedback.
              Bicycle Parts                                                                                      Nice day."
              Bicycle Repair Tools

                                                 E***r                  Completely Framed Mask Skiing                              29 Jun 2018 14:23
             Others                                                     Glass...
                                                                                                                 El paquete llegó al país pero lo devolvieron como puedo hacer para coordinar puedo pagar otra vez el envío
                                                                        1 piece                                  Seller's reply
        Service Center                                                                                           "Dear friend, So sorry to hear that you still haven't received the parcel, maybe something was happened on
                                                                                                                 the way,we will contact post to know more information. As a seller, we hope our customer will receive the
             Contact Now                                                                                         item soon, but as you know there are so many unknown factors in the transit,it is a little delay Any way, we
                                                                                                                 will improve our logistic and customer service quality. Next time, please kindly contact us first before leave
                                                                                                                 negative feedback, we will solve your problem well. Hope you will receive it soon. Best regards"


              Follow                             Y***z                  Picnic Gas Refill Adapter Outdoor C...                     18 Jun 2018 06:42
            244 Followers                                                                                        urun sadece bir adet geldi
                                                                        1 piece                                  Seller's reply
                                                                                                                 "Dear buyer, We are so sorry for the trouble. you only ordered 1 pieces at our store In order to improve the
                                                                                                                 service,we will pay attention to your feedback and find a solution to improve the description. We will give you
                                                                                                                 a better service next time. Thanks again for your purchase and valuable feedback. Looking forward to do
                                                                                                                 more business with you in the future. Nice day. "


                                                 A***n                  Heavy Triceps Rope Attachment                              13 Jun 2018 05:16
                                                                        Cable...
                                                                                                                 Очень долго, трек не отслеживался. За задержку заказа сначала обещали подарок, потом сказали что
                                                                        1 piece                                  не их политика компании и подарка не будет, я настоя, тогда предложили два варианта каких то
                                                                                                                 женских купальника, ключевое ЖЕНСКИХ. Зачем они мне? В итоге я им сказал просто пришлите уже
                                                                                                                 мой заказ и вот оно свершилось чудо заказ наконец то пришел. Пришлось открывать спор. В общем
                                                                                                                 очень долго все это тянулось. Ужасный продавец категорически не рекомендую!!!!


                                                                                                                                                                                             Previous   1   2   ...   11   Next




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



        Google Play                  App Store



    Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                                            Recently Viewed
                                                                                                                                                                                                                                         451

https://www.aliexpress.com/store/feedback-score/2959155.html?spm=2114.12010608/itm2home-1.0.0.32e41867rW14sw#rating-displayer                                                                                                      2/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 16 of 211




          Defendant's Storefront




                                                                     452
7/31/2018           Find All China Products On Sale from Keep Forth Store on Aliexpress.com - UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game,Fa…
                                       Case 1:18-cv-08824-LAP Document  15-3 Filed
                                                                    Buyer Protection Help
                                                                                          10/18/18
                                                                                           Save big on our app!
                                                                                                                Page
                                                                                                                 Ship to
                                                                                                                         17   of 211
                                                                                                                          / USD   Language




                                                    I'm shopping for...                                                                        On AliExpress   In this store            0




     Store: Keep Forth Store            Open: 1 year(s)       95.9% Positive feedback           Follow   244 Followers




            Store Home              Products          Sale Items               Top Selling          New Arrivals             Feedback

     Home > Store Home > UNO card game poker Family Fun

        Store Categories
                                                     Store Categories >       UNO card game poker Family F           2 items found                                                           Hide Filter

             Ship from Russian
                                                     Related                  Board Games (1)            Playing Cards (1)
              ship from us                           Categories
              20
              25
              1
              10                                     Best Match           Orders       New          price           Free Shipping                                                View
              other

             Water Sport                                                             25                                          25
              Rowing
              Life jacket & Buoy
              Diving mask
              Flippers &...
              Swimming wear
              Breathing tube
              Children swimming...

             Camping &Hiking
              Camping Mat
              Outdoor Stoves                       UNO card game poker Family Fun               Family Funny Entertainment
              Outdoor Tools                        One Pack of 108pcs Pokers...                 Board Game UNO Fun Poker...
              Climbing related                     US $3.08 / piece                             US $3.39 / piece
                                                   US $4.10 / piece                             US $4.52 / piece
              Tents & Sleeping Bags
                                                   Orders(5)                                    Order(1)
              Safety & Survival
              Walking Sticks
              Compass
              Sun shelter                                 1
              Outdoor Tablewares

             Hunting & Fishing
              Bow & Arrow
              Hunting Optics
              Hunting Bags &...
              Hunting Gun...
              Hunting Cameras
              laser
              hunting vest
              Fishing Tools

             Yoga
              Yoga Pants
              Yoga Shirts
              Yoga Sets
              Yoga Mats
              Sports Bras
              Resistance Bands
              Jump Ropes
              Hand Grips
              other

             Sportswear &...
              Head Protect
              Sports Safety
              Camping & Hiking
              Trainning &Exercise
              Running &Racing
              Insoles &Socks
              Dancing
              Shoes
              Skiing & Cycling...
              Gloves

             Sport Bags
              Water Bags
              swimming bags
              Sportswear
              running bag
              Mountaineering bag

             Entertainment
              Chess Sets
              Board Games
              Playing Cards
              Cheerleading &...
              Gambling
              Musicial Instrument                                                                                                                                                           Recently Viewed
                                                                                                                                                                                                                    453

https://www.aliexpress.com/store/2959155/search?origin=y&SortType=bestmatch_sort&SearchText=UNO%20card%20game%20poker%20Family%20Fun                                                                          1/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 18 of 211




Communications between NAL and
          Defendant




                                                                     454
7/31/2018                                                                  Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Buyer
                                                                           Filed       10/18/18
                                                                               Protection Help
                                                                                                  Page
                                                                                               Mobile
                                                                                                            19 /of
                                                                                                      Ship to   USD
                                                                                                                   211Language

                                                                                                              I'm shopping for...                                                      Cart     0




       My AliExpress           My Orders     Message Center             Wish List          My Favorite Stores            Account Settings


                                            Back   View Details
      Message Center
                                             Send to: jun F    Keep Forth Store     | Add to Blacklist
      Conversations (7)

      Spam
                                                                                                                                                                                    Insert smileys



      Service Notification

      Notifications



      Setting

      Contact Blacklist                                                                                                                                                                   1/9



                                               Browse
        AliExpress Mobile App                You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
            Search Anywhere, Anytime!          Send




                                             Message History                                                                                                                 FAQ         Delete Conversation


                                                                                                          Messages Translation:        Disable     English
                                                                   
            Scan or click to download

                                             jun F                    Dear Friend,
                                             18/07/25 23:12           we just checked ,it can sent to your place ,
                                                                      you can choose ePacket
                                                                      thank you



                                                                                                                                                                      Just answer YES or NO.        Me
                                                                                                                                                                                                    18/07/25 22:34


                                             jun F
                                                                      Dear
                                             18/07/25 22:23           Thanks for your interests in our product.
                                                                      on our listing there has countries and shipping methods option ,you can choose it by yourself.
                                                                      You can place a order and we will send out your parcel asap after the payment
                                                                      Have a nice day.



                                                                                                                                    So do you ship to New York? That is address is New York.        Me
                                                                                                                                                                                                    18/07/25 21:37


                                             jun F                    Dear,
                                             18/07/25 21:26           Sorry for the late reply .
                                                                      As you can see, each product interface has logistics options,
                                                                      It shows clearly for our delivery time and shipping fee of the different shipping ways .
                                                                      You could choose the shipping way according to your actual request.（If the shipping ways to your country are not
                                                                      available, then the product can not be sent to your address）

                                                                      thanks very much for your understanding.
                                                                      have a nice day.




                                                                                             About this product
                                                                                             UNO card game poker Family Fun One Pack of 108pcs Po...


                                                                                                                                                                                                    Me
                                                                                                                                        Hello! Do you ship to this address? 752 Lafayette Ave
                                                                                                                                                                                                    18/07/25 19:58
                                                                                                                                        Brooklyn, NY 11221




                                                    1   2                                                                                                                                 Go to Page            Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category                                                                                                                                                                                                      455

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=118171996602&digest=7c551c4a2261603cbe03d46f921c862c257b50645c1424dff7a35f03d89494a5                                                                         1/2
7/31/2018                                                                   Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Buyer
                                                                           Filed       10/18/18
                                                                               Protection Help
                                                                                                  Page
                                                                                               Mobile
                                                                                                            20 /of
                                                                                                      Ship to   USD
                                                                                                                   211Language

                                                                                                               I'm shopping for...                                                      Cart    0




       My AliExpress           My Orders    Message Center             Wish List           My Favorite Stores             Account Settings


                                           Back   View Details
      Message Center
                                            Send to: jun F    Keep Forth Store       | Add to Blacklist
      Conversations (7)

      Spam
                                                                                                                                                                                    Insert smileys



      Service Notification

      Notifications



      Setting

      Contact Blacklist                                                                                                                                                                   1/9



                                              Browse
        AliExpress Mobile App               You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
            Search Anywhere, Anytime!         Send




                                            Message History                                                                                                                   FAQ        Delete Conversation


                                                                                                           Messages Translation:         Disable     English
                                                                  
            Scan or click to download

                                            jun F                    Dear
                                            18/07/30 01:26
                                                                     Thank you for contacting us.

                                                                     Currently, AliExpress supports the following payment methods:
                                                                     -Credit Cards (Visa or Mastercard)
                                                                     -QIWI
                                                                     -Western Unionyi
                                                                     -Maestro debit card
                                                                     -WebMoney
                                                                     -Bank Transfer
                                                                     -Boleto

                                                                     For more detailed information you can refer to the following link in the Payment section:
                                                                     http://help.aliexpress.com/categories_Payment.html

                                                                     For any further assistance do not hesitate to contact us. We will be glad to help you.

                                                                     Best regards.



                                                                                                                                                                                                    Me
                                                                                                                            Do you support any of these payments?
                                                                                                                                                                                                    18/07/29 16:05
                                                                                                                            US Bank Account; DHpay; Payoneer; CMB; Credit Card; Pingpong



                                            jun F                    Dear Friend,
                                            18/07/27 02:02
                                                                     we can only support payment via Aliexpress
                                                                     thank you



                                                                                                                                                                                                    Me
                                                                                                                                                                                                    18/07/27 00:29
                                                                                                                                                         Okay, do you support alipay?




                                            jun F                    Dear
                                            18/07/27 00:20           Thanks for reaching out to us and glad to know that you are interested
                                                                     in our items
                                                                     The payment of paypal is not available in aliexpress but we can give you ideal quotation
                                                                     Hope to hear from you and any problems plz contact us freely

                                                                     Thanks for your support and kind gentleness

                                                                     Best Regards .



                                                                                                                                                                                                    Me
                                                                                                                                     Thank you, dear! By the way, do you have paypal?               18/07/26 19:22




                                            jun F
                                            18/07/26 19:07
                                                                     YES, DEAR , MY EMAIL :1179305348@qq.com， hoping have good business relationship



                                                                                                                                                                                                                           456
                                                                                                                                                                                                    Me
https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=118171996602&digest=7c551c4a2261603cbe03d46f921c862c257b50645c1424dff7a35f03d89494a5                                                                         1/2
7/31/2018                                                                  Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                  Case 1:18-cv-08824-LAP Document 15-3            Filed 10/18/18 Page 21 of18/07/26
                                                                  Great! I'd like to order 300 pieces. Can I ask for your email?
                                                                                                                                 211
                                                                                                                                   17:21




                                               jun F                  Dear Friend,
                                               18/07/26 02:51
                                                                      yes ,of course
                                                                      thank you



                                                                                                                                                                                      Me
                                                                                                               Thank you for the information. Have you shipped before to USA?         18/07/25 23:24




                                                       1   2                                                                                                                    Go to Page        Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play             App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                             457

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=118171996602&digest=7c551c4a2261603cbe03d46f921c862c257b50645c1424dff7a35f03d89494a5                                                           2/2
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 22 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        458
7/31/2018                                                                              Please Confirm Your Order - AliExpress
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 23 of 211



                           Review your Order                                               Payment                                                         Done


     1. Select your shipping information:




                105 Avenue B
                Apt 4B
                New york, New York, 10009
                United States




               Edit


        Add a new address




     2. Review and confirm your order (1 items):


            Seller: Keep Forth Store

            Product Name & Details


                                UNO card game poker Family Fun One Pack of 108pcs                              1      piece      ×   US $3.08          China Post Ordinary Small Packet Plus
                                Pokers Card Game Fold Playing Card Entertainment Bo
                                ard Game
                                                                                                                                                                              US $0.18
                                                                                                                                                              Delivery Time: 20-39 days

                                Leave a message for this seller:

                                You can leave a message for the seller.

                                Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                Subtotal:                                       US $3.08

                                                                                                                                Shipping:                                       US $0.18

                                                                                                                                Total:                                        US $3.26



     3. Payment method




               Other payment methods




                                                                                             Apply AliExpress Coupon: You don’t have any coupons                               - US $0.00




                                                                                                        Buyer Protection
                                                                                                                                                                  All Total: US $3.26
                                                                                                           Full Refund if you don't receive
                                                                                                           your order
                                                                                                           Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                           not as described

                                                                                                        Learn More



                                                                                                                       Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                - Alibaba.com Transaction Services Agreement
                                                                                                                                                                  - Alipay Services Agreement
                                                                                                                                                                       - Alipay Privacy Notice
                                                                                                                                                             - Promotion Terms & Conditions            459
                                                                                                     Click here to learn more about Buyer Protection for online transactions on AliExpress
https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32901755063&from=aliexpress&countryCode=US&shippingCompany=YANWEN_JYT&provinceCode=&cityCode=&promiseId=&itemCondition=…    1/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 24 of 211


   DEFENDANT kimwood1608




                                                                     460
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 25 of 211




Defendant's Listing for Infringing Products




                                                                         461
7/5/2018               Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                         Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 26 of 211

Hello,                                 Sign out                                                                                                     Buyer Protection     Help            DHport    Save more on our App!         English



                                                   Shop by
                                                                          I'm shopping for...                                     All Categories
                                                                                                                                                                       Hi,                                                   0
                                                   Categories                                                                                                          My DHgate                      Favorites                    Cart
                 Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail


                                                                  UNO Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny                                                       Sold By
                                                                  Puzzle Game free shipping in stock
                                                                                                                                                                                                       Kimwood1608
                                                                                                                                                                                                                                 5th year
                                                                              Price:      US $1.91 - 2.86 / Piece                                                             Reference Currency
                                                                                                                                                                                                       10112 Transactions
                                                                                                                                                                                                       99.7% Positive Feedback
                                                                            Options:       1 set                                                                                                       Detailed seller ratings
                                                                                                                                                                                                         Visit Store      Favorite Store

                                                                        Wholesale         50 +                100 +               138 +                200 +                 498 +
                                                                     Price ( Piece ):     US $2.86            US $2.40            US $2.19             US $2.09              US $2.02                  Contact Seller
                                                                          Quantity:        50          Pieces 10000 in Stock ( Stock in:        CN )                                                        Message

                                                                                                                                                                                                            Online Chat
                                                                    Shipping Cost:        Free Shipping to United States Via DHL
                                                                                          Estimated delivery time: Jul 12 and 15 ships out within 4 business days
                                                                                                                                                                                                           Buyer Protection
                                                                        Total Cost:       The total price will depend on the final product features you select
                       See larger image                                                                                                                                                                - Guaranteed Secure Payments on
                                                                                                                                                                                                         Every Order
                                                                                                 Buy it Now                Add to Cart
                                                                                                                                                                                                       - Refund if your item is not delivered
                                                                                                                                                                                                         or as described
                                                                                                Add to Favorite Items    (1)
                                                                                                                                                                                                       - Buyer Protection after order
Share on                                                                                                                                                                                                 confirmation
                                                                  Seller Guarantee
                                                                                             Return policy        On-time Delivery in 7 days



                                                                                                                                                                                                                             Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                                1/4




           New cards against muggles              Stock hight quality UNO poker         Stock hight quality UNO poker        STOCK Entertainment Card             Stock 3 Styles UNO Card          2018 Newest Version For
           The Harry Potter Version               card standard edition family          card standard edition family         Games UNO cards 108 Fun              GAME Standard Edition            UNO Playing Card Game For

           US $27.14 - 29.69 / Piece              US $1.89 - 2.42 / Piece               US $1.89 - 2.42 / Piece              US $1.48 - 4.17 / Piece              US $1.91 - 2.52 / Piece          US $10.21 - 12.66 / Piece
           100 % Positive feedback                Sold: 82248                           Sold: 159624                         100 % Positive feedback              100 % Positive feedback          100 % Positive feedback




    Item Description                   Customer Reviews(0)                    Shipping Time & Cost                                                                                                                               Report Item



    Item specifics
                               Gender: Unisex
                                   Age: Big Kids

                               Theme: UNO Card
                                  Type: Poker
                              Material: Paper

                             Location: Yiwu Toy


    Return policy details
           Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was
           delivered.
           Buyers may return the item(s) for a refund if they are not as described or with quality issues within 30 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
                                                                                                                                                                                                                                    Coupon
           condition of the item(s) received.                                                                                                                                                                                        Pack


    Description
                       Product Name: UNO Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game free shipping in stock
                           Item Code: 396310380

                             Category: Card Games
                    Short Description: UNO poker card; Colors:shown; Size:5.6*8.6cm; Sales model: 1setr; Quantity: shown; High quality, welcome to test it yourself; facts speak louder than words.

                              Quantity: 1 Piece
                        Package Size: 50.0 * 50.0 * 50.0 ( cm )
              Gross Weight/Package: 0.2 ( kg )




                                                                                                                                                                                                                                                   462

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                                                                    1/12
7/5/2018           Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 27 of 211




                           DESCRIPTION




                                                                                                                                                                                                          463

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                           2/12
7/5/2018           Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 28 of 211




                                                                                                                                                                                                          464

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                           3/12
7/5/2018           Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 29 of 211




                                                                                                                                                                                                          465

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                           4/12
7/5/2018           Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 30 of 211




                                                                                                                                                                                                          466

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                           5/12
7/5/2018           Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 31 of 211




                                                                                                                                                                                                          467

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                           6/12
7/5/2018           Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 32 of 211




                                                                                                                                                                                                          468

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                           7/12
7/5/2018           Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 33 of 211




                                                                                                                                                                                                          469

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                           8/12
7/5/2018           Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 34 of 211




                                                                                                                                                                                                          470

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                           9/12
7/5/2018           Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 35 of 211




                           PAYMENT

                           There are many payment methods available on DHgate.com such as credit cards, real-time bank transfers, offline payments (bank transfers and Western Union). You can
                           choose a method which is the most convenient for you. To protect your interests, your payment will be temporarily held by DHgate, and will not be released to us until you
                           receive your order and are satisfied with it.




                           SHIPPING

                           1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by inputting
                           the required information.

                           2. Time in transit: Transit time varies with different shipping methods.




                           3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working days.




                           RETURN POLICY
                                                                                                                                                                                                                    471

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                                    10/12
7/5/2018                Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                      Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 36 of 211
                              If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees incurred and the
                              items returned should be kept in their original status.




                              FEEDBACK

                              Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product and
                              service. It`ll just take you 1 minute. Thank you!




                              CUSTOMER SATISFACTION

                              Please don't hesitate to contact us if you have any questions or concerns before or after your purchase. We are committed to your 100% satisfaction.




    If you are searching for a funny game to spend your leisure time, look into this category. Various card games to play online from Uno to Taxes poker, any find card games in many themes is collected here. You can buy a

    playing cards online free and enjoy the entertaining game with your friends and families. All our play card games free online are contained in a dedicate box for you. The best humanity best online card games for you. You can

    now buy playcard game in the cheapest price ever and all the goods will be shipping freely.
                                                                                                                                                                                                                  Advertisement


      Sponsored Products You May Be Interested In                            我也要出现在这里




           Poket Pikachu Playing               cards against muggles party              New cards against muggles       UNO Playing Poker Cards              UNO Playing Poker Cards             UNO Playing Poker Cards
           Trading Cards Games S...            cards game more...                       The Harry Potter ...            Table Game Standard...               Table Game Standard...              Table Game Standard...

           US $0.02 - 0.04 / Piece             US $26.14 - 29.8 / Piece                 US $26.14 - 29.8 / Piece        US $ 2.12 - 3.26 / Set               US $ 1.70 - 2.54 / Set              US $1.61 - 2.06 / Set
           Sold: 8                                                                                                                                           Sold: 50                            Sold: 120




    Related Keywords: heart red card, small card envelope, express card for laptop, cards for party, retractable reel id card badge, snakeskin card wallet, pvc office card, mood card, brown card tags, sim card for unlocked



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                         1/4




           New card Game Poopyhead             126 Pcs TCG DIY white core               24K Gold Foil Plated Poker      Free DHL Cards Against               Gold foil plated Poker Card         No Repeat English POKER
           Board Game Parent-child             Board game Custom                        Playing Cards Traditional Set   Muggles The Harry Potter             High Quality US dollar Euro         GX Trading Card 35 Card 11

           US $5.9 - 6.59 / Set                US $0.2 - 0.27 / Piece                   US $3.6 - 11.43 / Piece         US $28.15 - 30.21 / Piece            US $2.63 - 2.73 / Piece             US $2.52 - 6.86 / Set
           Sold: 1670                          Sold: 167                                Sold: 482                       Sold: 30                             Sold: 200                           Sold: 2




  Other products from Card Games                                                                                                                                                                                             Page 1 of 2




           Poker Card Gold foil plated         New 24K Karat Gold Foil                  "Saboteur "Board Game 1+2       Christmas Gift Wholesale             DHL Free Top Quality Gold           2 Sets Lot Texas Hold'em
           Playing Cards Plastic Poker         Plated Poker Playing Card                Version Saboteur1 Version       Awkward Turtle The Adult             foil plated playing cards           Plastic playing card game

           US $ 2.62 - 3.34 / Set              US $6.04 - 9.15 / Set                    US $6.28 - 10.06 / Piece        US $4.82 - 5.83 / Piece              US $3.02 - 3.38 / Piece             US $ 9.56 - 10.86 / Piece




      Your Recently Viewed Items and Featured Recommendations                                                                                                                                                                       1/8




                                                                                                                                                                                                                                            472

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                                                            11/12
7/5/2018              Uno Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stock Card Games To Play Online Find Card Games From Kimwood1608, $1.91| Dhgate.Com
                                        Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 37 of 211

Hello,                                Sign out                                                                                                     Buyer Protection     Help            DHport    Save more on our App!         English



                                                  Shop by
                                                                         I'm shopping for...                                     All Categories
                                                                                                                                                                      Hi,                                                   0
                                                  Categories                                                                                                          My DHgate                     Favorites                     Cart
                Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail


                                                                UNO Poker Card Standard Edition Family Fun Entermainment Board Game Kids Funny                                                       Sold By
                                                                Puzzle Game free shipping in stock
                                                                                                                                                                                                     Kimwood1608
                                                                                                                                                                                                                                5th year
                                                                             Price:      US $1.91 - 2.86 / Piece                                                             Reference Currency
                                                                                                                                                                                                     10112 Transactions
                                                                                                                                                                                                     99.7% Positive Feedback
                                                                           Options:       1 set                                                                                                      Detailed seller ratings
                                                                                                                                                                                                       Visit Store      Favorite Store

                                                                       Wholesale         50 +                  100 +             138 +                200 +                 498 +
                                                                    Price ( Piece ):     US $2.86              US $2.40          US $2.19             US $2.09              US $2.02                 Contact Seller
                                                                         Quantity:        50          Pieces 10000 in Stock ( Stock in:        CN )                                                       Message

                                                                                                                                                                                                          Online Chat
                                                                  Shipping Cost:         Free Shipping to United States Via DHL
                                                                                         Estimated delivery time: Jul 12 and 15 ships out within 4 business days
                                                                                                                                                                                                          Buyer Protection
                                                                       Total Cost:       The total price will depend on the final product features you select
                      See larger image                                                                                                                                                               - Guaranteed Secure Payments on
                                                                                                                                                                                                       Every Order
                                                                                                Buy it Now                 Add to Cart
                                                                                                                                                                                                     - Refund if your item is not delivered
                                                                                                                                                                                                       or as described
                                                                                               Add to Favorite Items      (1)
                                                                                                                                                                                                     - Buyer Protection after order
Share on                                                                                                                                                                                               confirmation
                                                                Seller Guarantee
                                                                                            Return policy         On-time Delivery in 7 days



                                                                                                                                                                                                                            Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                               1/4




           New cards against muggles             Stock hight quality UNO poker         Stock hight quality UNO poker        STOCK Entertainment Card             Stock 3 Styles UNO Card          2018 Newest Version For
           The Harry Potter Version              card standard edition family          card standard edition family         Games UNO cards 108 Fun              GAME Standard Edition            UNO Playing Card Game For

           US $27.14 - 29.69 / Piece             US $1.89 - 2.42 / Piece               US $1.89 - 2.42 / Piece              US $1.48 - 4.17 / Piece              US $1.91 - 2.52 / Piece          US $10.21 - 12.66 / Piece
           100 % Positive feedback               Sold: 82248                           Sold: 159624                         100 % Positive feedback              100 % Positive feedback          100 % Positive feedback




    Item Description                  Customer Reviews(0)                    Shipping Time & Cost                                                                                                                               Report Item



    Shipping Time and Cost
     Item Location:
     Shipping to:     United States                                Purchase Quantity:          50        Calculate

     Service                             Estimated Shipping Time                               Shipping Cost

     DHL                                 3-6 days                                              Free Shipping


    Payments

                 DHgate Service Pledge is especially designed for online transaction.
                 Your payment is ONLY released to the seller after you receive and are satisfied with the item.
                 This value-added system is FREE and available for all transactions on DHgate.


                                                                                                                                                                                                                                    Coupon
                                                                                                                                                                                                                                     Pack




    Related Keywords: heart red card, small card envelope, express card for laptop, cards for party, retractable reel id card badge, snakeskin card wallet, pvc office card, mood card, brown card tags, sim card for unlocked



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                               1/4




                                                                                                                                                                                                                                                   473

https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html                                                                                                                                                     1/2
7/5/2018                                                                                                 Wholesaler [kimwood1608]: Reviews on DHgate.com
                                             Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 38 of 211

Hello,                                   (        1 ) Sign out                                                                                           Buyer Protection      Help      DHport           Save more on our App!             English



                                                             I'm shopping for...                                                      All Categories
                                                                                                                                                                            Hi,                                                         0
                                                                                                                                                                            My DHgate                           Favorites                     Cart
                   Buy Globally · Sell Globally


  ALL CATEGORIES                              Flash Deals         Superior Suppliers         Coupon Center                2-5 Day Shipping             DH Select          Just For You

Home > Seller Review Profile


    Seller Information                                            Review Score:7786

    Kimwood1608                                                                                                              Last 2 months                    Last 6 months              Last 12 months                          Total
                          5th year

    10114 Transactions                                                           Positive                                            201                             976                     4096                                9370
    99.7% Positive Review
    Guangdong, China (Mainland)                                                  Neutral                                              2                               3                           14                               75
    03:22 PM Thu Jul 5 Now
    Member since Feb 2014
                                                                                 Negative                                             1                               3                           11                               62

    Recommend seller to friends




                                                                  Service Detail Score (Mainly Industry : Cell Phones & Accessories)

                                                                          Service Detail                           Service Score                                   Compared to Industry Average                       Number of Ratings


                                                                        Items as described                                         4.2/ 5.0                        Lower than Average                                           9499


                                                                          Communication                                            4.2 / 5.0                       Lower than Average                                           9498


                                                                           Delivery time                                           4.2 / 5.0                       Lower than Average                                           9498


                                                                         Shipping charges                                          5.0 / 5.0                       Above Average                                                9509




         Reviews Received                             Reviews Sent


    Reviews:       Negative                                                                                                                                                                            Dates:    Last 30 days



                                 For Iphone X/10 Iphone 8 Plus 7 6                                     By:bao***adn                06 10,2018
                                 6S Plus 5S Top Quality Tempered
                                                                                 Product reviews:
                                 Glass Film Screen Protector 0.2MM
                                                                                 The product is not in good quality, the seller not helpful. Not recommended and don’t waste your time with them.
                                 Item code: 203701053
                                                                                 helpful ( 0 )   unhelpful ( 0 )




               1                                                                                                                                                                                                     Go to page:   1            GO




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                       Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                                            474

https://www.dhgate.com/seller-feedback/sellerscore-ff80808143afbe1c0144155963712a73.html                                                                                                                                                              1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 39 of 211




          Defendant's Storefront




                                                                     475
7/5/2018                       Uno Poker Card Standard from China - Uno Poker Card Standard from Chinese Uno Poker Card Standard Store at Kimwood Professional Tempered Glass Manufacturer | DHgate.com
                                          Case 1:18-cv-08824-LAP Document
                 Buy Globally · Sell Globally                         Hello,
                                                                             15-3 Filed 10/18/18
                                                                                        ( 1 ) Sign out
                                                                                                         Page 40
                                                                                                       My DHgate Help
                                                                                                                      ofEnglish
                                                                                                                         211                                                                                                       0     Cart



KIMWOOD P…                       Add To Favorites ( 746 )                                       Share                                                        UNO Poker Card Standard                       In this store      On DHgate

   99.7% Positive Feedback         10114 Transactions                                                Share 0
                                                                                                                                                            Iphone X , Tempered Glass , Screen protector




    Store Home            Products              Sale Items      TopSelling         Review         About Us


   Store Categories


      Others (1)                                      1 matching products found for UNO Poker Card Standard

                                                                                                                         Sort by:   Bestselling     Price          Best Match       Price: $       - $              Go     Page 1/1
   Popular Search

                                                                             UNO Poker Card Standard Edition Family Fun Entermainment Boa...                                                                 US $ 1.91 - 2.86 / Piece
   Iphone X Tempered Glass
   Screen protector Phone Case                                               Ships out within 4 business days                                                                                                                Free Shipping
   USB Cable Charger Phone
                                                                                                                                                                                                                           Add to Cart
   Holder Car DVR TV Box
   Earphone Bluetooth Speaker


   Top Selling | Most Reviewed


              For Iphone X 10 Iphone
              8 Plus 7 6 6S Plus 5S
              US $0.28 / Piece
              Item Sold (6298509)

              Tempered Glass Film
              Screen Protector for
              US $0.26 / Piece
              Item Sold (673341)

              Tempered Glass 10 in 1
              Paper Package for
              US $0.3 / Piece
              Item Sold (208183)

              For Samsung Galaxy
              S9 Plus S8 Note 8
              US $1.66 / Piece
              Item Sold (157934)

              Ultra Thin TPU Case
              For iPhone X 7 8 6 plus
              US $0.28 / Piece
              Item Sold (143156)

              Tempered Glass 0.3MM
              Screen Protector For
              US $0.98 / Piece
              Item Sold (44491)

              2017 USA Solar
              Eclipse Glasses Paper
              US $0.23 / Piece
              Item Sold (42960)

              Capacitive Stylus Pen
              Touch Screen Highly
              US $0.05 / Piece
              Item Sold (37000)

              Newest Popular
              Decompression Toy
              US $1.46 / Piece
              Item Sold (36243)

              5D Curved Tempered
              Glass For Iphone X 10
              US $1.72 / Piece
              Item Sold (30471)




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                   Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                                476

https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=UNO+Poker+Card+Standard+&suppliernum=18345852&pt=1                                                                                                                    1/1
7/5/2018                                                                Contact Information of Best Wholesale Store - Kimwood Professional Tempered Glass Manufacturer | DHgate.com
                                          Case 1:18-cv-08824-LAP Document
                 Buy Globally · Sell Globally                         Hello,
                                                                             15-3 Filed 10/18/18
                                                                                        ( 2 ) Sign out
                                                                                                         Page 41
                                                                                                       My DHgate Help
                                                                                                                      ofEnglish
                                                                                                                         211                                                                                                          0   Cart



KIMWOOD P…                       Add To Favorites ( 746 )                                               Share                                                                                                   In this store     On DHgate

   99.7% Positive Feedback         10114 Transactions
                                                                                                                                                                 Iphone X , Tempered Glass , Screen protector




    Store Home            Products              Sale Items          TopSelling         Review             About Us


    About Us                                         Store Introduction
                                                                                       Tempered Glass Screen Protector for each cell phone model are all in stock. Make sure every glass is top quality and will ship the items out
      Store Introduction                                                               immediately after you make the order. Excellent After-sale service. We are focus on long time business. Just conatct us and we will make you
      Basic Information                                                                satisfied with......

                                                                                       every deal.




                                                     Basic Information
                                                                    Company Name: KIMWOOD ELECTRONICS(HK)CO.,LIMITED
                                                                      Business Type:
                                                                           Location: Guangdong, China (Mainland)
                                                                   Year Established: Feb 2014
                                                             Main Product(s)/Service: Tempered Glass;Screen protector;Case;LCD Display Digitizer;TV Box;Electronic cigarettes;Super Market;Return & Refund terms;Ship out within 1
                                                                                       day;Free Shipping DHL



                                                     Contact Us

                                                                                                                             Online Chat             Message Seller




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                            Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                       Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                                 477

https://www.dhgate.com/store/about-us/18345852.html#st-navigation-aboutus                                                                                                                                                                  1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 42 of 211




Communications between NAL and
          Defendant




                                                                     478
7/5/2018                                                                                                Message Detail
                                Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 43 of 211

      Hello,                     Sign out                                                                                Buyer Protection   Help       Save more on our App!     Translate


                                                                                                                             Hi,                                                 0
                                                         I'm shopping for...
                                                                                                                             My DHgate                        Favorites               Cart
                     Buy Globally · Sell Globally


           My DHgate          My Orders             Favorites          Messages            DHpay Account                 Membership

      Home> My DHgate > Messages > My Messages> From Sellers > Detail



           My Messages                              « Back          View This Item         Delete This Conversation

           From Sellers
                                                     UNO Poker Card Standard Edition Family Fun Entermainment Board
           From System
                                                     Game Kids Funny Puzzle Game free shipping in stock
           From DHgate
                                                     From:
           Trash
                                                     Created Time: 2018-07-04 15:01
           Message Setting
                                                              Reply                                                                                                       View This Item
           Customer Service

           Message DHgate
           Message History
                                                                                                               Hide earlier news(18)



           Shortcuts                                                            2018-07-04 15:01

           Shipped Orders
                                                             Hi! Do you guys deliver to New York City, USA?
           Awaiting Shipment
           Awaiting Payment
           Favorite Items                               kimwood1608        2018-07-04 15:56

           Completed Orders
                                                             hello friend, it's OK. What do you need?
           Refund & Dispute
           Order Tracking
                                                                                2018-07-04 16:00


                                                             I need 200 pieces of this. https://www.dhgate.com/product/uno-poker-card-standard-edition-family-fun/396310380.html



                                                                                2018-07-04 16:00


                                                             Have you shipped this item before for like ten times already? I mean anywhere in the world.



                                                        kimwood1608        2018-07-04 16:16


                                                             What do you mean? We can't understand it.



                                                                                2018-07-05 07:24


                                                             I'm asking if you have delivered this item for about ten times already?



                                                        kimwood1608        2018-07-05 12:30


                                                             Hello friend, we ever shipped the item to USA several times. Do you have any problem about it?



                                                                                2018-07-05 12:31


                                                             No, I'm just making sure that you can ship the item to my address.



                                                                                2018-07-05 12:31


                                                             Can I ask your email?



                                                        kimwood1608        2018-07-05 12:34

                                                                                                                                                                                                   479

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=674464384&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmsgtype%3D001%2…            1/3
7/5/2018                                                                                        Message Detail
                              Case 1:18-cv-08824-LAP                     Document 15-3 Filed 10/18/18 Page 44 of 211
                                          Hello friend, it don't have problem to ship to your address. If you need the item, you can order 200pcs directly then we will ship it out.
                                                       You can contact here as well. We will reply you soon in working time.



                                                                          2018-07-05 12:43


                                                       Please also reply your email.



                                                     kimwood1608     2018-07-05 13:07


                                                       our email is 598181074@qq.com, you can contact in this email if you have any problem.



                                                                          2018-07-05 13:21


                                                       Thank you, dear. Do you have paypal?



                                                     kimwood1608     2018-07-05 13:25


                                                       we only accept the payment on Dhgate.



                                                                          2018-07-05 13:37


                                                       Why? So you don't have paypal?



                                                     kimwood1608     2018-07-05 14:48


                                                       we don't have payment, friend.



                                                                          2018-07-05 14:54


                                                       What about alipay? Do you have alipay?



                                                     kimwood1608     2018-07-05 15:03


                                                       we only accpet the payment on DHgate, friend.



                                                                          2018-07-05 15:05


                                                       You don't have US Bank Account;DHpay; Payoneer; CMB; Credit Card; Pingpong?



                                                     kimwood1608     2018-07-05 15:06


                                                       you just make the payment on DHgate then we will ship it out, is it have any problem?



                                                                          2018-07-05 15:11


                                                       internet problem



                                                                          2018-07-05 15:12


                                                       So don't have any of those?



                                                     kimwood1608     2018-07-05 15:12


                                                       no friend. Sorry that we only do on the Dhagte.


                                            Reply:




                                                                                                                                                                                             480

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=674464384&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmsgtype%3D001%2…      2/3
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 45 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        481
7/5/2018                                                                        DHgate: Reliable Wholesale Marketplace -- Place Order -- Cart
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 46 of 211

                         Buy Globally · Sell Globally

                                 Place Order                                                Pay Your Order                                                           Success
                                                                                                                                                                                            Payment Help

      Place your order

      Shipping Address                                                                                                                                                  Order Summary
                                                                                                                                                Add a new address
                                                                                                                                                                        Your 1 item order will be
                                                                                                                                                                        dispatched in 1 parts.
                                                 105 Avenue B                                                                                                           Items Subtotal:      US $143.00
                                                                                                                                                                         ( 1 items )
                                                 Apt 4B
                                                                                                                                                                        Shipping Cost:           US $0.00
                                                 New York,New York,10009
                                                                                                                                                                                  Grand Total:
                                                 United States
                                                                                                                                                                                 US $143.00

                                                 Edit                                                                                                                           Proceed to Pay



      Order Details

           kimwood1608


                          UNO Poker Card Standard Edition Family Fun            50        Pieces        Price                         Amount                        Shipping Cost
                          Enterma...                                                                    US $2.86/Piece                $143.00                       Free Shipping

                          [1 set] Modify
                                                                                                                                                                    DHL
                          Stock in: China
                                                                                                                                                                    Delivery: Estimated between Sat Jul 14
                                                                                                                                                                    and Tue Jul 17 (seller ships within 4
           Add remark to seller                                                                                                                                     business days)

            Please add remark:(e.g. color, size...)




                                                                                                                                                                                   Use 3rd Party Coupon
                                                                                                                                                          Item Subtotal:                     US $143.00

                                                                                                                                                          Shipping Cost:                         US $0.00

                                                                                                                                                          Order Total:                       US $143.00


      « Back to Cart                                                                                                                                      Item Subtotal(1 items):             US $143.00
                                                                                                                                                          Shipping Cost:                        US $0.00
                                                                                                                                                          Grand Total:                    US $143.00
                                                                                                                                                                                       Proceed to Pay




                                                                      Copyright Notice ® 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                                   482

https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                            1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 47 of 211


       DEFENDANT kyshadow




                                                                     483
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 48 of 211




Defendant's Listing for Infringing Products




                                                                         484
8/1/2018           Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                         Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 49 of 211

Hello,                        (      1 ) Sign out                                                                                                     Buyer Protection   Help            DHport      Save more on our App!          English



                                                     Shop by
                                                                             I'm shopping for...                                    All Categories
                                                                                                                                                                              Hi,                                               1
                                                     Categories                                                                                                               My DHgate                 Favorites                     Cart
                 Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail


                                                                  Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                                                   Sold By
                                                                  entertainment board game Kids funny Puzzle game DHL
                                                                                                                                                                                                          Kyshadow
                                                                                 17 Review(s) | 18 Transactions

                                                                                                                                                                                                          2277 Transactions
                                                                                Price:     US $4.23 - 6.02 / Set                                                              Reference Currency
                                                                                                                                                                                                          97% Positive Feedback
                                                                                                                                                                                                          Detailed seller ratings

                                                                         Wholesale          20 +                50 +                59 +               120 +             223 +                              Visit Store      Favorite Store
                                                                        Price ( Set ):      US $6.02            US $5.60            US $5.11           US $4.67          US $4.51

                                                                             Quantity:      20          Sets 9959 in Stock ( Stock in:         CN )                                                       Contact Seller
                                                                                                                                                                                                               Message
                                                                    Shipping Cost:         Free Shipping to United States Via DHL
                                                                                                                                                                                                               Online Chat
                                                                                           Estimated delivery time: Aug 8 and 11, ships out within 4 business days

                                                                         Total Cost:       US $120.40                                                                                                         Buyer Protection
                        See larger image                                                                                                                                                                  - Guaranteed Secure Payments on
                                                                                                   Buy it Now                Add to Cart                                                                    Every Order
                                                                                                                                                                                                          - Refund if your item is not delivered
                                                                                                 Add to Favorite Items     ( 16 )
                                                                                                                                                                                                            or as described
                                                                                                                                                                                                          - Buyer Protection after order
Share on                                                          Seller Guarantee                                                                                                                          confirmation
                                                                                               Return policy        On-time Delivery in 7 days




                                                                                                                                                                                                                                Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                                  1/4




           UNO Card Standard Edition                324pcs set Sun&Moon                  Anime 56 Piece Cosplay Card          120 Set Entertainment Card          Festive Supplies Christmas          IN Stock UNO Smart Knob
           poker UNO Playing Cards                  Guardians Rising Card Game           Captor Sakura KINOMOTO               Games UNO cards Fun Poker           Toys Black Card Revoked             Popular UNO Turntable Toys

           US $1.31 - 1.95 / Piece                  US $9.84 - 14.37 / Set               US $8.41 - 13.68 / Set               US $1.31 - 1.74 / Set               US $6.54 - 8.23 / Piece             US $11.95 - 14.74 / Piece
           Sold: 240                                Sold: 162                            97.8 % Positive feedback             Sold: 11708                         Sold: 240                           Sold: 525




    Item Description                   Customer Reviews(17)                      Shipping Time & Cost                      Transaction History(18)                                                                                  Report Item



    Item specifics
                               Gender: Unisex

                                   Age: Big Kids
                               Theme: UNO
                                  Type: Poker
                              Material: PVC

                             Location: Yiwu Toy


    Return policy details
           Buyers can receive a partial refund, and keep the item(s) if they are not as described or with quality issues by negotiating directly with seller within 30 days from the day the item(s) were received.


    Description                                                                                                                                                                                                                        Coupon
                                                                                                                                                                                                                                        Pack
                       Product Name: Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun entertainment board game Kids funny Puzzle game DHL
                           Item Code: 400046094

                             Category: Card Games
                    Short Description: UNO crystal poker, PVC material, waterproof, anti pressure

                              Quantity: 1 Set
                        Package Size: 10.0 * 10.0 * 10.0 ( cm )
              Gross Weight/Package: 1.0 ( kg )




                                                                                                                                                                                                                                                      485

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                                                        1/9
8/1/2018        Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 50 of 211




                                                                                    Name: UNO crystal
                                                                            Weight: 260g (including external box)




                                                                                                                                                                                                               486

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                 2/9
8/1/2018        Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 51 of 211




                                                                                                                                                                                                               487

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                 3/9
8/1/2018        Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 52 of 211




                                                                                                                                                                                                               488

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                 4/9
8/1/2018        Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 53 of 211




                                                                                                                                                                                                               489

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                 5/9
8/1/2018            Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                      Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 54 of 211




    If you are searching for a funny game to spend your leisure time, look into this category. Various free cards online games from Uno to Taxes poker, any cards to play in many themes is collected here. You can buy a online free

    cards games and enjoy the entertaining game with your friends and families. All our solitaires online are contained in a dedicate box for you. The best humanity free patience game for you. You can now buy play game card in

    the cheapest price ever and all the goods will be shipping freely.


    Transaction History
       Transactions: 18

       Buyer                                          Product Info                                                                                   Quantity               Order Date

       Jur******                                      Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun          20 Set                 2018-07-30
                                                      entertainment board game Kids funny Puzzle game DHL


       Lis******                                      Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun          20 Set                 2018-04-25
                                                      entertainment board game Kids funny Puzzle game DHL


       Gra*******                                     Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun          20 Set                 2018-01-18                                                        490
                                                      entertainment board game Kids funny Puzzle game DHL

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                                                6/9
8/1/2018           Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                         Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 55 of 211
       Cha**********                                    Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun           20 Set             2018-01-14
                                                        entertainment board game Kids funny Puzzle game DHL


       Cry******                                        Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun           20 Set             2018-01-13
                                                        entertainment board game Kids funny Puzzle game DHL


       Cha**********                                    Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun           120 Set            2018-01-09
                                                        entertainment board game Kids funny Puzzle game DHL


       Bet******                                        Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun           220 Set            2017-06-17
                                                        entertainment board game Kids funny Puzzle game DHL


       Sop*******                                       Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun           60 Set             2017-06-14
                                                        entertainment board game Kids funny Puzzle game DHL



                                                                                                 Page 1 of 3     1    2      3      Next »


                                                                                                                                                                                                        Advertisement


      Sponsored Products You May Be Interested In                             我也要出现在这里




           Golden Playing Cards                  UNO Playing Poker Cards              New 500 sets lot                    cards against muggles party        New cards against muggles   UNO Playing Poker Cards
           Creative Waterproof Ca...             Table Game Standard...               Entertainment Card Games            cards game more...                 The Harry Potter ...        Table Game Standard...
           US $3.92 - 5.4 / Set                  US $ 1.54 - 1.94 / Set               US $ 1.43 - 1.51 / Set              US $26.14 - 29.8 / Piece           US $26.14 - 29.8 / Piece    US $1.61 - 2.06 / Set
                                                                                                                                                                                         Sold: 120




    Customer Reviews
       Average Rating:                                                                           17       All the reviews are from the buyers who bought
       Based on 17 Review(s)                                                                              the product on DHgate..
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0



                         By: lis***123          May 02, 2018


     Very Satisfied

     Was the review helpful to you?       Yes     (0)     No     (0) | Report this review




                         By: gra****hiu          January 25, 2018

     Very Satisfied

     Was the review helpful to you?       Yes     (0)     No     (0) | Report this review




                         By: charl****y123          January 22, 2018

     Very Satisfied

     Was the review helpful to you?       Yes     (0)     No     (0) | Report this review




                         By: cry***try          January 21, 2018

     Very Satisfied

     Was the review helpful to you?       Yes     (0)     No     (0) | Report this review




                         By: charl****y123          January 14, 2018

     Very Satisfied

     Was the review helpful to you?       Yes     (0)     No     (0) | Report this review




                         By: bet***638           June 23, 2017

     Items arrived quickly! Very satisfied!

     Was the review helpful to you?       Yes     (0)     No     (0) | Report this review




                         By: sop****828           June 20, 2017                                                                                                                                                               491

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                                7/9
8/1/2018          Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
     great product!                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 56 of 211
     Was the review helpful to you?        Yes    (0)    No      (0) | Report this review




                          By: say****uty         June 17, 2017

     GOOD!

     Was the review helpful to you?        Yes    (0)    No      (0) | Report this review




                          By: jacquelyne****847496893            June 17, 2017


     Very Satisfied

     Was the review helpful to you?        Yes    (0)    No      (0) | Report this review




                          By: 1501****977          June 12, 2017

     Very Satisfied


     Was the review helpful to you?        Yes    (0)    No      (0) | Report this review




       View all 17 Card Games customer reviews»




    Related Keywords: digital card retail, swan cards, friendly card, place table seat card, sim card socket, credit card stripe, care cards, real 64 gb card, handmade cards for wedding day, leather diy card



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                   1/4




           Set Entertainment Card                Free Shipping UNO card               Electroplate 925 Sterling      Fun One Pack Family Funny          Stock UNO CARD GAMES                3 Kinds UNO Card Game 108
           Games UNO cards Fun Poker             game poker Family Fun One            Silver Necklaces Box chains    Entertainment Board Game           Hight Quality Crystal PVC           PCS Waterproof PVC Crystal

           US $4.45 - 5.52 / Piece               US $1.95 - 5.45 / Piece              US $0.81 - 5.15 / Piece        US $2.05 - 3.72 / Set              US $4.83 - 5.73 / Piece             US $2.77 - 13.33 / Piece
           85.7 % Positive feedback                                                   96.6 % Positive feedback       100 % Positive feedback            100 % Positive feedback             100 % Positive feedback




  Other products from Card Games                                                                                                                                                                                       Page 1 of 2




           UNO Playing Poker Cards               Magic poker home--Gk0053             Best Christmas Celebration     55 Cards Set Black Plastic         10 Pcs(one piece contain five       "Waite Tarot" Board Game 78
           Table Game UNO Standard               Perspective poker suite,             20set Party Game Board         Playing Cards Black Elf Poker      dice) 16mm High Quality             PCS Set Shine Cards Game

           US $2.94 - 6.02 / Piece               US $50.26 - 60.58 / Piece            US $ 8.50 - 11.70 / Set        US $9.25 - 10.52 / Piece           US $6.995 - 7.955 / Piece           US $7.14 - 9.15 / Piece




  New Arrival uno poker card




            New Arrival                           New Arrival                           New Arrival                    New Arrival                        New Arrival                         New Arrival

           Stock hight quality UNO poker         Fun One Pack Family Funny            Liplasting Boardgame Family    Find Similar Stock Hight           Dhl free 120 Set                    Topsale Puzzle Games
           card Crystal PVC waterproof           Entertainment Board Game             Funny Entertainment Board      Quality UNO Poker Card             Entertainment Card Games            172.8g 108 Cards Family

           US $4.53 / Piece                      US $2.04 / Set                       US $6.54 / Piece               US $1.59 / Piece                   US $1.23 / Piece                    US $3.52 / Piece



      Your Recently Viewed Items and Featured Recommendations                                                                                                                                                                 1/8




                                                                                                                                                                                                                                       492

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                                         8/9
8/1/2018          Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                         Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 57 of 211

Hello,                        (      1 ) Sign out                                                                                                      Buyer Protection   Help            DHport    Save more on our App!        English



                                                     Shop by
                                                                             I'm shopping for...                                     All Categories
                                                                                                                                                                               Hi,                                           1
                                                     Categories                                                                                                                My DHgate              Favorites                    Cart
                 Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail


                                                                  Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                                                Sold By
                                                                  entertainment board game Kids funny Puzzle game DHL
                                                                                                                                                                                                       Kyshadow
                                                                                 17 Review(s) | 18 Transactions

                                                                                                                                                                                                       2277 Transactions
                                                                                Price:     US $4.23 - 6.02 / Set                                                               Reference Currency
                                                                                                                                                                                                       97% Positive Feedback
                                                                                                                                                                                                       Detailed seller ratings

                                                                        Wholesale           20 +                 50 +                59 +               120 +             223 +                          Visit Store      Favorite Store
                                                                       Price ( Set ):       US $6.02             US $5.60            US $5.11           US $4.67          US $4.51

                                                                             Quantity:      20          Sets 9959 in Stock ( Stock in:          CN )                                                   Contact Seller
                                                                                                                                                                                                            Message
                                                                    Shipping Cost:         Free Shipping to United States Via DHL
                                                                                                                                                                                                            Online Chat
                                                                                           Estimated delivery time: Aug 8 and 11, ships out within 4 business days

                                                                        Total Cost:        US $120.40                                                                                                       Buyer Protection
                       See larger image                                                                                                                                                                - Guaranteed Secure Payments on
                                                                                                   Buy it Now                 Add to Cart                                                                Every Order
                                                                                                                                                                                                       - Refund if your item is not delivered
                                                                                                 Add to Favorite Items      ( 16 )
                                                                                                                                                                                                         or as described
                                                                                                                                                                                                       - Buyer Protection after order
Share on                                                          Seller Guarantee                                                                                                                       confirmation
                                                                                               Return policy        On-time Delivery in 7 days




                                                                                                                                                                                                                             Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                               1/4




           UNO Card Standard Edition                324pcs set Sun&Moon                  Anime 56 Piece Cosplay Card           120 Set Entertainment Card          Festive Supplies Christmas       IN Stock UNO Smart Knob
           poker UNO Playing Cards                  Guardians Rising Card Game           Captor Sakura KINOMOTO                Games UNO cards Fun Poker           Toys Black Card Revoked          Popular UNO Turntable Toys

           US $1.31 - 1.95 / Piece                  US $9.84 - 14.37 / Set               US $8.41 - 13.68 / Set                US $1.31 - 1.74 / Set               US $6.54 - 8.23 / Piece          US $11.95 - 14.74 / Piece
           Sold: 240                                Sold: 162                            97.8 % Positive feedback              Sold: 11708                         Sold: 240                        Sold: 525




    Item Description                   Customer Reviews(17)                      Shipping Time & Cost                       Transaction History(18)                                                                              Report Item



    Shipping Time and Cost
     Item Location:
     Shipping to:      United States                                 Purchase Quantity:          20        Calculate

     Service                              Estimated Shipping Time                                Shipping Cost

     DHL                                  3-6 days                                               Free Shipping


    Payments

                  DHgate Service Pledge is especially designed for online transaction.
                  Your payment is ONLY released to the seller after you receive and are satisfied with the item.
                  This value-added system is FREE and available for all transactions on DHgate.


                                                                                                                                                                                                                                    Coupon
                                                                                                                                                                                                                                     Pack




    Related Keywords: digital card retail, swan cards, friendly card, place table seat card, sim card socket, credit card stripe, care cards, real 64 gb card, handmade cards for wedding day, leather diy card



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                               1/4




                                                                                                                                                                                                                                                   493

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                                                     1/3
8/1/2018              Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                             Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 58 of 211

Hello,                            (      1 ) Sign out                                                                                                          Buyer Protection     Help            DHport    Save more on our App!        English



                                                         Shop by
                                                                                 I'm shopping for...                                         All Categories
                                                                                                                                                                                         Hi,                                           1
                                                         Categories                                                                                                                      My DHgate              Favorites                    Cart
                     Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail


                                                                       Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                                                     Sold By
                                                                       entertainment board game Kids funny Puzzle game DHL
                                                                                                                                                                                                                 Kyshadow
                                                                                     17 Review(s) | 18 Transactions

                                                                                                                                                                                                                 2277 Transactions
                                                                                    Price:      US $4.23 - 6.02 / Set                                                                    Reference Currency
                                                                                                                                                                                                                 97% Positive Feedback
                                                                                                                                                                                                                 Detailed seller ratings

                                                                              Wholesale          20 +                50 +                    59 +               120 +               223 +                          Visit Store      Favorite Store
                                                                             Price ( Set ):      US $6.02            US $5.60                US $5.11           US $4.67            US $4.51

                                                                                 Quantity:       20           Sets 9959 in Stock ( Stock in:            CN )                                                     Contact Seller
                                                                                                                                                                                                                      Message
                                                                          Shipping Cost:        Free Shipping to United States Via DHL
                                                                                                                                                                                                                      Online Chat
                                                                                                Estimated delivery time: Aug 8 and 11, ships out within 4 business days

                                                                              Total Cost:       US $120.40                                                                                                            Buyer Protection
                           See larger image                                                                                                                                                                      - Guaranteed Secure Payments on
                                                                                                        Buy it Now                Add to Cart                                                                      Every Order
                                                                                                                                                                                                                 - Refund if your item is not delivered
                                                                                                      Add to Favorite Items     ( 16 )
                                                                                                                                                                                                                   or as described
                                                                                                                                                                                                                 - Buyer Protection after order
Share on                                                               Seller Guarantee                                                                                                                            confirmation
                                                                                                    Return policy         On-time Delivery in 7 days




                                                                                                                                                                                                                                       Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                                         1/4




           UNO Card Standard Edition                    324pcs set Sun&Moon                   Anime 56 Piece Cosplay Card            120 Set Entertainment Card              Festive Supplies Christmas       IN Stock UNO Smart Knob
           poker UNO Playing Cards                      Guardians Rising Card Game            Captor Sakura KINOMOTO                 Games UNO cards Fun Poker               Toys Black Card Revoked          Popular UNO Turntable Toys

           US $1.31 - 1.95 / Piece                      US $9.84 - 14.37 / Set                US $8.41 - 13.68 / Set                 US $1.31 - 1.74 / Set                   US $6.54 - 8.23 / Piece          US $11.95 - 14.74 / Piece
           Sold: 240                                    Sold: 162                             97.8 % Positive feedback               Sold: 11708                             Sold: 240                        Sold: 525




    Item Description                       Customer Reviews(17)                      Shipping Time & Cost                       Transaction History(18)                                                                                    Report Item



    Transaction History
         Transactions: 18

         Buyer                                                Product Info                                                                                              Quantity               Order Date

         Jur******                                            Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     20 Set                 2018-07-30
                                                              entertainment board game Kids funny Puzzle game DHL


         Lis******                                            Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     20 Set                 2018-04-25
                                                              entertainment board game Kids funny Puzzle game DHL


         Gra*******                                           Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     20 Set                 2018-01-18
                                                              entertainment board game Kids funny Puzzle game DHL


         Cha**********                                        Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     20 Set                 2018-01-14
                                                                                                                                                                                                                                              Coupon
                                                              entertainment board game Kids funny Puzzle game DHL                                                                                                                              Pack


         Cry******                                            Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     20 Set                 2018-01-13
                                                              entertainment board game Kids funny Puzzle game DHL


         Cha**********                                        Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     120 Set                2018-01-09
                                                              entertainment board game Kids funny Puzzle game DHL


         Bet******                                            Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     220 Set                2017-06-17
                                                              entertainment board game Kids funny Puzzle game DHL


         Sop*******                                           Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     60 Set                 2017-06-14
                                                              entertainment board game Kids funny Puzzle game DHL



                                                                                                            Page 1 of 3     1    2       3          Next »


                                                                                                                                                                                                                                                             494

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                                                               1/3
8/1/2018              Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                          Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 59 of 211

Hello,                         (      1 ) Sign out                                                                                                       Buyer Protection        Help            DHport    Save more on our App!        English



                                                      Shop by
                                                                              I'm shopping for...                                     All Categories
                                                                                                                                                                                      Hi,                                           1
                                                      Categories                                                                                                                      My DHgate              Favorites                    Cart
                  Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail


                                                                    Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                                                     Sold By
                                                                    entertainment board game Kids funny Puzzle game DHL
                                                                                                                                                                                                              Kyshadow
                                                                                  17 Review(s) | 18 Transactions

                                                                                                                                                                                                              2277 Transactions
                                                                                 Price:      US $4.23 - 6.02 / Set                                                                    Reference Currency
                                                                                                                                                                                                              97% Positive Feedback
                                                                                                                                                                                                              Detailed seller ratings

                                                                           Wholesale          20 +                50 +                59 +                   120 +               223 +                          Visit Store      Favorite Store
                                                                          Price ( Set ):      US $6.02            US $5.60            US $5.11               US $4.67            US $4.51

                                                                              Quantity:       20          Sets 9959 in Stock ( Stock in:          CN )                                                        Contact Seller
                                                                                                                                                                                                                   Message
                                                                       Shipping Cost:        Free Shipping to United States Via DHL
                                                                                                                                                                                                                   Online Chat
                                                                                             Estimated delivery time: Aug 8 and 11, ships out within 4 business days

                                                                           Total Cost:       US $120.40                                                                                                            Buyer Protection
                         See larger image                                                                                                                                                                     - Guaranteed Secure Payments on
                                                                                                     Buy it Now                Add to Cart                                                                      Every Order
                                                                                                                                                                                                              - Refund if your item is not delivered
                                                                                                   Add to Favorite Items     ( 16 )
                                                                                                                                                                                                                or as described
                                                                                                                                                                                                              - Buyer Protection after order
Share on                                                            Seller Guarantee                                                                                                                            confirmation
                                                                                                 Return policy        On-time Delivery in 7 days




                                                                                                                                                                                                                                    Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                                      1/4




           UNO Card Standard Edition                 324pcs set Sun&Moon                   Anime 56 Piece Cosplay Card          120 Set Entertainment Card                Festive Supplies Christmas       IN Stock UNO Smart Knob
           poker UNO Playing Cards                   Guardians Rising Card Game            Captor Sakura KINOMOTO               Games UNO cards Fun Poker                 Toys Black Card Revoked          Popular UNO Turntable Toys

           US $1.31 - 1.95 / Piece                   US $9.84 - 14.37 / Set                US $8.41 - 13.68 / Set               US $1.31 - 1.74 / Set                     US $6.54 - 8.23 / Piece          US $11.95 - 14.74 / Piece
           Sold: 240                                 Sold: 162                             97.8 % Positive feedback             Sold: 11708                               Sold: 240                        Sold: 525




    Item Description                    Customer Reviews(17)                      Shipping Time & Cost                       Transaction History(18)                                                                                    Report Item



    Transaction History
         Transactions: 18

         Buyer                                             Product Info                                                                                              Quantity               Order Date

         Say*******                                        Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     120 Set                2017-06-12
                                                           entertainment board game Kids funny Puzzle game DHL


         Jac********************                           Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     9900 Set               2017-06-09
                                                           entertainment board game Kids funny Puzzle game DHL


         150********                                       Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     9900 Set               2017-06-08
                                                           entertainment board game Kids funny Puzzle game DHL


         Cry******                                         Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     9750 Set               2017-06-06
                                                                                                                                                                                                                                           Coupon
                                                           entertainment board game Kids funny Puzzle game DHL                                                                                                                              Pack


         Cha**********                                     Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     219 Set                2017-06-05
                                                           entertainment board game Kids funny Puzzle game DHL


         Gra*******                                        Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     9750 Set               2017-06-03
                                                           entertainment board game Kids funny Puzzle game DHL


         Bur******                                         Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     219 Set                2017-06-02
                                                           entertainment board game Kids funny Puzzle game DHL


         Har******                                         Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                     9850 Set               2017-06-01
                                                           entertainment board game Kids funny Puzzle game DHL



                                                                                               Page 2 of 3     « Previous       1     2       3     Next »


                                                                                                                                                                                                                                                          495

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                                                            1/3
8/1/2018           Stock Hight Quality Uno Poker Card Crystal Pvc Waterproof Standard Edition Family Fun Entertainment Board Game Kids Funny Puzzle Game Dhl Free Cards Online Games Cards To Play From Kyshad…
                                         Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 60 of 211

Hello,                        (       1 ) Sign out                                                                                                         Buyer Protection     Help            DHport    Save more on our App!         English



                                                      Shop by
                                                                              I'm shopping for...                                       All Categories
                                                                                                                                                                                     Hi,                                            1
                                                      Categories                                                                                                                     My DHgate              Favorites                     Cart
                 Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail


                                                                    Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                                                    Sold By
                                                                    entertainment board game Kids funny Puzzle game DHL
                                                                                                                                                                                                             Kyshadow
                                                                                  17 Review(s) | 18 Transactions

                                                                                                                                                                                                             2277 Transactions
                                                                                 Price:      US $4.23 - 6.02 / Set                                                                   Reference Currency
                                                                                                                                                                                                             97% Positive Feedback
                                                                                                                                                                                                             Detailed seller ratings

                                                                           Wholesale          20 +                  50 +                59 +                120 +               223 +                          Visit Store      Favorite Store
                                                                          Price ( Set ):      US $6.02              US $5.60            US $5.11            US $4.67            US $4.51

                                                                              Quantity:       20          Sets 9959 in Stock ( Stock in:            CN )                                                     Contact Seller
                                                                                                                                                                                                                  Message
                                                                       Shipping Cost:        Free Shipping to United States Via DHL
                                                                                                                                                                                                                  Online Chat
                                                                                             Estimated delivery time: Aug 8 and 11, ships out within 4 business days

                                                                           Total Cost:       US $120.40                                                                                                           Buyer Protection
                       See larger image                                                                                                                                                                      - Guaranteed Secure Payments on
                                                                                                     Buy it Now                  Add to Cart                                                                   Every Order
                                                                                                                                                                                                             - Refund if your item is not delivered
                                                                                                   Add to Favorite Items       ( 16 )
                                                                                                                                                                                                               or as described
                                                                                                                                                                                                             - Buyer Protection after order
Share on                                                            Seller Guarantee                                                                                                                           confirmation
                                                                                                 Return policy         On-time Delivery in 7 days




                                                                                                                                                                                                                                    Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                                      1/4




           UNO Card Standard Edition                 324pcs set Sun&Moon                   Anime 56 Piece Cosplay Card            120 Set Entertainment Card             Festive Supplies Christmas       IN Stock UNO Smart Knob
           poker UNO Playing Cards                   Guardians Rising Card Game            Captor Sakura KINOMOTO                 Games UNO cards Fun Poker              Toys Black Card Revoked          Popular UNO Turntable Toys

           US $1.31 - 1.95 / Piece                   US $9.84 - 14.37 / Set                US $8.41 - 13.68 / Set                 US $1.31 - 1.74 / Set                  US $6.54 - 8.23 / Piece          US $11.95 - 14.74 / Piece
           Sold: 240                                 Sold: 162                             97.8 % Positive feedback               Sold: 11708                            Sold: 240                        Sold: 525




    Item Description                    Customer Reviews(17)                      Shipping Time & Cost                         Transaction History(18)                                                                                  Report Item



    Transaction History
         Transactions: 18

         Buyer                                             Product Info                                                                                             Quantity               Order Date

         Gwe********                                       Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                    9552 Set               2017-05-31
                                                           entertainment board game Kids funny Puzzle game DHL


         Car********                                       Stock hight quality UNO poker card Crystal PVC waterproof standard edition family fun                    9950 Set               2017-05-25
                                                           entertainment board game Kids funny Puzzle game DHL



                                                                                                      Page 3 of 3      « Previous       1       2     3



                                                                                                                                                                                                                                           Coupon
    Related Keywords: digital card retail, swan cards, friendly card, place table seat card, sim card socket, credit card stripe, care cards, real 64 gb card, handmade cards for wedding day, leather diy card                             Pack



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                                      1/4




           Set Entertainment Card                    Free Shipping UNO card                Electroplate 925 Sterling              Fun One Pack Family Funny              Stock UNO CARD GAMES             3 Kinds UNO Card Game 108
           Games UNO cards Fun Poker                 game poker Family Fun One             Silver Necklaces Box chains            Entertainment Board Game               Hight Quality Crystal PVC        PCS Waterproof PVC Crystal

           US $4.45 - 5.52 / Piece                   US $1.95 - 5.45 / Piece               US $0.81 - 5.15 / Piece                US $2.05 - 3.72 / Set                  US $4.83 - 5.73 / Piece          US $2.77 - 13.33 / Piece
           85.7 % Positive feedback                                                        96.6 % Positive feedback               100 % Positive feedback                100 % Positive feedback          100 % Positive feedback


                                                                                                                                                                                                                                                          496

https://www.dhgate.com/product/stock-hight-quality-uno-poker-card-crystal/400046094.html                                                                                                                                                            1/2
8/1/2018                                                                                               Wholesaler [kyshadow]: Reviews on DHgate.com
                                        Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 61 of 211

Hello,                       (      1 ) Sign out                                                                                                       Buyer Protection      Help            DHport         Save more on our App!              English



                                                         I'm shopping for...                                                        All Categories
                                                                                                                                                                               Hi,                                                         1
                                                                                                                                                                               My DHgate                          Favorites                      Cart
                Buy Globally · Sell Globally


  ALL CATEGORIES                           Flash Deals        Superior Suppliers          Coupon Center                 2-5 Day Shipping             DH Select          Just For You

Home > Seller Review Profile


    Seller Information                                        Review Score:1202

    Kyshadow                                                                                                               Last 2 months                     Last 6 months                  Last 12 months                           Total
    2277 Transactions
    97% Positive Review
                                                                             Positive                                              158                             423                             1533                              1896
    Guangdong, China (Mainland)
    07:15 AM Wed Aug 1 Now
                                                                             Neutral                                                6                              15                               36                                53
    Member since Sep 2016


    Recommend seller to friends                                              Negative                                               7                              15                               36                                47




                                                              Service Detail Score (Mainly Industry : Toys & Gifts)

                                                                      Service Detail                             Service Score                                   Compared to Industry Average                            Number of Ratings


                                                                     Items as described                                          4.3/ 5.0                        About Average                                                      1996


                                                                      Communication                                              4.3 / 5.0                       About Average                                                      1996


                                                                       Delivery time                                             4.3 / 5.0                       About Average                                                      1996


                                                                     Shipping charges                                            4.8 / 5.0                       Lower than Average                                                 1996




         Reviews Received                          Reviews Sent


    Reviews:   Negative                                                                                                                                                                                  Dates:    All



                              CLEOF Eye Shadow Cosmetics                                           By:lux****hes                        07 24,2018
                              Unicorn Glitter Eyeshadow Palette 24
                                                                             Product reviews:
                              Colors Makeup Shimmer Eye
                                                                             Very very slow responses from seller!
                              Item code: 404131363
                                                                             helpful ( 0 )   unhelpful ( 0 )




                              Mini 503 Wireless Bluetooth Stereo                                   By:yo***84                       07 20,2018
                              Headphone Handsfree Sports Music
                                                                             Product reviews:
                              in-ear Earphone Headset for Iphone
                                                                             Not good quality
                              Item code: 401177888
                                                                             helpful ( 0 )   unhelpful ( 0 )




                              IN STOCK!! High-quality!! HOT                                        By:Malehka_1515723165100                               07 20,2018
                              Makeup Masq Palette 16 Color Eye
                                                                             Product reviews:
                              Shadow Palette FREE SHIPPING
                                                                             Out of 10 of my palettes only one wasn’t messed up, and on top of that they don’t even show up
                              Item code: 404021837
                                                                             helpful ( 0 )   unhelpful ( 0 )




                              SAMPLE 1SET 8 colors Superior                                        By:Xjmr****999                        07 15,2018
                              Professional Soft Cosmetic Facial
                                                                             Product reviews:
                              Make up Oval Brushes Set makeup
                                                                             Unsatisfied
                              Item code: 411655864
                                                                             helpful ( 0 )   unhelpful ( 0 )




                              DHA39-1 LED Flash Light Up Wand                                      By:3for3****ique                          07 12,2018
                              Glow Sticks Kids Toys For Holiday
                                                                             Product reviews:
                                                                             These are crap
                              Item code: 401730018
                                                                             helpful ( 0 )   unhelpful ( 0 )




                              SAMPLE hottest seller New 1030                                       By:sc***9                      06 28,2018
                              version 3D Fiber Lashes Waterproof
                                                                             Product reviews:
                              Double Mascara 3D FIBER LASHES
                                                                             it didnt work at all i use it 2x, when i try it on it didnt do anything on my lashes, it didnt give long or fuller lashes. it just irritted my eyes.
                              Item code: 411657390
                                                                             helpful ( 0 )   unhelpful ( 0 )




                              SAMPLE hottest seller New 1030                                       By:fil***94                     06 19,2018
                              version 3D Fiber Lashes Waterproof
                              Double Mascara 3D FIBER LASHES
                                                                             Product reviews:                                                                                                                                                                  497
                                                                             Very unsatisfied

https://www.dhgate.com/seller-feedback/sellerscore-ff808081570ce208015747977c18633d.html                                                                                                                                                                 1/2
8/1/2018                                                                                          Wholesaler [kyshadow]: Reviews on DHgate.com
                                     Case 1:18-cv-08824-LAP
                             Item code: 411657390   helpful ( 0 ) unhelpful ( 0Document
                                                                               )        15-3 Filed 10/18/18 Page 62 of 211



                             SAMPLE 1PCS TF faced Factory                                     By:jeniec****hayes               06 15,2018
                             Direct Hotsale Makeup Face
                                                                        Product reviews:
                             Hangover Rx Replenishing
                                                                        Doesn’t actually have a pump and smells like really strong sunscreen
                             Item code: 411654426
                                                                        helpful ( 0 )   unhelpful ( 0 )




                             HOTTEST Brand New High Quality                                   By:Cecilia_1****32225549                06 12,2018
                             Canvas Chain shoulder fashion bags
                                                                        Product reviews:
                             Casual fashion handbag fringed
                                                                        Cheap and crappy quality. Unacceptable
                             Item code: 401114527
                                                                        helpful ( 0 )   unhelpful ( 0 )




                             Wholesale Pop Up Cellphone Stand                                 By:Braileigh Elee               06 12,2018
                             Universal Hot Socket Mobile Phone
                                                                        Product reviews:
                             Holder For Smarphone Tablet With
                                                                        Some worked and some didn’t. Put the first 5 on my phone and they came apart in the first ten minutes. I would say only 5 worked.
                             Item code: 412018166
                                                                        helpful ( 0 )   unhelpful ( 0 )




            1      2     3       4      5     6     7                                                                                                                                              Go to page:   1   GO




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                            Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                498

https://www.dhgate.com/seller-feedback/sellerscore-ff808081570ce208015747977c18633d.html                                                                                                                                  2/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 63 of 211




          Defendant's Storefront




                                                                     499
8/1/2018                                                                           Uno from China - Uno from Chinese Uno Store at Kyshadow | DHgate.com
                                         Case 1:18-cv-08824-LAP Document Hello,
                Buy Globally · Sell Globally
                                                                          15-3 Filed 10/18/18
                                                                                     ( 1 ) Sign out
                                                                                                      Page 64
                                                                                                    My DHgate Help
                                                                                                                   ofEnglish
                                                                                                                      211                                                                                              1     Cart



                         Kyshadow              Add To Favorite Stores ( 257 )

                                                                                                                                    UNO                                                   In this store        On DHgate

                            97% Positive Feedback     2277 Transactions
                                                                                                                                   Finger toys , Pressure reducingtoy , Toys

                                 Online Chat        Message Seller
   Share                      Share 0


   Store Home                Products          Sale Items            TopSelling            Review               About Us

   Store Home > UNO



    Store Categories                           2 matching products found for UNO

      Toys & Gifts (2)                                                                                              Sort by:   Bestselling      Price         Best Match       Price: $     - $           Go    Page 1/1



    Popular Search                                                    Stock hight quality UNO poker card standard edition family f...                                                             US $ 1.89 - 2.42 / Piece
                                                                      Ships out within 4 business days                                                                                                           Free Shipping
    Finger toys Pressure reducingtoy
                                                                      Item Sold (159674)                  (20)
    Toys maniphalanx                                                                                                                                                                                           Add to Cart
    decompression diminution of
    pressure relax the pressure
    reduce pressure Decompression
    Toy LED Gloves Novelty Games
    Spinning Top Gifts Puzzles
                                                                      Stock hight quality UNO poker card Crystal PVC waterproof st...                                                                US $ 4.23 - 6.02 / Set
                                                                      Ships out within 4 business days                                                                                                           Free Shipping
    Top Selling | Most Reviewed                                       Item Sold (69710)                  (17)
                                                                                                                                                                                                               Add to Cart
              2017 Rainbow Fidget
              Spinner Factory Direct
              US $2.63 / Piece
              Item Sold (618029)

              16 colors New camo
              colorful Fidget Spinner
              US $1.6 / Piece
              Item Sold (610501)

              Fidget Rollver fidget
              toys Mokuru Novelty
              US $0.6 / Piece
              Item Sold (507098)

              IN STOCK!! Laura
              Mercier Foundation
              US $2.55 / Piece
              Item Sold (496704)

              IN STOCK!! New EDC
              Torqbar HandSpinner
              US $2.42 / Piece
              Item Sold (429643)

              2017 NEWEST Hot
              Five Angle
              US $2.52 / Piece
              Item Sold (420762)

              NEWEST 11 colors
              Good Quality 3D Camo
              US $1.46 / Piece
              Item Sold (378447)

              2017 Christmas Gift
              Bags Large Organic
              US $3.06 / Piece
              Item Sold (348164)

              NEWEST Fidget
              Rollver fidget toys
              US $1.92 / Piece
              Item Sold (282685)

              Air outlet mobile phone
              rack Mobile phone
              US $1.52 / Piece
              Item Sold (279455)




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                            Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                    500

https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=UNO&suppliernum=20460399&pt=1                                                                                                                             1/1
8/1/2018                                                                                Contact Information of Best Wholesale Store - Kyshadow | DHgate.com
                                         Case 1:18-cv-08824-LAP Document Hello,
                Buy Globally · Sell Globally
                                                                          15-3 Filed 10/18/18
                                                                                     ( 1 ) Sign out
                                                                                                      Page 65
                                                                                                    My DHgate Help
                                                                                                                   ofEnglish
                                                                                                                      211                                                                                                          1   Cart



                          Kyshadow             Add To Favorite Stores ( 257 )

                                                                                                                                                                                                   In this store       On DHgate

                            97% Positive Feedback     2277 Transactions
                                                                                                                                       Finger toys , Pressure reducingtoy , Toys

                                 Online Chat        Message Seller
    Share


    Store Home               Products          Sale Items                TopSelling            Review            About Us

    Store Home > About us



    About Us                                    Store Introduction
                                                                                    Welcome to my shop, your support is our biggest motivation, this shop all products are low-priced sales, and ensure the quality, please rest
      Store Introduction
                                                                                    assured to buy need, we will give you a most enjoyable shopping experience!
      Basic Information




                                                Basic Information
                                                                Company Name: in stock
                                                                     Business Type: Individual management
                                                                          Location: Guangdong, China (Mainland)
                                                               Year Established: Sep 2016
                                                        Main Product(s)/Service: eyeshadow palette;makeup;makeup brushes;foundation;DHL free shipping;matte lipstick;Pressure reducingtoy;Toys;Gifts;Puzzles



                                                Contact Us

                                                                                                                         Online Chat            Message Seller




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                 Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                              501

https://www.dhgate.com/store/about-us/20460399.html#st-navigation-aboutus                                                                                                                                                               1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 66 of 211




Communications between NAL and
          Defendant




                                                                     502
8/1/2018                                                                                               Message Detail
                                Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 67 of 211

      Hello,                      (      1 ) Sign out                                                                   Buyer Protection   Help   Save more on our App!   Translate


                                                                                                                                Hi,                                       1
                                                           I'm shopping for...
                                                                                                                                My DHgate              Favorites               Cart
                     Buy Globally · Sell Globally


           My DHgate          My Orders             Favorites           Messages            DHpay Account               Membership

      Home> My DHgate > Messages > My Messages> From Sellers > Detail



           My Messages                              « Back          View This Item          Delete This Conversation

           From Sellers(1)
                                                        Stock hight quality UNO poker card Crystal PVC waterproof standard
           From System
                                                        edition family fun entertainment board game Kids funny Puzzle game DHL
           From DHgate
                                                        From:
           Trash
                                                        Created Time: 2018-07-30 13:02
           Message Setting
                                                              Reply                                                                                                View This Item
           Customer Service

           Message DHgate
           Message History
                                                                                                               Hide earlier news(13)



           Shortcuts                                                     2018-07-30 13:02

           Shipped Orders
                                                             Hello! I'm an interested buyer. Looking forward to your reply!
           Awaiting Shipment
           Awaiting Payment
           Favorite Items                                 kyshadow      2018-07-30 14:27

           Completed Orders
                                                             hello dear. what can I do for you
           Refund & Dispute
           Order Tracking
                                                                         2018-07-30 14:37


                                                             Hi! Do you ship to New York?



                                                          kyshadow      2018-07-30 17:17


                                                             yes dear



                                                                         2018-07-31 07:38


                                                             Have you shipped before to USA?



                                                          kyshadow      2018-07-31 09:10


                                                             Of course, we have many American customers. Is there any problem?



                                                                         2018-07-31 09:40


                                                             Okay, I'll order 100 sets. May I ask for your email? Thanks!



                                                          kyshadow      2018-07-31 09:59


                                                             15016005977@139.com



                                                                         2018-07-31 10:01


                                                             Thank you! Do you have paypal?



                                                          kyshadow      2018-07-31 10:54


                                                             no we dont use paypal sorry                                                                                                  503

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=686377468&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmarked%3D%26state… 1/2
8/1/2018                                                                                            Message Detail
                              Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 68 of 211
                                                                     2018-07-31 13:54


                                                       Okay, do you have alipay?



                                                     kyshadow        2018-07-31 14:23


                                                       no. only DHgate



                                                                     2018-07-31 14:28


                                                       Do you support any of these payments?:


                                                       US Bank Account; DHpay; Payoneer; CMB; Credit Card; Pingpong



                                                     kyshadow        2018-07-31 14:32


                                                       DHpay
                                                       Credit Card



                                                                     2018-07-31 14:35


                                                       Great! Please reply here your dhpay or credit card number. You can choose any of them.



                                                     kyshadow        2018-07-31 15:47


                                                       Honey, I mean, when you submit the order payment, you can choose these two channels to pay.



                                                                     2018-07-31 15:54


                                                       Sorry but our internet has not yet fixed so please just your dhpay or credit card number. Hope you'll understand!



                                                     kyshadow        2018-07-31 16:02


                                                       I'm sorry, we only accept payment from orders.


                                            Reply:

                                              Please use English and do not leave any contact message here, i.e. phone number, email address, web address, etc. We will monitor this
                                              reply in case it contains any message of this kind.




                                              max.charactors: 4000/4000

                                                     Upload File :
                                                                      You may upload a maximum of 4 files. Format: JPG/GIF/RAR/PDF/DOC/DOCX/TXT. Maximum file size: 1MB.

                                                Email reminder : The seller has switched off his email alerts but he can still receive your messages.



                                                                             Send




              Home | Your Account | Help | Gold Zone | Sitemap Index | Top Searches | Top Products | Refined Products | Customer Service | Security & Privacy | Terms of Use

                                                                     Copyright Notice © 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                          504

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=686377468&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmarked%3D%26state… 2/2
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 69 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        505
8/1/2018                                                                        DHgate: Reliable Wholesale Marketplace -- Place Order -- Cart
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 70 of 211

                         Buy Globally · Sell Globally

                                 Place Order                                                Pay Your Order                                                           Success
                                                                                                                                                                                            Payment Help

      Place your order

      Shipping Address                                                                                                                                                  Order Summary
                                                                                                                                                Add a new address
                                                                                                                                                                        Your 1 item order will be
                                                                                                                                                                        dispatched in 1 parts.
                                                 105 Avenue B                                                                                                           Items Subtotal:      US $120.40
                                                                                                                                                                         ( 1 items )
                                                 Apt 4B
                                                                                                                                                                        Shipping Cost:           US $0.00
                                                 New York,New York,10009
                                                                                                                                                                                  Grand Total:
                                                 United States
                                                                                                                                                                                 US $120.40

                                                 Edit                                                                                                                          Proceed to Pay



      Order Details

           kyshadow


                          Stock hight quality UNO poker card Crystal PV         20        Sets          Price                         Amount                        Shipping Cost
                          C wat...                                                                      US $6.02/Set                  $120.40                       Free Shipping

                          Stock in: China                                                                                                                           DHL

                                                                                                                                                                    Delivery: Estimated between Fri Aug 10
           Add remark to seller                                                                                                                                     and Mon Aug 13 (seller ships within 4
                                                                                                                                                                    business days)
            Please add remark:(e.g. color, size...)




                                                                                                                                                                                   Use 3rd Party Coupon

                                                                                                                                                          Item Subtotal:                     US $120.40
                                                                                                                                                          Shipping Cost:                         US $0.00

                                                                                                                                                          Order Total:                       US $120.40


      « Back to Cart                                                                                                                                     Item Subtotal(1 items):              US $120.40
                                                                                                                                                         Shipping Cost:                         US $0.00
                                                                                                                                                         Grand Total:                     US $120.40
                                                                                                                                                                                       Proceed to Pay




                                                                      Copyright Notice ® 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                                   506

https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                            1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 71 of 211


     DEFENDANT mayanlishop




                                                                     507
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 72 of 211




Defendant's Listing for Infringing Products




                                                                         508
7/5/2018           Hot Uno Playing Poker Cards Table Game Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stocks Online Playing Card Free Playing Card From Mayanlishop, $1.91|…
                                         Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 73 of 211

      Hello,                       Sign out                                                                                                                Buyer Protection      Help            DHport    Save more on our App!           English



                                                         Shop by
                                                                                   I'm shopping for...                                   All Categories
                                                                                                                                                                                       Hi,                                             0
                                                         Categories                                                                                                                    My DHgate               Favorites                      Cart
                       Buy Globally · Sell Globally

      Home > Toys & Gifts > Games > Card Games > Product detail


                                                                        hot UNO Playing Poker Cards Table Game Standard Edition Family Fun Entermainment                                                        Sold By
                                                                        Board Game Kids Funny Puzzle Game in stocks
                                                                                                                                                                                                                Mayanlishop

                                                                                      Price:     US $1.91 - 2.86 / Piece                                                              Reference Currency
                                                                                                                                                                                                                1310 Transactions
                                                                                                                                                                                                                98.4% Positive Feedback
                                                                                   Options:                                                                                                                     Detailed seller ratings
                                                                                                                                                                                                                  Visit Store      Favorite Store

                                                                               Wholesale          3+                 116 +               120 +                 144 +             360 +
                                                                            Price ( Piece ):      US $2.86           US $2.61            US $2.29              US $2.09          US $1.98                       Contact Seller
                                                                                  Quantity:                                                                                                                          Message
                                                                                                  3           Pieces
                                                                                                                                                                                                                     Online Chat
                                                                          Shipping Cost:         Free Shipping to United States Via DHL
                                                                                                 Estimated delivery time: Jul 11 and 14, ships out within 3 business days
                                                                                                                                                                                                                    Buyer Protection
                                                                                 Total Cost:     The total price will depend on the final product features you select
                              See larger image                                                                                                                                                                  - Guaranteed Secure Payments on
                                                                                                                                                                                                                  Every Order
                                                                                                       Buy it Now                 Add to Cart
                                                                                                                                                                                                                - Refund if your item is not delivered
                                                                                                                                                                                                                  or as described
                                                                                                       Add to Favorite Items    (0)
                                                                                                                                                                                                                - Buyer Protection after order
      Share on                                                                                                                                                                                                    confirmation
                                                                        Seller Guarantee
                                                                                                       Guaranteed Service          Return policy       On-time Delivery in 6 days



                                                                                                                                                                                                                                       Learn more »




           Customers Who Bought This Item Also Bought                                                                                                                                                                                                1/4




                 270g UNO Poker Card                   Playing Cards Game                      UNO card game poker Family           Waterproof UNO Card H2O               UNO Playing Poker Cards           New 144 sets lot
                 Standard Edition Family Fun           Awkward Turtle The Adult                Fun One Pack of 108pcs               Waterproof Playing Card               Table Game Standard Edition       Entertainment Card Games

                 US $1.71 - 2.15 / Set                 US $6.44 - 6.67 / Piece                 US $3.32 - 4.34 / Piece              US $5.46 - 7.76 / Set                 US $1.71 - 2.15 / Set             US $1.9 - 2.2 / Set
                 Sold: 2075                            100 % Positive feedback                 90.9 % Positive feedback             98.8 % Positive feedback              Sold: 120                         98.8 % Positive feedback




            Item Description                  Customer Reviews(0)                    Shipping Time & Cost                                                                                                                                  Report Item



            Item specifics
                                     Gender: Unisex

                                         Age: Big Kids
                                     Theme: playing Cards Games
                                        Type: playing Cards Games

                                    Material: Paper

                                   Location: Yiwu Toy


            Return policy details
                 Buyers can receive a partial refund, and keep the item(s) if they are not as described or with quality issues by negotiating directly with seller within 30 days from the day the item(s) were received.


            Description
                              Product Name: hot UNO Playing Poker Cards Table Game Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game in stocks

                                 Item Code: 410317081
                                   Category: Card Games

                          Short Description: hot UNO Playing Poker Cards Table Game Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game in stocks
                                    Quantity: 1 Piece

                              Package Size: 15.0 * 15.0 * 15.0 ( cm )

                    Gross Weight/Package: 0.18 ( kg )




                                                                                                                                                                                                                                                                 509

https://www.dhgate.com/product/hot-uno-playing-poker-cards-table-game-standard/410317081.html                                                                                                                                                              1/6
7/5/2018        Hot Uno Playing Poker Cards Table Game Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stocks Online Playing Card Free Playing Card From Mayanlishop, $1.91|…
                                CaseIntroduction:
                              Product 1:18-cv-08824-LAP                                        Document 15-3 Filed 10/18/18     Page
                                                                                                                       other loom kit 74 of 211

                               hot UNO Playing Poker Cards Table Game Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game in stocks




                               If you need large quantity or do not find the products you need in our store, please con
                               tact us for the ones you need. Since we have lots of products do not list the products i
                               n our store yet. We always offer best quantity with very competitive price for you.
                               If you want it.Please contact us.thank you.

                               picture show




                                                                                                                                                                                                               510

https://www.dhgate.com/product/hot-uno-playing-poker-cards-table-game-standard/410317081.html                                                                                                            2/6
7/5/2018        Hot Uno Playing Poker Cards Table Game Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stocks Online Playing Card Free Playing Card From Mayanlishop, $1.91|…
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 75 of 211




                                                                                                                                                                                                               511

https://www.dhgate.com/product/hot-uno-playing-poker-cards-table-game-standard/410317081.html                                                                                                            3/6
7/5/2018          Hot Uno Playing Poker Cards Table Game Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stocks Online Playing Card Free Playing Card From Mayanlishop, $1.91|…
                                         Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 76 of 211




                                      Service commitment

                                      we will provide the high quality service for you. Pleasedon&rsquo;t hesitate to contact us if you have any questions or concernsbefore or after your purchase.

                                      We are committed to your 100% satisfaction.welcome you to shop again.

                                      wish you Business Flourishes, our cooperation pleasant.

                                      Payment

                                      There are manypayment methods available on DHgate.com such as PayPal, credit cards, real-timebank transfers, offline payments (bank transfers and Western

                                      Union). You canchoose a method which is the most convenient for you. To protect yourinterests, your payment will be temporarily held by DHgate, and will not

                                      bereleased to us until you receive your order and are satisfied with it.

                                      Shipping

                                      1). We`ll prepare your goods immediately after receive yourpayment.The processing time for a specific order varies with theproduct type and stock status. Most

                                      ly, processing time can be 1 to 3 workingdays.

                                      2).Time in transit: If you are the transportation demand,please tell us,if not wewill choose the most safe and fast,we often use the shipping.Transittime varies wi

                                      th different shipping methods,Transit time isgenerally 2-6 days.

                                      3).Shipping cost: Most countries and regions are free shipping, and if you really like our products, but to reach the place you need shipping, you can contact u

                                      s, we can according to your location to give you a reasonable freight discount.

                                      Return Policy

                                      If you want to exchange the itemsreceived, you must contact us within 7 days of the receipt of your order. Andyou should pay the additional shipping fees incu

                                      rred and the items returnedshould be kept in their original status

                                      Feedback

                                      Please make an affirmance in time after you receive your goods; Sinceyour feedback is very important to our business`s development, we sincerelyinvite you t

                                      o leave positive feedback for us if you are satisfied with ourproduct and service. It`ll just take you 1 minute. Thank you!;If there are problems, please contact us

                                      first, Wewill solve for you.




           If you are searching for a funny game to spend your leisure time, look into this category. Various online playing card from Uno to Taxes poker, any free playing card in many themes is collected here. You can buy a card play

           game and enjoy the entertaining game with your friends and families. All our online card playing are contained in a dedicate box for you. The best humanity playing cards games online free for you. You can now buy play

           cards free online in the cheapest price ever and all the goods will be shipping freely.

                                                                                                                                                                                                                                                   512

https://www.dhgate.com/product/hot-uno-playing-poker-cards-table-game-standard/410317081.html                                                                                                                                                4/6
7/5/2018            Hot Uno Playing Poker Cards Table Game Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stocks Online Playing Card Free Playing Card From Mayanlishop, $1.91|…
                                            Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 77 of 211                                                                                                             Advertisement
              Sponsored Products You May Be Interested In                           我也要出现在这里




                  Poket Pikachu Playing               cards against muggles party            New cards against muggles           UNO Playing Poker Cards             UNO Playing Poker Cards           UNO Playing Poker Cards
                  Trading Cards Games S...            cards game more...                     The Harry Potter ...                Table Game Standard...              Table Game Standard...            Table Game Standard...

                  US $0.02 - 0.04 / Piece             US $26.14 - 29.8 / Piece               US $26.14 - 29.8 / Piece            US $ 2.12 - 3.26 / Set              US $ 1.70 - 2.54 / Set            US $1.61 - 2.06 / Set
                  Sold: 8                                                                                                                                            Sold: 50                          Sold: 120




             Related Keywords: green playing cards, best playing cards, black magic playing cards, cheap gold playing cards, playing cards novelty, gold playing cards, playing card pack, playing cards poker size, children playing
                                   cards, steel playing cards



           Customers Who Viewed This Item Also Viewed                                                                                                                                                                                       1/4




                  UNO Card Standard Edition           Playing Cards Game                     Sparkly Gold Silver                 Fun UNO 112 UNO Solitaire           UNO Card Standard Edition         20cm 30cm 40cm DIY Paper
                  poker UNO Playing Cards             Awkward Turtle The Adult               100x150cm Sequin                    Games Family Friends Travel         UNO Playing Cards                 Flowers Backdrop Wall Decor

                  US $1.31 - 1.95 / Piece             US $6.44 - 6.67 / Piece                US $35.08 - 38.15 / Piece           US $2.61 - 4.56 / Piece             US $2.16 - 2.29 / Set             US $1.95 - 5.0 / Piece
                  Sold: 240                           100 % Positive feedback                100 % Positive feedback             Sold: 2                             Sold: 4189                        98.1 % Positive feedback




           Other products from Card Games                                                                                                                                                                                          Page 1 of 2




                  Christmas Gift Wholesale            Harry Potter Cards Game                Gold Foil Playing Cards Texas       Poker Card Gold foil plated         New Fashion Golden Playing        Playing Unstable Unicorns
                  Awkward Turtle The Adult            Toys 408 pieces set Funny              Hold'em Poker Gold Foil             Playing Cards Plastic Poker         Cards Deck Gold Foil Poker        Base Game Vjoy fun The
                  US $4.82 - 5.83 / Piece             US $ 11.59 - 25.11 / Set               US $ 4.83 - 8.70 / Piece            US $ 2.62 - 3.34 / Set              US $ 6.34 - 10.70 / Piece         US $9.49 - 9.98 / Piece




              Your Recently Viewed Items and Featured Recommendations                                                                                                                                                                       1/8




                  For ipad case IPAD AIR2             Real Flower Girl Dresses with          H&H lockpick for MONTERY            Summer Playing cards T              Vertical Leather Flip Case        For S8 S8 Plus S7 Edge S7
                  Genuine Leather Case High           Bow Train Spaghetti straps             locksmith tools                     shirts Mens Cardigan Shirt          Mobile Phone Cover Pouch          S6 Edge S6 Edge Plus Note 7
                  US $12.57 - 16.65 / Piece           US $70.35 - 79.99 / Piece              US $87.44 - 125.72 / Piece          US $26.48 - 30.93 / Piece           US $2.18 - 2.64 / Piece           US $1.53 - 2.96 / Piece
                  99.7 % Positive feedback            100 % Positive feedback                99.2 % Positive feedback            95.7 % Positive feedback            100 % Positive feedback           Sold: 4720




                You Viewed:




           Please give us your feedback about this page                         Click Here


           View Seller’s Store       Message Seller        Online Chat


           Related Searches
            Toys & Gifts                                 Games                                           Card Games


           Wholesale Card Games Resources                                                                                                                                                                                             Fewer


            wholesale trick playing cards                wholesale playing cards light                   wholesale playing cards sets                  wholesale playing card patterns            wholesale adult playing cards Australia


           Card Games on Sale
            discount playing cards sale                  discount playing card magic tricks              discount gold foiled playing cards            discount playing cards games for kids      playing cards blue Canada


           Online Shopping Card Games
            customize playing cards online               playing card pendants online                    purple playing cards online                   magic tricks playing cards online          steel playing cards UK

                                                                                                                                                                                                                                                        513
           Card Games Suppliers
https://www.dhgate.com/product/hot-uno-playing-poker-cards-table-game-standard/410317081.html                                                                                                                                                     5/6
7/5/2018           Hot Uno Playing Poker Cards Table Game Standard Edition Family Fun Entermainment Board Game Kids Funny Puzzle Game In Stocks Online Playing Card Free Playing Card From Mayanlishop, $1.91|…
                                         Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 78 of 211

      Hello,                       Sign out                                                                                                                 Buyer Protection      Help            DHport    Save more on our App!          English



                                                        Shop by
                                                                                   I'm shopping for...                                    All Categories
                                                                                                                                                                                        Hi,                                            0
                                                        Categories                                                                                                                      My DHgate             Favorites                       Cart
                       Buy Globally · Sell Globally

      Home > Toys & Gifts > Games > Card Games > Product detail


                                                                       hot UNO Playing Poker Cards Table Game Standard Edition Family Fun Entermainment                                                        Sold By
                                                                       Board Game Kids Funny Puzzle Game in stocks
                                                                                                                                                                                                               Mayanlishop

                                                                                      Price:     US $1.91 - 2.86 / Piece                                                               Reference Currency
                                                                                                                                                                                                               1310 Transactions
                                                                                                                                                                                                               98.4% Positive Feedback
                                                                                   Options:                                                                                                                    Detailed seller ratings
                                                                                                                                                                                                                 Visit Store      Favorite Store

                                                                              Wholesale           3+                    116 +             120 +                 144 +             360 +
                                                                           Price ( Piece ):       US $2.86              US $2.61          US $2.29              US $2.09          US $1.98                     Contact Seller
                                                                                  Quantity:                                                                                                                         Message
                                                                                                  3             Pieces
                                                                                                                                                                                                                    Online Chat
                                                                         Shipping Cost:          Free Shipping to United States Via DHL
                                                                                                 Estimated delivery time: Jul 11 and 14, ships out within 3 business days
                                                                                                                                                                                                                    Buyer Protection
                                                                                 Total Cost:     The total price will depend on the final product features you select
                              See larger image                                                                                                                                                                 - Guaranteed Secure Payments on
                                                                                                                                                                                                                 Every Order
                                                                                                           Buy it Now               Add to Cart
                                                                                                                                                                                                               - Refund if your item is not delivered
                                                                                                                                                                                                                 or as described
                                                                                                       Add to Favorite Items       (0)
                                                                                                                                                                                                               - Buyer Protection after order
      Share on                                                                                                                                                                                                   confirmation
                                                                       Seller Guarantee
                                                                                                       Guaranteed Service           Return policy       On-time Delivery in 6 days



                                                                                                                                                                                                                                       Learn more »




           Customers Who Bought This Item Also Bought                                                                                                                                                                                                1/4




                 270g UNO Poker Card                   Playing Cards Game                      UNO card game poker Family            Waterproof UNO Card H2O               UNO Playing Poker Cards          New 144 sets lot
                 Standard Edition Family Fun           Awkward Turtle The Adult                Fun One Pack of 108pcs                Waterproof Playing Card               Table Game Standard Edition      Entertainment Card Games

                 US $1.71 - 2.15 / Set                 US $6.44 - 6.67 / Piece                 US $3.32 - 4.34 / Piece               US $5.46 - 7.76 / Set                 US $1.71 - 2.15 / Set            US $1.9 - 2.2 / Set
                 Sold: 2075                            100 % Positive feedback                 90.9 % Positive feedback              98.8 % Positive feedback              Sold: 120                        98.8 % Positive feedback




            Item Description                  Customer Reviews(0)                    Shipping Time & Cost                                                                                                                                  Report Item



            Shipping Time and Cost
             Item Location:
             Shipping to:     United States                               Purchase Quantity:           3          Calculate

             Service                             Estimated Shipping Time                               Shipping Cost

             DHL                                 3-6 days                                              Free Shipping

             FEDEX                               3-8 days                                              Free Shipping


            Payments

                        DHgate Service Pledge is especially designed for online transaction.
                        Your payment is ONLY released to the seller after you receive and are satisfied with the item.
                        This value-added system is FREE and available for all transactions on DHgate.




            Related Keywords: green playing cards, best playing cards, black magic playing cards, cheap gold playing cards, playing cards novelty, gold playing cards, playing card pack, playing cards poker size, children playing
                                   cards, steel playing cards



           Customers Who Viewed This Item Also Viewed                                                                                                                                                                                                1/4




                                                                                                                                                                                                                                                                 514

https://www.dhgate.com/product/hot-uno-playing-poker-cards-table-game-standard/410317081.html                                                                                                                                                              1/3
7/5/2018                                                                                                    Wholesaler [mayanlishop]: Reviews on DHgate.com
                                          Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 79 of 211

      Hello,                        Sign out                                                                                                                 Buyer Protection       Help      DHport          Save more on our App!          English



                                                                 I'm shopping for...                                                      All Categories
                                                                                                                                                                                      Hi,                                                0
                                                                                                                                                                                      My DHgate                     Favorites                  Cart
                        Buy Globally · Sell Globally


           ALL CATEGORIES                          Flash Deals        Superior Suppliers         Coupon Center                2-5 Day Shipping             DH Select           Just For You

      Home > Seller Review Profile


            Seller Information                                        Review Score:1128

            Mayanlishop                                                                                                          Last 2 months                    Last 6 months               Last 12 months                       Total
            1310 Transactions
            98.4% Positive Review
                                                                                     Positive                                             42                              164                      422                             1212
            Zhejiang, China (Mainland)
            08:33 PM Thu Jul 5 Now
                                                                                     Neutral                                              0                                3                          10                            18
            Member since Feb 2014


            Recommend seller to friends
                                                                                     Negative                                             0                                0                          7                             12




                                                                      Service Detail Score (Mainly Industry : Toys & Gifts)

                                                                              Service Detail                           Service Score                                   Compared to Industry Average                        Number of Ratings


                                                                            Items as described                                         4.2/ 5.0                        Lower than Average                                        1241


                                                                              Communication                                            4.2 / 5.0                       Lower than Average                                        1241


                                                                               Delivery time                                           4.2 / 5.0                       Lower than Average                                        1241


                                                                             Shipping charges                                          4.9 / 5.0                       About Average                                             1242




               Reviews Received                         Reviews Sent


            Reviews:   Negative                                                                                                                                                                            Dates:    All



                                      Caseling Extra Large Hard Case (2                                    By:mon***gh                 01 29,2018
                                      Row) for Cards against humanity uno
                                                                                     Product reviews:
                                      playing cards Includes 5 Moveable
                                                                                     Decent product but only fits 1450 cards which is not big enough for all CaH cards
                                      Item code: 396769736
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                      2 piece=1 pair plantlife streetwear                                  By:GrandValley Gro****_1506154439999                        12 30,2017
                                      Stockings Fashion men women
                                                                                     Product reviews:
                                      cotton plantlife Maple Leaf Socks
                                                                                     this is the worst company.they are a scam. do not order from them.they stole my money.I paid for 25 pairs of socks.they took my money and did not
                                      Item code: 208722265
                                                                                     send me anything.I tried to contact them at least 10 times and they haven't responded to me
                                                                                     helpful ( 0 )   unhelpful ( 0 )



                                      Best Selling Interesting Party Game                                  By:hai****s83               11 22,2017
                                      Watch Ya' Mouth Christmas kids
                                                                                     Product reviews:
                                      birthday gift
                                                                                     Never received what I ordered. Was suppose to get the full game and only received the cards, no mouth pieces or timer ��
                                      Item code: 394144163
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                      2 piece=1 pair plantlife streetwear                                  By:es***ok             11 17,2017
                                      Stockings Fashion men women
                                                                                     Product reviews:
                                      cotton plantlife Maple Leaf Socks
                                                                                     only send me 20 pairs never send me other 2 pairs, sucks company
                                      Item code: 208722265
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                      Best Selling Interesting Party Game                                  By:amb***715                 11 07,2017
                                      Watch Ya' Mouth Christmas kids
                                                                                     Product reviews:
                                      birthday gift
                                                                                     Very unsatisfied
                                      Item code: 394144163
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                      Best Selling Interesting Party Game                                  By:Sam Morley****5158779887                     11 05,2017
                                      Watch Ya' Mouth Christmas kids
                                                                                     Product reviews:
                                      birthday gift
                                                                                     ordered a mixed selection, only received a pack of the cards, no mouthpieces, no timer, nothing just cards.
                                      Item code: 394144163
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                      2 piece=1 pair plantlife streetwear                                  By:ar***1             09 19,2017
                                      Stockings Fashion men women
                                                                                     Product reviews:
                                      cotton plantlife Maple Leaf Socks
                                                                                     Order 100 gave me 50. I asked for prorate gave me 10$ back Very poor quality loose stitching onces your wear they will avoid
                                      Item code: 208722265
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                      HOT ABS 100piece/lot lAngle-izer                                     By:tyl****ark           09 12,2017                                                                                                                515
                                      Template Tool Four-sided Measuring

https://www.dhgate.com/seller-feedback/sellerscore-ff80808143afbe2301443953ded24901.html                                                                                                                                                               1/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 80 of 211




          Defendant's Storefront




                                                                     516
7/5/2018                                                                           Uno from China - Uno from Chinese Uno Store at Mayanlishop | DHgate.com
                                        Case 1:18-cv-08824-LAP Document 15-3
               Buy Globally · Sell Globally                               Hello, "
                                                                                   Filed" 10/18/18
                                                                                              Sign out
                                                                                                         Page 81
                                                                                                       My DHgate Help
                                                                                                                      ofEnglish
                                                                                                                         211                                                                                      0     Cart



                        Mayanlishop               Add To Favorite Stores ( 56 )

                                                                                                                                  uno                                                In this store        On DHgate

                           98.4% Positive Feedback   1310 Transactions
                                                                                                                                 3D socks , hand spinner , Kendama Ball

                                 Online Chat     Message Seller
   Share                     Share 0


   Store Home               Products           Sale Items           TopSelling             Review          About Us

   Store Home > uno



    Store Categories                           3 matching products found for uno

      Cards Against Humanity (3)                                                                                  Sort by:   Bestselling     Price         Best Match     Price: $     - $           Go    Page 1/1



    Popular Search                                                   hot UNO Playing Poker Cards Table Game Standard Edition Fami...                                                         US $ 1.91 - 2.86 / Piece
                                                                     Ships out within 3 business days                                                                                                       Free Shipping
    3D socks hand spinner Kendama
    Ball playing cards Plush Toys                                                                                                                                                                         Add to Cart
    Trading Cards Fidget spinner
    Pokemon hemp Leaf sock what
    do you meme cube Against
    Humanity socks game cards
    Fidget spinner
                                                                     hot plastic UNO Playing Poker Cards Table Game Standard Edit...                                                         US $ 3.82 - 6.86 / Piece
                                                                     Ships out within 3 business days                                                                                                       Free Shipping
    Top Selling | Most Reviewed
                                                                                                                                                                                                          Add to Cart
              3 colors avaliable new
              Transparent shells gold
              US $1.41 / Piece
              Item Sold (5652)

              playing Cards Games                                    Caseling Extra Large Hard Case (2 Row) for Cards against hum...                                                      US $ 10.56 - 14.86 / Piece
              2012 pack 2013 pack                                    Ships out within 3 business days                                                                                                       Free Shipping
              US $1.01 / Piece                                       Item Sold (4)                 (3)
              Item Sold (1283)
                                                                                                                                                                                                          Add to Cart

              2017 new glow in the
              dark Tri Spinner Hand
              US $2.82 / Piece
              Item Sold (923)

              black Bracket 7 colors
              avaliable Tri Spinner
              US $2.82 / Piece
              Item Sold (702)

              24K Gold Foil Plated
              Poker Playing Cards
              US $3.6 / Piece
              Item Sold (482)

              hot Japanese
              Traditional Wood Game
              US $2.02 / Piece
              Item Sold (434)

              hot odd future socks
              Maple leaf socks hemp
              US $1.41 / Pair
              Item Sold (418)

              2017 new 7 colors
              avaliable Tri Spinner
              US $2.82 / Piece
              Item Sold (350)

              2017 new 11 colors
              avaliable Tri Spinner
              US $2.82 / Piece
              Item Sold (203)

              144 Pcs lot 2-3 cm
              Pikachu Action Figure
              US $0.07 / Piece
              Item Sold (139)




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                            Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                               517

https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=uno&suppliernum=18395660&pt=1                                                                                                                        1/1
7/5/2018                                                                              Contact Information of Best Wholesale Store - Mayanlishop | DHgate.com
                                         Case 1:18-cv-08824-LAP Document 15-3
                Buy Globally · Sell Globally                               Hello, "
                                                                                    Filed" 10/18/18
                                                                                               Sign out
                                                                                                          Page 82
                                                                                                        My DHgate Help
                                                                                                                       ofEnglish
                                                                                                                          211                                                                                                         0   Cart



                          Mayanlishop             Add To Favorite Stores ( 56 )

                                                                                                                                                                                                    In this store        On DHgate

                            98.4% Positive Feedback   1310 Transactions
                                                                                                                                       3D socks , hand spinner , Kendama Ball

                                 Online Chat     Message Seller
    Share


    Store Home               Products          Sale Items              TopSelling              Review           About Us

    Store Home > About us



    About Us                                     Store Introduction
                                                                                   Welcome to my shop, we are a strong team, mainly composed of toys, educational toys, strange new toy. Woven bracelets, etc., is the most
      Store Introduction
                                                                                   popular products. Our advantage is hand sellers, factory direct supplier, all the goods are high quality and low price. We will provide you with
      Basic Information                                                            quality services.......

                                                                                   Please do not hesitate to contact us if you have any questions or concerns you have before or after the purchase. We are committed to your
                                                                                   100% satisfaction



                                                 Basic Information
                                                             Company Name:
                                                                  Business Type:
                                                                       Location: Zhejiang, China (Mainland)
                                                            Year Established: Feb 2014
                                                      Main Product(s)/Service: 3D socks;Cards Against game;Fidget spinner;Superhero cape&Mask;despicable me;Pokemon;hand spinner;spinner;Plush Toys;Kendama Ball



                                                 Contact Us

                                                                                                                        Online Chat             Message Seller




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                    Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                              Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                                 518

https://www.dhgate.com/store/about-us/18395660.html#st-navigation-aboutus                                                                                                                                                                  1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 83 of 211




Communications between NAL and
          Defendant




                                                                     519
7/5/2018                                                                                              Message Detail
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 84 of 211

      Hello,           Sign out                                                                                         Buyer Protection   Help   Save more on our App!   Translate


                                                                                                                                Hi,                                       0
                                                         I'm shopping for...
                                                                                                                                My DHgate              Favorites               Cart
                     Buy Globally · Sell Globally


           My DHgate          My Orders             Favorites           Messages           DHpay Account               Membership

      Home> My DHgate > Messages > My Messages> From Sellers > Detail



           My Messages                              « Back          View This Item         Delete This Conversation

           From Sellers
                                                     hot UNO Playing Poker Cards Table Game Standard Edition Family Fun
           From System
                                                     Entermainment Board Game Kids Funny Puzzle Game in stocks
           From DHgate
                                                     From:
           Trash
                                                     Created Time: 2018-07-04 21:43
           Message Setting
                                                              Reply                                                                                                View This Item
           Customer Service

           Message DHgate
           Message History
                                                                                                             Hide earlier news(11)



           Shortcuts                                                    2018-07-04 21:43

           Shipped Orders
                                                             Hi! Is this item for sale?
           Awaiting Shipment
           Awaiting Payment
           Favorite Items                               mayanlishop         2018-07-05 08:37

           Completed Orders
                                                             yes,sale
           Refund & Dispute
           Order Tracking
                                                                        2018-07-05 16:51


                                                             Great! I need a supplier. Have you shipped items to USA before?



                                                        mayanlishop         2018-07-05 17:09


                                                             how many do you need ship by fedex or DHL



                                                                        2018-07-05 17:19


                                                             Is it a yes?



                                                        mayanlishop         2018-07-05 18:07


                                                             yes



                                                                        2018-07-05 18:24


                                                             Okay. I need 250pcs. I would love to pay through paypal.



                                                        mayanlishop         2018-07-05 18:25


                                                             can you pay from DHGATE



                                                                        2018-07-05 18:38


                                                             Don't you accept paypal payment dear?



                                                        mayanlishop         2018-07-05 18:39


                                                             OK tell me you paypal                                                                                                          520

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=674637271&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmsgtype%3D001%2…     1/2
7/5/2018                                                                                              Message Detail
                              Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 85 of 211
                                                     mayanlishop       2018-07-05 18:41


                                                       total 522.5$



                                                                     2018-07-05 19:25


                                                       This is my email:                               .


                                                       Write down your paypal here



                                                                     2018-07-05 20:08


                                                       Is this your paypal? 185090356@qq.com



                                                     mayanlishop       2018-07-05 20:09


                                                       yes



                                                                     2018-07-05 20:16


                                                       Can you ship the items to New York?



                                                     mayanlishop       2018-07-05 20:20


                                                       yes


                                            Reply:

                                              Please use English and do not leave any contact message here, i.e. phone number, email address, web address, etc. We will monitor this
                                              reply in case it contains any message of this kind.




                                              max.charactors: 4000/4000

                                                     Upload File :
                                                                      You may upload a maximum of 4 files. Format: JPG/GIF/RAR/PDF/DOC/DOCX/TXT. Maximum file size: 1MB.

                                                Email reminder :         Use the email reminder

                                                                      Please use the email reminder carefully. If you send too many email reminders, sellers may begin to block them and will not
                                                                      receive information or updates from you!



                                                                             Send




              Home | Your Account | Help | Gold Zone | Sitemap Index | Top Searches | Top Products | Refined Products | Customer Service | Security & Privacy | Terms of Use

                                                                     Copyright Notice © 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                          521

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=674637271&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmsgtype%3D001%2…                   2/2
7/5/2018                                                                                         Gmail - paypal
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 86 of 211
                                                                                                                                                               <                            >



  paypal
  2 messages

  185090356 <185090356@qq.com>                                                                                                                                     Thu, Jul 5, 2018 at 7:28 PM
  To:           <                             >




              this is ma paypal,




            <                    >                                                                                                                                 Thu, Jul 5, 2018 at 8:04 PM
  To: 185090356 <185090356@qq.com>

    Hi! Is this your store? mayanlishop

    On Thu, Jul 5, 2018 at 7:28 PM, 185090356 <185090356@qq.com> wrote:




                 this is ma paypal,




                                                                                                                                                                                                   522

https://mail.google.com/mail/?ui=2&ik=77dde0f8c0&jsver=L0kkDBMobFU.en.&cbl=gmail_fe_180627.11_p1&view=pt&search=inbox&th=1646a54769c8965a&siml=1646a3341d582986&siml=1646a54769c8965a        1/1
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 87 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        523
7/5/2018                                                                          DHgate: Reliable Wholesale Marketplace -- Place Order -- Cart
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 88 of 211

                         Buy Globally · Sell Globally

                                 Place Order                                                  Pay Your Order                                                           Success
                                                                                                                                                                                               Payment Help

      Place your order

      Shipping Address                                                                                                                                                    Order Summary
                                                                                                                                                  Add a new address
                                                                                                                                                                          Your 1 item order will be
                                                                                                                                                                          dispatched in 1 parts.
                                                 105 Avenue B, Apt 4B                                                                                                     Items Subtotal:          US $8.58
                                                                                                                                                                           ( 1 items )
                                                 New York,New York,10009
                                                                                                                                                                          Shipping Cost:           US $0.00
                                                 United States
                                                                                                                                                                                    Grand Total:
                                                                                                                                                                                     US $8.58
                                                 Edit

                                                                                                                                                                                  Proceed to Pay



      Order Details

               mayanlishop


                          hot UNO Playing Poker Cards Table Game Sta              3         Pieces        Price                         Amount                        Shipping Cost
                          ndard Ed...                                                                     US $2.86/Piece                $8.58                         Free Shipping

                          [paper] Modify
                                                                                                                                                                      DHL
                          Stock in: China
                                                                                                                                                                      Delivery: Estimated between Fri Jul 13
                                                                                                                                                                      and Mon Jul 16 (seller ships within 3
           Add remark to seller                                                                                                                                       business days)

            Please add remark:(e.g. color, size...)




                                                                                                                                                                                     Use 3rd Party Coupon
                                                                                                                                                            Item Subtotal:                         US $8.58

                                                                                                                                                            Shipping Cost:                         US $0.00

                                                                                                                                                            Order Total:                           US $8.58


      « Back to Cart                                                                                                                                        Item Subtotal(1 items):                 US $8.58
                                                                                                                                                            Shipping Cost:                          US $0.00
                                                                                                                                                            Grand Total:                        US $8.58
                                                                                                                                                                                         Proceed to Pay




                                                                        Copyright Notice ® 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                                     524

https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                              1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 89 of 211


      DEFENDANT Miliy Store




                                                                     525
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 90 of 211




Defendant's Listing for Infringing Products




                                                                         526
7/26/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 91 of 211


                                                                                                             Buyer Protection      Help           Save big on our app!      Ship to    / USD        Language




                                             I'm shopping for...                                                                                                                          0

                                                                                                                                                                             New here? Get your coupons!

   Store: Miliy Store    No feedback score       Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                    UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold
                                                                                                    Playing Card Entertainment Board Game
                                                                                                      6 orders

                                                                                                    Price:
                                                                                                                    US $2.90 / piece

                                                                                                    Shipping:       US $2.18 to United States via China Post Ordinary Small Packet Plus
                                                                                                                    Estimated Delivery Time: 20-39 days

                                                                                                    Quantity:              1         piece (974 pieces available)


                                                                                                    Total Price:    US $5.08


                                                                                                         Buy Now                  Add to Cart

                                                                                                        Add to Wish List (15 Adds)


                                                                                                    New User
                                                                                                    Coupon:              US $4.00         GET IT NOW

                                                                                                    Return Policy        Returns accepted if product not as described, buyer pays return shipping
                                                                                                                         fee; or keep the product & agree refund with seller. View details

                                                                                                    Seller               On-time Delivery
                                                                                                    Guarantees:          60 days


                                                                                                    Payment:

                                                                                                                      View More


                                                                                                             Buyer Protection
                                                                                                                 Full Refund if you don't receive your order
                                                                                                                 Full or Partial Refund , if the item is not as described
                                                                                                                                                                                               Learn More




       Product Details          Feedback (0)           Shipping & Payment             Seller Guarantees


        Item specifics

      Game Difficulty Level: Advanced                                                                Maximum Player Number: 10
      Teaching Mode: Book                                                                            Material: Paper
      Type: Advertising Poker                                                                        Age: >8 Years
      Minimum Player Number: 2                                                                       Tabletop Game Product: Card Cover
      Game Length: 0-30 minutes                                                                      Type: UNO Card


        Product Description




                                                                                                                                                                                          Recently Viewed
                                                                                                                                                                                                                     527

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32895213433.html                                                                          1/9
7/26/2018            UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                       Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 92 of 211




            The 24 hole tremolo ha     Twelve Kong Tao flute         c double row harmonic      Simple Design Lightwei
            rmonica harmonica ad       alto C smoldered ocari        a beginners children in    ght Kazoo Aluminum Al
            USD 34.11/piece            USD 23.26/piece               USD 5.81/piece             USD 0.70/piece




            12 Holes Ocarina Lege      Good poker Q mini pok         The gold foil playing ca   C tune smoked burnin
            nd of Zelda Alto C Flute   er interesting lovely littl   rd Black diamond CAR       g flute /12 hole AC prof
            USD 10.85/piece            USD 0.35/piece                USD 2.91/piece             USD 23.26/piece

      Features:
      Number One For Fun Family activities between Friends.
      Appropriate for ages 7 to adult.
      Suitable for 2 to 10 players.
      Great for family,bring great fun for you.
      Lightweight and portable,good entertainment of your travel and party.
       
       
      Product Properties:
      is_customized:Yes
      Tabletop Game Product:Card Cover
      Type:UNO Card
      Game Length:0-30 minutes
      Game Difficulty Level:Advanced
      Age: more than 8 Years
      Type:Normal
       
      Specifications:
      Card Color: Multi-colored
      Material: Chrome Paper
      Card Size: 8.6cm x 5.6 cm (L x  W)
       
      Package Includes:
      1 pcs Family Game Poker (108 cards)




                                                                                                                                                                                         Recently Viewed
                                                                                                                                                                                                                    528

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32895213433.html                                                                         2/9
7/26/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 93 of 211




                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                               529

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32895213433.html                                                                    3/9
7/26/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 94 of 211




                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                               530

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32895213433.html                                                                    4/9
7/26/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 95 of 211




                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                               531

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32895213433.html                                                                    5/9
7/26/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 96 of 211




                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                               532

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32895213433.html                                                                    6/9
7/26/2018       UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 97 of 211




                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                               533

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32895213433.html                                                                    7/9
7/26/2018        UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 98 of 211




        Packaging Details

      Unit Type: piece                                                                                Package Weight: 0.1kg (0.22lb.)

      Package Size: 9cm x 6cm x 3cm (3.54in x 2.36in x 1.18in)


      Transaction History                                                                                                                        6 transactions in last 6 months. Sort by latest

        Buyer                                                           Transaction Information

            A***.                                                       1 piece
            ES                                                          23 Jul 2018 06:42


            D***.                                                       1 piece
            PT                                                          22 Jul 2018 10:49


            R***.                                                       1 piece
            MQ                                                          21 Jul 2018 19:18


            A***.                                                       20 pieces
            US                                                          20 Jul 2018 16:48


            M***.                                                       1 piece
            NL                                                          19 Jul 2018 11:45


            D***.                                                       1 piece
            DK                                                          17 Jul 2018 13:57



             1



      More Products
      From This Seller


                                                                                                                                                                                     Recently Viewed
                                                                                                                                                                                                                534

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32895213433.html                                                                     8/9
7/26/2018           UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                     Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 99 of 211

                                                                                                                       Buyer Protection     Help            Save big on our app!       Ship to   / USD        Language




                                                I'm shopping for...                                                                                                                                0

                                                                                                                                                                               New here? Get your coupons!

   Store: Miliy Store      No feedback score        Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                      UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold
                                                                                                      Playing Card Entertainment Board Game
                                                                                                        6 orders

                                                                                                      Price:
                                                                                                                      US $2.90 / piece

                                                                                                      Shipping:       US $2.18 to United States via China Post Ordinary Small Packet Plus
                                                                                                                      Estimated Delivery Time: 20-39 days

                                                                                                      Quantity:              1          piece (974 pieces available)

                                                                                                      Total Price:    US $5.08


                                                                                                            Buy Now                 Add to Cart

                                                                                                           Add to Wish List (15 Adds)


                                                                                                      New User
                                                                                                      Coupon:              US $4.00       GET IT NOW

                                                                                                      Return Policy        Returns accepted if product not as described, buyer pays return shipping fee; or
                                                                                                                           keep the product & agree refund with seller. View details

                                                                                                      Seller               On-time Delivery
                                                                                                      Guarantees:          60 days


                                                                                                      Payment:                                                                                    View More


                                                                                                               Buyer Protection
                                                                                                                   Full Refund if you don't receive your order
                                                                                                                   Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                         Learn More




       Product Details             Feedback (0)           Shipping & Payment               Seller Guarantees


        Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:     1          Ship to:        United States


                  Shipping Company                                         Shipping Cost                                  Estimated Delivery Time                                  Tracking Information

            China Post Ordinary Small Packet                                                                   20-39 days                                              Not available
                                                               US $2.18
                          Plus

                        ePacket                                US $3.01                                        12-20 days                                              Available

             AliExpress Standard Shipping                      US $5.35                                        19-39 days                                              Available

                         EMS                                   US $40.17                                       12-21 days                                              Available

                         DHL                                   US $57.54                                       6-13 days                                               Available

                   UPS Express Saver                           US $57.93                                       5-8 days                                                Available

      Note: Shipping costs shown include fuel surcharges. Import duties, taxes and other customs related charges are not included. Buyers bear all responsibility for all extra charges incurred (if any).
      Note: UPS shipping cost savings displayed above reflect discounts offered to AliExpress sellers. They may also include other promotions, subsidies or discounts offered by individual sellers to their
      buyers, and are only valid on transactions completed via AliExpress.


        Packaging Details

      Unit Type: piece                                                                                     Package Weight: 0.1kg (0.22lb.)

      Package Size: 9cm x 6cm x 3cm (3.54in x 2.36in x 1.18in)


        Payment

      We support the following payment methods.




                                                                                                                                                                                                   Recently Viewed
                                                                                                                                                                                                                               535

https://www.aliexpress.com/item/UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold-Playing-Card/32895213433.html                                                                                    1/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 100 of 211




          Defendant's Storefront




                                                                      536
7/26/2018            Find All China Products On Sale from Miliy Store on Aliexpress.com - UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game,Luxury Pl…
                                      Case 1:18-cv-08824-LAP DocumentBuyer15-3
                                                                           Protection
                                                                                      Filed
                                                                                       Help
                                                                                            10/18/18
                                                                                              Save big on our app!
                                                                                                                  Page
                                                                                                                    Ship to
                                                                                                                            101
                                                                                                                             / USD
                                                                                                                                   of 211
                                                                                                                                       Language




                                                     I'm shopping for...                                                                                         On AliExpress     In this store                0




     Store: Miliy Store               Follow   3 Followers




            Store Home             Products           Sale Items                Top Selling         New Arrivals           Feedback

     Home > Store Home > UNO card game poker


        Store Categories                             Store Categories >        UNO card game poker                    3 items found                                                                                  Hide Filter


             Guitar
                                                     Color                     White          Yellow            Red          Burgundy                                                              Multiple
             Harmonica

             Flute
                                                     Minimum                   1        2                                                                                                          Multiple
             Entertainment                           Player Number

             Tambourine
                                                     Material                  Paper          Plastic                                                                                              Multiple
             Crow Sounder

             Rhythm Sticks
                                                                                                                                      View More
             Castanets

             Others
                                                      Best Match           Orders      New              price         Free Shipping                                                                      View


        Service Center

             Contact Now




              Follow
            3 Followers




        Top Selling

                     Simple Design
                     Lightweight Kazoo...          UNO card game poker Family Fun One          Luxury Platinum Foil Poker Playing           Love fate of the tarot tarot classic
                     US $0.70 / piece              Pack of 108pcs Pokers...                    Cards Waterproof Gold...                     board game model of...
                     Orders(31)
                                                   US $2.90 / piece                            US $3.45 / piece                             US $2.33 / piece
                                                   Orders(6)                                   Order(1)
                     New Arrival BEE 10
                     Holes 20 Key Tone C...
                     US $0.69 / piece
                     Orders(7)

                     UNO card game poker
                                                         1
                     Family Fun One...
                     US $2.90 / piece
                     Orders(6)

                     Ocarina 12 Hole Mid-
                     range Ac Tone...
                     US $18.99 / piece
                     Orders(4)

                     8" Double Row Jingle
                     Tambourine...
                     US $7.41 / piece
                     Orders(3)

                     10 Holes Blues
                     Harmonica Musical...
                     US $2.50 / piece
                     Orders(3)

                     Suzuki Folkmaster
                     1072 Standard...
                     US $4.90 / piece
                     Orders(2)

                     AT-01 Digital Clip-on
                     Electric Guitar...
                     US $2.06 / piece
                     Orders(2)

                     Cartoon Caterpillar
                     Xylophone Toy
                     US $2.02 / piece
                     Orders(2)

                     International Hohner
                     Harmonica Silver...
                     US $12.45 / piece
                     Orders(2)

                     One Pair Adjustable
                     Synthetic Leather...
                     US $7.30 / piece
                     Orders(2)

                     2 Sets/Lot Texas
                     Hold'em Plastic...
                     US $7.62 / piece                                                                                                                                                                               Recently Viewed
                                                                                                                                                                                                                                            537

https://miliy.aliexpress.com/store/4374102/search?SearchText=UNO+card+game+poker+&SortType=bestmatch_sort&origin=y                                                                                                                    1/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 102 of 211




Communications between NAL and
          Defendant




                                                                      538
7/26/2018                                                                  Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                   Case 1:18-cv-08824-LAP Document 15-3 Buyer
                                                                         Filed       10/18/18
                                                                              Protection Help
                                                                                                Page
                                                                                              Mobile
                                                                                                          103/ USD
                                                                                                     Ship to
                                                                                                               of 211Language

                                                                                                              I'm shopping for...                                                   Cart     0




       My AliExpress           My Orders        Message Center           Wish List         My Favorite Stores            Account Settings


                                              Back   View Details
      Message Center
                                               Send to: Sara Shi    Miliy Store   | Add to Blacklist
      Conversations

      Spam
                                                                                                                                                                                 Insert smileys



      Service Notification

      Notifications



      Setting

      Contact Blacklist                                                                                                                                                                1/9



                                                  Browse
        AliExpress Mobile App                  You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
            Search Anywhere, Anytime!             Send




                                               Message History                                                                                                                        Delete Conversation


                                                                                                          Messages Translation:      Disable     English
                                                                     
            Scan or click to download



                                                                                             About this product
                                                                                             UNO card game poker Family Fun One Pack of 108pcs Po...



                                                                                                                                     Hello! Do you ship to this address? 752 Lafayette Ave       Me
                                                                                                                                     Brooklyn, NY 11221                                          18/07/25 19:08




                                                       1   2                                                                                                                           Go to Page            Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                        539

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=118171938802&digest=154454751a823cf1da06ecf2efffcb1fe1dfb3277605c2049b7e8189644225fb                                                                      1/1
7/26/2018                                                                 Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                   Case 1:18-cv-08824-LAP Document 15-3 Buyer
                                                                         Filed       10/18/18
                                                                              Protection Help
                                                                                                Page
                                                                                              Mobile
                                                                                                          104/ USD
                                                                                                     Ship to
                                                                                                               of 211Language

                                                                                                           I'm shopping for...                                                        Cart    0




       My AliExpress           My Orders     Message Center             Wish List        My Favorite Stores           Account Settings


                                            Back   View Details
      Message Center
                                            Send to: Sara Shi    Miliy Store    | Add to Blacklist
      Conversations

      Spam
                                                                                                                                                                                  Insert smileys



      Service Notification

      Notifications



      Setting

      Contact Blacklist                                                                                                                                                                 1/9



                                               Browse
        AliExpress Mobile App               You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
            Search Anywhere, Anytime!          Send




                                            Message History                                                                                                                            Delete Conversation


                                                                                                       Messages Translation:       Disable     English
                                                                   
            Scan or click to download



                                                                                            About this product
                                                                                            UNO card game poker Family Fun One Pack of 108pcs Po...


                                            Sara Shi                  You're welcome
                                            18/07/25 22:09            Yes. I have paypal.
                                                                      It"s 861849186@qq.com



                                                                                                                                                                                                  Me
                                                                                                                                                                                                  18/07/25 22:02
                                                                                                                                                    Thanks! Do you have paypal?




                                            Sara Shi
                                                                      Okey,dear friend.
                                            18/07/25 22:00            My email is : sarashi2018@outlook.com



                                                                                                                                                                                                  Me
                                                                                                                                                                                                  18/07/25 21:48
                                                                                                                            Great! I'll order 300 pieces. Can I ask for your email?




                                            Sara Shi
                                                                      Yes, dear friend
                                            18/07/25 21:46            We have the experience of shipping to America



                                                                                                                                                                                                  Me
                                                                                                                                        No. I mean have you shipped in the past to USA?
                                                                                                                                                                                                  18/07/25 21:39


                                            Sara Shi
                                            18/07/25 20:15




                                            Sara Shi
                                                                      Yes.
                                            18/07/25 20:15            You place an order
                                                                      Leave the correct address.
                                                                      We shipped to your



                                                                                                                                                                                                  Me
                                                                                                                                               Have you shipped before to USA?                    18/07/25 19:34




                                            Sara Shi                  Ok,
                                            18/07/25 19:26            No problem.
                                                                      Dear friend。




                                                    1   2                                                                                                                               Go to Page            Go
                                                                                                                                                                                                                         540

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=118171938802&digest=154454751a823cf1da06ecf2efffcb1fe1dfb3277605c2049b7e8189644225fb                                                                       1/2
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 105 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         541
7/26/2018                                                                                Please Confirm Your Order - AliExpress
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 106 of 211



                            Review your Order                                               Payment                                                          Done


     1. Select your shipping information:




                105 Avenue B
                Apt 4B
                New york, New York, 10009
                United States




               Edit


        Add a new address




     2. Review and confirm your order (1 items):


            Seller: Miliy Store

            Product Name & Details


                                  UNO card game poker Family Fun One Pack of 108pcs                              1      piece      ×   US $2.90          China Post Ordinary Small Packet Plus
                                  Pokers Card Game Fold Playing Card Entertainment Bo
                                  ard Game
                                                                                                                                                                                US $2.18
                                                                                                                                                                Delivery Time: 20-39 days

                                  Leave a message for this seller:

                                  You can leave a message for the seller.

                                  Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                  Subtotal:                                       US $2.90

                                                                                                                                  Shipping:                                       US $2.18

                                                                                                                                  Total:                                        US $5.08



     3. Payment method




               PayPal

               Other payment methods




                                                                                               Apply AliExpress Coupon: You don’t have any coupons                               - US $0.00




                                                                                                          Buyer Protection
                                                                                                                                                                    All Total: US $5.08
                                                                                                             Full Refund if you don't receive
                                                                                                             your order
                                                                                                             Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                             not as described

                                                                                                          Learn More



                                                                                                                         Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                  - Alibaba.com Transaction Services Agreement
                                                                                                                                                                    - Alipay Services Agreement
                                                                                                                                                                         - Alipay Privacy Notice         542

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32895213433&from=aliexpress&countryCode=US&shippingCompany=YANWEN_JYT&provinceCode=&cityCode=&promiseId=&itemCondition=…      1/2
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 107 of 211


DEFENDANT moreluer Fishing gear Store




                                                                         543
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 108 of 211




Defendant's Listing for Infringing Products




                                                                          544
7/23/2018                  HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 109 of 211
                                                                                               Cookie Preferences        Buyer Protection    Help            Save big on our app!   Ship to      / USD        Language




                                                I'm shopping for...                                                                                                                                0




   Store: moreluer Fishing gear Store        100% Positive feedback           Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                  HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends
                                                                                                  Entertainment Board Game

                                                                                                  Price:          US $6.99 / Set
                                                                                                  Discount
                                                                                                  Price:          US $6.36 / Set            -9%     7 days left
                                                                                                                     Get our app to see exclusive prices


                                                                                                  Color:



                                                                                                  Shipping:       Free Shipping to United States via Seller's Shipping Method
                                                                                                                  Estimated Delivery Time: 20-38 days

                                                                                                  Quantity:              1         Set (4 Sets at most per customer)


                                                                                                  Total Price:    Depends on the product properties you select




                                                                                                       Buy Now                 Add to Cart

                                                                                                      Add to Wish List (1 Adds)


                                                                                                  New User
                                                                                                  Coupon:              US $4.00      GET IT NOW

                                                                                                  Store
                                                                                                  Promotion:           Get Seller Coupons



                                                                                                  Return Policy        Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                       the product & agree refund with seller. View details

                                                                                                  Seller               On-time Delivery
                                                                                                  Guarantees:          60 days


                                                                                                  Payment:                                                                                    View More


                                                                                                           Buyer Protection
                                                                                                              Full Refund if you don't receive your order
                                                                                                              Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                         Learn More




      Product Details             Feedback (0)            Shipping & Payment           Seller Guarantees


        Item specifics

      Maximum Player Number: 8                                                                             Game Difficulty Level: Primary

      Game Length: 31-60 minutes                                                                           Model Number: HB147

      Material: Paper                                                                                      Minimum Player Number: 2
      Age: >6 Years                                                                                        Type: Normal

      Type: UNO Card                                                                                       Tabletop Game Product: o

      Teaching Mode: no


        Product Description

      Features:
      Number One For Fun Family activities between Friends.
      Appropriate for ages 7 to adult.
      Suitable for 2 to 10 players.
      Great for family,bring great fun for you.
      Lightweight and portable,good entertainment of your travel and party.

      Product Properties:
      Tabletop Game Product:Card Cover
      Type:UNO Card
      Game Length:0-30 minutes
      Game Difficulty Level:Advanced
      Age: more than 8 Years
      Type:Normal

      Specifications:
      Card Color: Multi-colored
      Material: Chrome Paper
      Card Size: 8.6cm x 5.6 cm (L x W)

      Package Includes:
      1pcs Family Game Poker (108 cards)

                                                                                                                                                                                                   Recently Viewed
                                                                                                                                                                                                                                545
      Note:
https://www.aliexpress.com/item/HB147-Standard-Uno-Card-Game-108-Playing-Cards-Family-Children-Friends-Entertainment-Board-Game/32899006184.html                                                                         1/10
7/23/2018               HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 110 of 211




                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                546

https://www.aliexpress.com/item/HB147-Standard-Uno-Card-Game-108-Playing-Cards-Family-Children-Friends-Entertainment-Board-Game/32899006184.html                                                         3/10
7/23/2018               HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 111 of 211




                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                547

https://www.aliexpress.com/item/HB147-Standard-Uno-Card-Game-108-Playing-Cards-Family-Children-Friends-Entertainment-Board-Game/32899006184.html                                                         4/10
7/23/2018               HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 112 of 211




                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                548

https://www.aliexpress.com/item/HB147-Standard-Uno-Card-Game-108-Playing-Cards-Family-Children-Friends-Entertainment-Board-Game/32899006184.html                                                         5/10
7/23/2018               HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 113 of 211




                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                549

https://www.aliexpress.com/item/HB147-Standard-Uno-Card-Game-108-Playing-Cards-Family-Children-Friends-Entertainment-Board-Game/32899006184.html                                                         6/10
7/23/2018               HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 114 of 211




                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                550

https://www.aliexpress.com/item/HB147-Standard-Uno-Card-Game-108-Playing-Cards-Family-Children-Friends-Entertainment-Board-Game/32899006184.html                                                         7/10
7/23/2018               HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 115 of 211




                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                551

https://www.aliexpress.com/item/HB147-Standard-Uno-Card-Game-108-Playing-Cards-Family-Children-Friends-Entertainment-Board-Game/32899006184.html                                                         8/10
7/23/2018                HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 116 of 211




        Packaging Details

      Unit Type: Set                                                                                   Package Weight: 0.18kg (0.40lb.)

      Package Size: 10cm x 10cm x 5cm (3.94in x 3.94in x 1.97in)



      More Products
      From This Seller




             US $8.99                     US $5.27                  US $25.23                   US $12.99                    US $13.04                  US $12.45                  US $4.34


             16 orders                    2 orders




      From Other Sellers




             US $2.71                     US $1.74                  US $1.19                    US $1.19                     US $1.19                   US $1.19                   US $2.76




      Premium Related Products
                                                                                                                                                                                        Recently Viewed
                                                                                                                                                                                                                 552

https://www.aliexpress.com/item/HB147-Standard-Uno-Card-Game-108-Playing-Cards-Family-Children-Friends-Entertainment-Board-Game/32899006184.html                                                          9/10
7/23/2018                 HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 117 of 211
                                                                                                 Cookie Preferences        Buyer Protection     Help             Save big on our app!      Ship to      / USD        Language




                                             I'm shopping for...                                                                                                                                          0




   Store: moreluer Fishing gear Store     100% Positive feedback          Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                   HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends
                                                                                                   Entertainment Board Game

                                                                                                   Price:           US $6.99 / Set
                                                                                                   Discount
                                                                                                   Price:           US $6.36 / Set            -9%       7 days left
                                                                                                                       Get our app to see exclusive prices


                                                                                                   Color:



                                                                                                   Shipping:        Free Shipping to United States via Seller's Shipping Method
                                                                                                                    Estimated Delivery Time: 20-38 days

                                                                                                   Quantity:               1          Set (4 Sets at most per customer)


                                                                                                   Total Price:     Depends on the product properties you select




                                                                                                        Buy Now                    Add to Cart

                                                                                                       Add to Wish List (1 Adds)


                                                                                                   New User
                                                                                                   Coupon:               US $4.00        GET IT NOW

                                                                                                   Store
                                                                                                   Promotion:            Get Seller Coupons



                                                                                                   Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                         the product & agree refund with seller. View details

                                                                                                   Seller                On-time Delivery
                                                                                                   Guarantees:           60 days


                                                                                                   Payment:                                                                                          View More


                                                                                                            Buyer Protection
                                                                                                               Full Refund if you don't receive your order
                                                                                                               Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                Learn More




      Product Details              Feedback (0)        Shipping & Payment                Seller Guarantees


        Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:    1           Ship to:    United States


                  Shipping Company                                       Shipping Cost                                        Estimated Delivery Time                                   Tracking Information

             Seller's Shipping Method          US $0.00      Free Shipping                                        20-38 days                                            Not available

                       ePacket                               US $4.08                                             12-20 days                                            Available

                         EMS                                 US $40.17                                            12-21 days                                            Available

                         DHL                                 US $57.54                                            6-13 days                                             Available



        Packaging Details

      Unit Type: Set                                                                                        Package Weight: 0.18kg (0.40lb.)
      Package Size: 10cm x 10cm x 5cm (3.94in x 3.94in x 1.97in)


        Payment

      We support the following payment methods.




      More Products
      From This Seller




                                                                                                                                                                                                          Recently Viewed
                                                                                                                                                                                                                                      553

https://www.aliexpress.com/item/HB147-Standard-Uno-Card-Game-108-Playing-Cards-Family-Children-Friends-Entertainment-Board-Game/32899006184.html                                                                                1/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 118 of 211




          Defendant's Storefront




                                                                      554
7/23/2018        Find All China Products On Sale from moreluer Fishing gear Store on Aliexpress.com - HB147 Standard Uno Card Game 108 Playing Cards Family Children Friends Entertainment Board Game,TG0020 …
                                      Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 119 of 211
                                                                                                Cookie Preferences        Buyer Protection       Help         Save big on our app!       Ship to       / USD           Language




                                                  I'm shopping for...                                                                                         On AliExpress       In this store                 0




        Store: moreluer Fishing gear Store      100% Positive feedback            Follow    0 Followers




                                                                                moreluer Fishing gear Store

            Store Home               Products       Sale Items               Top Selling          New Arrivals            Feedback

        Home > Store Home > Uno


            Store Categories                       Store Categories >       Uno                                      5 items found                                                                                  Hide Filter


               Fishing bait
                                                   Color                    White           Yellow             Red          Burgundy              Purple        Light Grey                         Multiple                More
                Minnow Lure
                Crank Lure
                VIB-Penceil                        Minimum                  2          3                                                                                                           Multiple
                                                   Player Number
                Spoon Lure
                Multi-section lure
                Soft bait                          Game Difficulty          Primary                                                                                                                Multiple
                                                   Level
                Frog Lure
                Fly bait                                                                                                             View More

               fishing rod

               Fishing wheel
                                                   Best Match           Orders        New            price           Free Shipping                                                                       View
               Fishing tools
                Fish pliers
                Fish catcher
                                                                                      9                                          13                                           9                                               12
                Connector
                Bait Thrower
                Fish Bell
                Fishing accessories
                Rod Holder

               Fishing Chair

               Fishing Hook

               Fish Finder

               Entertainment                     HB147 Standard Uno Card Game 108             TG0020 Waterproof Black Diamond                ZP234900 Poker Waterproof PVC             HQ065 Stylish Waterproof 24K Gold
                Playing cards                    Playing Cards Family...                      Poker Creative Standard...                     Plastic Playing Cards Set...              Foil Plated Cover...
                Dart supplies                    US $6.36 / Set                               US $7.82 / Set                                 US $6.36 / Set                            US $6.15 / Set
                Dice                             US $6.99 / Set                               US $8.99 / Set                                 US $6.99 / Set                            US $6.99 / Set
                Table game
                Board game

               Others
                                                                                      13

            Service Center

              Contact Now




               Follow
             0 Followers



                                                 TC002 Creative Night Glowing
            Top Selling
                                                 Fluorescent Poker Toy...

                       WNAAU7 Paper Spot         US $4.34 / Set
                       It Game Family            US $4.99 / Set
                       US $7.82 / Set
                       Orders(16)

                       OT025 70mm Fishing
                       Bait Lure Hook...
                       US $5.27 / piece               1
                       Orders(2)

                       WNAB6A01 270
                       cards/set Basic Core
                       US $25.23 / Set
                       Orders(1)

                       185154801 Multi-
                       jointed Hard Fish...
                       US $12.45 / piece
                       Orders(1)

                       192556501 Portable
                       Stainless Steel...
                       US $20.46 / Pack
                       Orders(1)

                       ZP483100 Electric
                       Lifelike Fishing...
                       US $11.30 / piece

                       EU PLUG Mini RC
                       Wireless Fishing
                       US $75.65 / Set

                       2597689 FG - 1036A
                       Rubber Handle...
                       US $8.99 / Set                                                                                                                                                                                 Recently Viewed
                                                                                                                                                                                                                                              555

https://www.aliexpress.com/store/4267011/search?origin=n&SortType=bestmatch_sort&SearchText=%20Uno                                                                                                                                      1/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 120 of 211




Communications between NAL and
          Defendant




                                                                      556
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 121 of 211                             Käuferschutz    Hilfe          Mobile      Versand nach      / USD           Go to Global Site (English)



                                                                                                                             Ich kaufe …                                                              Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores             Account Settings



              Message Center                                                                                                                                                 Jim Green                            Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                         Original         More

              Spam

                                                            moreluer Fishing...                3hours
                                                                                                                                              About this product
                                                                                                                                                                                         Reply
              Service Benachrichtigung                      Our company Alipay account i...
                                                                                                                                              HB147 Standard Uno Card Gam...


              Notifications
                                                                                                                                                            18/07/20 15:28



                                                                                                                     Hello, i like this and i want this. Can i order 500 pieces? if yes, then that would b            Me
              Setting                                                                                                e great!

              Contact Blacklist




               AliExpress Mobile App                                                                                                                        18/07/20 15:52


                 Search Anywhere, Anytime!
                                                                                                           Jim ...      ok



                                                                                                                                                            18/07/20 15:52




                                                                                                           Jim ...      thanks




                 Scan or click to download




                                                                                                                                                                                                                  Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                               557

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                          1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 122 of 211                             Käuferschutz   Hilfe          Mobile      Versand nach     / USD          Go to Global Site (English)



                                                                                                                           Ich kaufe …                                                             Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores           Account Settings



              Message Center                                                                                                                                                Jim Green                          Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                      Original         More

              Spam

                                                            moreluer Fishing...                3hours
                                                                                                                                                           18/07/20 16:28

              Service Benachrichtigung                      Our company Alipay account i...
                                                                                                           Jim ...      what is your address
              Notifications

                                                                                                                                                           18/07/23 08:26

              Setting
                                                                                                                                                                                 can you ship to New york?         Me
              Contact Blacklist

                                                                                                                                                           18/07/23 08:47




                                                                                                           Jim ...      of course
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                           18/07/23 08:47



                                                                                                           Jim ...




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                            558

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                       1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 123 of 211                             Käuferschutz   Hilfe          Mobile      Versand nach     / USD           Go to Global Site (English)



                                                                                                                           Ich kaufe …                                                              Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores           Account Settings



              Message Center                                                                                                                                                Jim Green                           Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                       Original         More

              Spam
                                                                                                                                                           18/07/23 08:52
                                                            moreluer Fishing...                3hours

              Service Benachrichtigung                                                                                                                     so, can i order now? and pay through paypal?             Me
                                                            Our company Alipay account i...

              Notifications
                                                                                                                                                           18/07/23 08:52




              Setting                                                                                      Jim ...      of course


              Contact Blacklist
                                                                                                                                                           18/07/23 08:53



                                                                                                                                                                            then, what is your paypal dear?         Me

               AliExpress Mobile App
                 Search Anywhere, Anytime!                                                                                                                 18/07/23 08:53




                                                                                                           Jim ...      suppory paypal



                                                                                                                                                           18/07/23 08:54




                 Scan or click to download




                                                                                                                                                                                                                Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                             559

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                        1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 124 of 211                           Käuferschutz    Hilfe           Mobile       Versand nach     / USD          Go to Global Site (English)



                                                                                                                           Ich kaufe …                                                              Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores           Account Settings



              Message Center                                                                                                                                                 Jim Green                          Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                       Original         More

              Spam
                                                                                                                                                                            can you provide me your paypal?         Me
                                                            moreluer Fishing...                3hours

              Service Benachrichtigung                      Our company Alipay account i...                                                                18/07/23 08:56


              Notifications
                                                                                                           Jim ...      Aliexpress support pay by paypal


              Setting                                                                                                                                      18/07/23 08:57


              Contact Blacklist
                                                                                                           Jim ...      you can try



                                                                                                                                                           18/07/23 09:04

               AliExpress Mobile App
                 Search Anywhere, Anytime!                                                                           why? i was trying to pay through paypal and its not going through! im so tired of              Me
                                                                                                                     it thats why i am asking for your paypal!




                 Scan or click to download




                                                                                                                                                                                                                Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                             560

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                        1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 125 of 211                                Käuferschutz    Hilfe          Mobile           Versand nach   / USD               Go to Global Site (English)



                                                                                                                              Ich kaufe …                                                                  Cart       0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores               Account Settings



              Message Center                                                                                                                                                         Jim Green                             Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                              Original             More

              Spam
                                                                                                                                                               18/07/23 09:06

                                                            moreluer Fishing...                3hours

                                                                                                           Jim ...       oh
              Service Benachrichtigung                      Our company Alipay account i...

              Notifications
                                                                                                                                                               18/07/23 09:07




                                                                                                           Jim ...       mark@91mulan.com
              Setting

              Contact Blacklist
                                                                                                                                                               18/07/23 09:08



                                                                                                                                                               is this your paypal dear? mark@91mulan.com                      Me

               AliExpress Mobile App
                 Search Anywhere, Anytime!                                                                                                                     18/07/23 09:08



                                                                                                           Jim ...       also you can ask the consumer support



                                                                                                                                                               18/07/23 09:11



                                                                                                                     d        ij   t     tt   l if if i thi                     l?     k@91      l     I    d     f

                 Scan or click to download




                                                                                                                                                                                                                           Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                                        561

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                                   1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 126 of 211                             Käuferschutz   Hilfe          Mobile      Versand nach    / USD           Go to Global Site (English)



                                                                                                                           Ich kaufe …                                                             Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                Jim Green                          Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                      Original         More

              Spam
                                                                                                                     dear, i just want to clarify if is this your paypal? mark@91mulan.com. In order fo            Me
                                                            moreluer Fishing...                3hours                r me to pay.

              Service Benachrichtigung                      Our company Alipay account i...
                                                                                                                                                           18/07/23 09:15
              Notifications
                                                                                                                                                           dear, have you been shipped before in USA?              Me

              Setting
                                                                                                                                                           18/07/23 09:21
              Contact Blacklist
                                                                                                           Jim ...      of course



               AliExpress Mobile App                                                                                                                       18/07/23 09:21


                 Search Anywhere, Anytime!
                                                                                                           Jim ...      right,it is our pp



                                                                                                                                                           18/07/23 09:24



                                                                                                                                                                                  do you also have alipay?         Me



                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                            562

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                       1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 127 of 211                           Käuferschutz     Hilfe          Mobile      Versand nach    / USD           Go to Global Site (English)



                                                                                                                           Ich kaufe …                                                             Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores           Account Settings



              Message Center                                                                                                                                                Jim Green                          Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                      Original         More

              Spam                                                                                                                                         18/07/23 09:24


                                                            moreluer Fishing...                3hours
                                                                                                                                                                                  do you also have alipay?         Me
              Service Benachrichtigung                      Our company Alipay account i...

              Notifications                                                                                                                                18/07/23 09:25




                                                                                                           Jim ...      Dear, we often ship to the United States, less than two kilograms, ship by Epac
              Setting                                                                                                   ket,more than two kilograms to send FedEx or UPS


              Contact Blacklist
                                                                                                                                                           18/07/23 09:27



                                                                                                           Jim ...      mark@91mulan.com
                                                                                                                        is our compay’paypal
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                           18/07/23 09:28



                                                                                                                                                    how many times have you shipped in USA Before?                 Me



                                                                                                                                                           18/07/23 09:28




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                            563

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                       1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 128 of 211                           Käuferschutz    Hilfe          Mobile      Versand nach   / USD             Go to Global Site (English)



                                                                                                                           Ich kaufe …                                                           Cart     0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores           Account Settings



              Message Center                                                                                                                                               Jim Green                           Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                    Original           More

              Spam

                                                            moreluer Fishing...                3hours                                                            is this your alipay? mark@91mulan.com             Me

              Service Benachrichtigung                      Our company Alipay account i...
                                                                                                                                                          18/07/23 09:29
              Notifications

                                                                                                           Jim ...      Our AliExpress store is supporting paypal payment, you can also ask the AliEx
                                                                                                                        press customer service to see the reason, thank you
              Setting

              Contact Blacklist                                                                                                                           18/07/23 09:30




                                                                                                           Jim ...      If you pay, please tell me the quantity you bought and your shipping address,
                                                                                                                        thank you
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                          18/07/23 09:31



                                                                                                                     dear, the reason why i am also asking for your alipay, is that my sister wants to             Me
                                                                                                                     order to you this item next month and i will be the one to pay for it for her thro
                                                                                                                     ugh alipay.




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                            564

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                       1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 129 of 211                             Käuferschutz    Hilfe          Mobile      Versand nach      / USD          Go to Global Site (English)



                                                                                                                             Ich kaufe …                                                             Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores             Account Settings



              Message Center                                                                                                                                                 Jim Green                           Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                        Original         More

              Spam

                                                            moreluer Fishing...                3hours                                                       18/07/23 09:38


              Service Benachrichtigung                      Our company Alipay account i...                             ok
                                                                                                           Jim ...

              Notifications
                                                                                                                                                            18/07/23 09:38



              Setting                                                                                      Jim ...

              Contact Blacklist


                                                                                                                                                            18/07/23 09:40



               AliExpress Mobile App                                                                       Jim ...      thanks
                 Search Anywhere, Anytime!

                                                                                                                                                            18/07/23 09:45



                                                                                                                                                                              then, what is your alipay dear?        Me



                                                                                                                                                            18/07/23 09:46




                 Scan or click to download




                                                                                                                                                                                                                 Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                              565

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                         1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 130 of 211                           Käuferschutz    Hilfe          Mobile      Versand nach     / USD          Go to Global Site (English)



                                                                                                                           Ich kaufe …                                                            Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores           Account Settings



              Message Center                                                                                                                                               Jim Green                          Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                     Original         More

              Spam                                                                                                                                        18/07/23 09:46


                                                            moreluer Fishing...                3hours
                                                                                                           Jim ...      We have shipped to the US more than 50 times. We have been doing foreign t
              Service Benachrichtigung                      Our company Alipay account i...                             rade for four years. You can rest assured that our service is guaranteed.

              Notifications
                                                                                                                                                          18/07/23 09:49



              Setting                                                                                                                                                                                             Me
                                                                                                                     Oh great! its good to hear that        . So can you provide me your alipay dear if

              Contact Blacklist                                                                                      you do have.



                                                                                                                                                          18/07/23 09:51


               AliExpress Mobile App
                                                                                                                                                                                       do you have email?         Me
                 Search Anywhere, Anytime!


                                                                                                                                                          18/07/23 10:17




                                                                                                           Jim ...      My Emali: 243751296@qq.com




                 Scan or click to download




                                                                                                                                                                                                              Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                           566

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                      1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 131 of 211                             Käuferschutz    Hilfe          Mobile         Versand nach       / USD          Go to Global Site (English)



                                                                                                                             Ich kaufe …                                                                 Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores             Account Settings



              Message Center                                                                                                                                                   Jim Green                             Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                            Original         More

              Spam
                                                                                                           Jim ...      AliExpress customer service says that you can't transfer money to Alipay, you
                                                            moreluer Fishing...                3hours                   can pay online and guarantee your rights.

              Service Benachrichtigung                      Our company Alipay account i...
                                                                                                                                                            18/07/23 10:35
              Notifications

                                                                                                                                                                             but i want to pay you directly dear.        Me

              Setting
                                                                                                                                                            18/07/23 11:12
              Contact Blacklist

                                                                                                           Jim ...      oh



               AliExpress Mobile App                                                                                                                        18/07/23 11:14

                 Search Anywhere, Anytime!
                                                                                                                                                                               is your email is also your alipay?        Me



                                                                                                                                                            18/07/23 11:16




                                                                                                           Jim ...      My Alipay in China is 15980209925.



                 Scan or click to download




                                                                                                                                                                                                                     Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                                  567

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                             1/1
7/23/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 132 of 211                           Käuferschutz     Hilfe          Mobile       Versand nach      / USD           Go to Global Site (English)



                                                                                                                           Ich kaufe …                                                                Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                Jim Green                             Search


              Conversations (1)                                          Search                             moreluer Fishing gear Store                                                         Original         More

              Spam                                                                                                                                                          is your email is also your alipay?        Me

                                                            moreluer Fishing...                3hours

              Service Benachrichtigung                      Our company Alipay account i...
                                                                                                                                                           18/07/23 11:16



              Notifications                                                                                Jim ...      My Alipay in China is 15980209925.



              Setting                                                                                                                                      18/07/23 11:17




              Contact Blacklist                                                                            Jim ...      If you have an Alipay in mainland China, you can transfer it to us.



                                                                                                                                                           18/07/23 11:17


               AliExpress Mobile App                                                                                                                                                                  thanks.         Me
                 Search Anywhere, Anytime!


                                                                                                                                                           18/07/23 11:24




                                                                                                           Jim ...      Our company Alipay account is my mailbox 243751296@qq.com, just forgot t
                                                                                                                        o say, two Alipay accounts can be used




                 Scan or click to download




                                                                                                                                                                                                                  Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                               568

https://message.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                          1/1
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 133 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         569
7/23/2018                                                                                                 Please Confirm Your Order - AliExpress
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 134 of 211


                                                Review your Order                                              Payment                                                         Done


                          1. Select your shipping information:


                                                                           Default address



                                 105 Avenue B
                                 Apt 4B
                                 New york, New York, 10009
                                 United States




                                Edit


                            Add a new address




                          2. Review and confirm your order (1 items):


                             Seller: moreluer Fishing gear Store

                             Product Name & Details


                                                     HB147 Standard Uno Card Game 108 Playing Cards Fa                             1      Set   ×   US $6.36                   Seller's Shipping Method
                                                     mily Children Friends Entertainment Board Game

                                                     Color: Multi-colored                                                                                                                     Free shipping
                                                                                                                                                                                  Delivery Time: 20-38 days

                                                     Leave a message for this seller:

                                                     You can leave a message for the seller.

                                                     Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                                 Subtotal:                                          US $6.36

                                                                                                                                                 Shipping:                                          US $0.00

                                                                                                                                                 Total:                                           US $6.36



                          3. Payment method




                                 PayPal


                                 AliExpress charges a fee of US $0.80 to use PayPal.



                                 Other payment methods




                                                                                                                 Apply AliExpress Coupon: You don’t have any coupons                               - US $0.00




                                                                                                                             Buyer Protection
                                                                                                                                                                                      All Total: US $7.16
                                                                                                                               Full Refund if you don't receive
                                                                                                                               your order
                                                                                                                               Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                                               not as described

                                                                                                                             Learn More



                                                                                                                                           Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                                    - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                      - Alipay Services Agreement
                                                                                                                                                                                           - Alipay Privacy Notice
                                                                                                                                                                                 - Promotion Terms & Conditions
                                                                                                                         Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
                                                                                                                                                                                                                           570
   All Popular, Product, Promotion, Low Price, Great Value, Reviews

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32899006184&from=aliexpress&countryCode=US&shippingCompany=Other&provinceCode=&cityCode=&promiseId=&itemCondition=&aeOrder…                     1/2
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 135 of 211


DEFENDANT Party Perfecto(Yiwu Ridou
     Imp.& Exp. Co.,Ltd.) Store




                                                                         571
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 136 of 211




Defendant's Listing for Infringing Products




                                                                          572
7/18/2018           New UNO playing card game family friend office travel party amusement card game mind intelligent Desktop board game interactive-in Party Favors from Home & Garden on Aliexpress.com | Alibaba Gr…
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 137 of 211                     Buyer Protection      Help            Save big on our app!   Ship to      / USD        Language




                                               I'm shopping for...                                                                                                                                     0




   Store: Party Perfecto(Yiwu Ridou Imp.& E…          97.7% Positive feedback      Follow

   Home > All Categories > Home & Garden > Festive & Party Supplies > Event & Party > Party Favors



                                                                                                     New UNO playing card game family friend office travel party amusement card game
                                                                                                     mind intelligent Desktop board game interactive
                                                                                                      1 order

                                                                                                     Price:
                                                                                                                     US $7.99 / lot 2 pieces / lot , US $4.00 / piece
                                                                                                                       Bulk Price


                                                                                                     Shipping:       Free Shipping to United States via ePacket
                                                                                                                     Estimated Delivery Time: 12-20 days

                                                                                                     Quantity:             1          lot (998 lots available)

                                                                                                     Total Price:    US $7.99


                                                                                                          Buy Now                   Add to Cart

                                                                                                         Add to Wish List (3 Adds)


                                                                                                     Return Policy        Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                          the product & agree refund with seller. View details

                                                                                                     Seller               On-time Delivery
                                                                                                     Guarantees:          35 days


                                                                                                     Payment:                                                                                     View More


                                                                                                              Buyer Protection
                                                                                                                 Full Refund if you don't receive your order
                                                                                                                 Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                             Learn More




          Product Details         Feedback (0)           Shipping & Payment             Seller Guarantees


           Item specifics

      Brand Name: RIDOU                                                                                       Occasion: Gender Reveal,Halloween,Birthday Part...

      Material: Paperboard                                                                                    Model Number: FDPG17
      is_customized: No


           Product Description


      UNO playing cards
      Sale per lot: 2pcs
       




                                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                                   573

https://www.aliexpress.com/item/New-UNO-playing-card-game-family-friend-office-travel-party-amusement-card-game-mind-intelligent-Desktop/32731859439.html                                                                    1/5
7/18/2018        New UNO playing card game family friend office travel party amusement card game mind intelligent Desktop board game interactive-in Party Favors from Home & Garden on Aliexpress.com | Alibaba Gr…
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 138 of 211




                                                                                                                                                                                           Recently Viewed
                                                                                                                                                                                                                      574

https://www.aliexpress.com/item/New-UNO-playing-card-game-family-friend-office-travel-party-amusement-card-game-mind-intelligent-Desktop/32731859439.html                                                       2/5
7/18/2018        New UNO playing card game family friend office travel party amusement card game mind intelligent Desktop board game interactive-in Party Favors from Home & Garden on Aliexpress.com | Alibaba Gr…
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 139 of 211




                                                                                                                                                                                           Recently Viewed
                                                                                                                                                                                                                      575

https://www.aliexpress.com/item/New-UNO-playing-card-game-family-friend-office-travel-party-amusement-card-game-mind-intelligent-Desktop/32731859439.html                                                       3/5
7/18/2018         New UNO playing card game family friend office travel party amusement card game mind intelligent Desktop board game interactive-in Party Favors from Home & Garden on Aliexpress.com | Alibaba Gr…
                                      Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 140 of 211




       


          Packaging Details

      Unit Type: lot (2 pieces/lot)                                                                       Package Weight: 0.6kg (1.32lb.)

      Package Size: 10cm x 10cm x 10cm (3.94in x 3.94in x 3.94in)


      Transaction History                                                                                                                                1 transactions in last 6 months. Sort by latest

          Buyer                                                           Transaction Information

             M***.                                                        1 Lot
             FR                                                           06 Apr 2018 07:34



              1



      More Products
      From This Seller




              US $11.99                   US $11.99                   US $9.99                     US $8.99                     US $5.99                    US $2.59                    US $13.99
                           (38)                       (9)                         (6)                          (1)                           (1)                                                     (8)

              116 orders                  23 orders                   15 orders                    2 orders                                                                             17 orders




      From Other Sellers




              US $3.45                    US $5.51                    US $7.94                     US $12.00                    US $10.99                   US $4.94                    US $0.19
                                                      (1)                         (22)                         (2)                           (118)                         (1,901)                   (84

              2 orders                    8 orders                    41 orders                    5 orders                     208 orders                  4,268 orders                375 orders




      Premium Related Products                                                                                                                                                              Recently Viewed
                                                                                                                                                                                                                       576

https://www.aliexpress.com/item/New-UNO-playing-card-game-family-friend-office-travel-party-amusement-card-game-mind-intelligent-Desktop/32731859439.html                                                        4/5
7/18/2018          New UNO playing card game family friend office travel party amusement card game mind intelligent Desktop board game interactive-in Party Favors from Home & Garden on Aliexpress.com | Alibaba Gr…
                                      Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 141 of 211                      Buyer Protection     Help            Save big on our app!      Ship to      / USD        Language




                                              I'm shopping for...                                                                                                                                            0




   Store: Party Perfecto(Yiwu Ridou Imp.& E…         97.7% Positive feedback        Follow

   Home > All Categories > Home & Garden > Festive & Party Supplies > Event & Party > Party Favors



                                                                                                     New UNO playing card game family friend office travel party amusement card game
                                                                                                     mind intelligent Desktop board game interactive
                                                                                                      1 order

                                                                                                     Price:
                                                                                                                      US $7.99 / lot 2 pieces / lot , US $4.00 / piece
                                                                                                                        Bulk Price


                                                                                                     Shipping:        Free Shipping to United States via ePacket
                                                                                                                      Estimated Delivery Time: 12-20 days

                                                                                                     Quantity:                 1         lot (998 lots available)

                                                                                                     Total Price:     US $7.99


                                                                                                          Buy Now                    Add to Cart

                                                                                                         Add to Wish List (3 Adds)


                                                                                                     Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                           the product & agree refund with seller. View details

                                                                                                     Seller                On-time Delivery
                                                                                                     Guarantees:           35 days


                                                                                                     Payment:                                                                                           View More


                                                                                                              Buyer Protection
                                                                                                                 Full Refund if you don't receive your order
                                                                                                                 Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                   Learn More




       Product Details             Feedback (0)         Shipping & Payment                Seller Guarantees


        Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:    1           Ship to:     United States


                  Shipping Company                                        Shipping Cost                                         Estimated Delivery Time                                    Tracking Information

                       ePacket                  US $9.71      Free Shipping                                         12-20 days                                             Available

              Seller's Shipping Method          US $0.00      Free Shipping                                         20-38 days                                             Not available

            AliExpress Standard Shipping        US $13.46 Free Shipping                                             19-39 days                                             Available

                         EMS                                  US $52.72                                             12-21 days                                             Available

                       Fedex IE                               US $62.61                                             8-16 days                                              Available

                       Fedex IP                               US $78.44                                             5-8 days                                               Available



        Packaging Details

      Unit Type: lot (2 pieces/lot)                                                                           Package Weight: 0.6kg (1.32lb.)

      Package Size: 10cm x 10cm x 10cm (3.94in x 3.94in x 3.94in)


        Payment

      We support the following payment methods.




      More Products
      From This Seller




                                                                                                                                                                                                             Recently Viewed
                                                                                                                                                                                                                                         577

https://www.aliexpress.com/item/New-UNO-playing-card-game-family-friend-office-travel-party-amusement-card-game-mind-intelligent-Desktop/32731859439.html                                                                          1/2
7/18/2018                                                             Party Perfecto(Yiwu Ridou Imp.& Exp. Co.,Ltd.) Store - Small Orders Online Store on Aliexpress.com

            Store Categories
                                       Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 142 of 211
                                              Seller Feedback
               Party favors & Bag...
                                               Seller Summary
                Small toys-Hot...
                Kids charm Necklace...                                                  Seller: Party Perfecto(Yiwu Ridou Imp.& Exp. Co.,Ltd.) Store
                Plastic Pirate...
                                                         Positive Feedback (Past 6 months): 97.7%
                DIY Kits for Children

               Party Decoration...                                    AliExpress Seller Since: 30 Aug 2016

                Tissue paper &...
                Tissue paper tassel...
                                               Detailed seller ratings
                Modelling Foam(egg,...
                Clear ball...                             Item as Described :                               4.8 (776 ratings)                  0.21% Higher     than other sellers
                Wine charm & Copper...
                                                             Communication :                                4.8 (776 ratings)                  0.63% Higher     than other sellers
                Balloon & accessories
                Rose petals table...                         Shipping Speed :                               4.7 (776 ratings)                  0.43% Higher     than other sellers
                Foil paper Hanging...
                Wall Decoration -3D...
                                               Feedback History
               Wrapping paper for...            Feedback                                                1 Month                        3 Months                  6 Months

               Cracker Making &...              Positive (4-5 Stars)                                    88                             315                       731
                DIY Kits                        Neutral (3 Stars)                                       -                              8                         20
                Embellishment -Metal...
                                                Negative (1-2 Stars)                                    -                              6                         17
                Embellishment-Sticke...
                                                Positive feedback rate                                  100.0%                         98.1%                     97.7%
               Events & party...
                Baby shower
                Wedding
                Halloween
                Christmas
                                               Negative Feedback Received as a Seller (Past 3 months)       Feedback Received as a Seller
               Party invitation...
                                                                                                                                                                                                                     Previous    1    Next
                                               Viewing 1 - 6
               Party games &...
                Gag & Joke toys                                                                                                                                                                                             Sort by default
                                               Buyer                       Transaction Details                                Feedback
                Magic trick
                Intelligent toy &...           H***u                       Free ship cheap 12pcs classic Colou...                                 07 Jun 2018 00:39
                Photo props                                                                                                   I saw green you sent to me yellow and blue
                                                                           2 Lots

                                               R***a                       Free ship fine cheap lot of 24pc wa...
            Service Center                                                                                                                        03 Jun 2018 20:08
                                                                                                                              Cute but has no sound.. I bought them because normally it makes some kind of whistle but all you hear is
              Contact Now                                                  1 Lot                                              the air coming out..


                                               w***f                       Free ship cheap fun 48x Fine qualit...                                 22 May 2018 00:45

               Follow                                                                                                         Шары вообще не летят.

             211 Followers                                                 1 Lot

                                               c***c                       Free shipping 200pc Silver plated C...                                 19 May 2018 01:57
                                                                                                                              Very thin low quality. Disappointed.
            Top Selling
                                                                           1 Lot
                     Free ship 96pc cheap
                     Dinosaur Erasers...       M***n                       Free ship cool100pc plastic pirate ...                                 30 Apr 2018 10:01
                     US $0.13 / piece
                                                                                                                              Товар за 60 дней так и не пришел. На сообщение продавец не отвечает. Крайне не рекомендую.
                     Orders(116)
                                                                           1 Lot                                              .Просто отвратительный сервис
                     Free ship cool 100pc
                     plastic pirate...         t***e                       Free ship NEW 1pc 60cm 18 color                                        23 Apr 2018 12:35
                     US $0.12 / piece                                      cho...
                                                                                                                              my order did not come in a timely manner. i only received two out of four and on top of that it was the wrong
                     Orders(96)
                                                                           4 pieces                                           color.
                     Free ship 24x Cool
                     New fright Dinosaur...                                                                                                                                                                                       1
                                                                                                                                                                                                                      Previous        Next
                     US $0.34 / piece
                     Orders(87)

                     Free ship 24pc cheap
                     Chinese finger...
                     US $0.38 / piece
                     Orders(74)

                     Free ship cool 100pc
                     plastic Spanish...
                     US $0.08 / piece
                     Orders(71)

                     Free ship cheap
                     48xStretchable
                     US $0.23 / piece
                     Orders(57)

                     50x5g elastic punch
                     bouncy bounce...
                     US $0.22 / piece
                     Orders(57)

                     Free ship cheap fun
                     48x Fine quality...
                     US $0.42 / piece
                     Orders(39)

                     Free ship cheap 12pcs
                     classic...
                     US $0.75 / piece
                     Orders(38)

                     Mix size 5000pc
                     Champagne + clear...
                     US $0.01 / piece
                     Orders(37)

                     Free ship fine cheap
                     lot of 24pc...
                     US $0.42 / piece
                     Orders(36)                                                                                                                                                                                                 Recently Viewed
                                                                                                                                                                                                                                                        578

https://www.aliexpress.com/store/feedback-score/2415019.html?spm=2114.12010610/itm2home-4.nav-feedback.1.10ec38a6lwr7EK#rating-displayer                                                                                                          2/3
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 143 of 211




          Defendant's Storefront




                                                                      579
7/18/2018        Find All China Products On Sale from Party Perfecto(Yiwu Ridou Imp.& Exp. Co.,Ltd.) Store on Aliexpress.com - New UNO playing card game family friend office travel party amusement card game mind…
                                       Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 144 of 211              Buyer Protection     Help        Save big on our app!     Ship to   / USD          Language




                                                   I'm shopping for...                                                                                   On AliExpress     In this store            0




        Store: Party Perfecto(Yiwu Ridou Imp.& Exp. Co.,Ltd.) Store               Open: 1 year(s)    97.7% Positive feedback        Follow   211 Followers




                                     Party Perfecto(Yiwu Ridou Imp.& Exp. Co.,Ltd.) Store

            Store Home                 Products      Sale Items               Top Selling           New Arrivals        Feedback

        Home > Store Home > UNO


            Store Categories
                                                    Store Categories >       UNO                                   1 items found                                                                        Hide Filter


               Party favors & Bag...
                Small toys-Hot...                   Best Match           Orders          New        price                                                                                    View
                                                                                                                   Free Shipping
                Kids charm Necklace...
                Plastic Pirate...
                DIY Kits for Children

               Party Decoration...
                Tissue paper &...
                Tissue paper tassel...
                Modelling Foam(egg,...
                Clear ball...
                Wine charm & Copper...
                Balloon & accessories
                Rose petals table...
                Foil paper Hanging...
                Wall Decoration -3D...
                                                  New UNO playing card game family
                                                  friend office travel...
               Wrapping paper for...
                                                  US $4.00 / piece
               Cracker Making &...
                                                  Min. Order : 2 pieces
                DIY Kits
                                                  Order(1)
                Embellishment -Metal...
                Embellishment-Sticke...

               Events & party...
                                                       1
                Baby shower
                Wedding
                Halloween
                Christmas

               Party invitation...

               Party games &...
                Gag & Joke toys
                Magic trick
                Intelligent toy &...
                Photo props




            Service Center

              Contact Now




               Follow
             211 Followers




            Top Selling

                     Free ship 96pc cheap
                     Dinosaur Erasers...
                     US $0.13 / piece
                     Orders(116)

                     Free ship cool 100pc
                     plastic pirate...
                     US $0.12 / piece
                     Orders(96)

                     Free ship 24x Cool
                     New fright Dinosaur...
                     US $0.34 / piece
                     Orders(87)

                     Free ship 24pc cheap
                     Chinese finger...
                     US $0.38 / piece
                     Orders(74)

                     Free ship cool 100pc
                     plastic Spanish...
                     US $0.08 / piece
                     Orders(71)

                     Free ship cheap
                     48xStretchable
                     US $0.23 / piece
                     Orders(57)

                     50x5g elastic punch
                     bouncy bounce...
                     US $0.22 / piece
                                                                                                                                                                                                          Recently Viewed
                                                                                                                                                                                                                                  580
                     Orders(57)

https://www.aliexpress.com/store/2415019/search?origin=n&SortType=bestmatch_sort&SearchText=UNO                                                                                                                             1/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 145 of 211




Communications between NAL and
          Defendant




                                                                      581
7/18/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 146 of 211                                             Buyer Protection   Help         Mobile     Ship to        / USD        Language



                                                                                                                             I'm shopping for...                                                     Cart   0




             My AliExpress          My Orders         Message Center             Wish List        My Favorite Stores           Account Settings


                                                     Back   View Details
             Message Center
                                                      Send to: ELEAN XU     Party Perfecto(Yiwu Ridou Imp.& Exp. Co.,Ltd.) Store | Add to Blacklist
             Conversations

             Spam
                                                                                                                                                                                        Insert smileys



             Service Notification

             Notifications



             Setting

             Contact Blacklist                                                                                                                                                                 1/9



                                                         Browse
              AliExpress Mobile App                   You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
                Search Anywhere, Anytime!                Send




                                                      Message History                                                                                                                        Delete Conversation


                                                                                                                 Messages Translation:       Disable     English
                                                                            
                Scan or click to download



                                                                                                     About this product
                                                                                                     New UNO playing card game family friend office travel pa...


                                                                                                                                                                                                        Me
                                                                               Hi dear friend,
                                                                                                                                                                                                        18/07/03 18:12


                                                                               How's the business so far? I wanna know if your store is a factory or a company? Gotta talk to you more about busi
                                                                               ness and I'm planning to purchase this item as we go along this business.




                                                                               Best regards,




                                                             1    2   3                                                                                                                        Go to Page            Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play              App Store



   Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                           582

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=117867858302&digest=cf94d27d70d62bf7f3a68a3a82cc65313ecfdd80cd787309dd69ede8a39ab6fa                                                                                         1/1
7/18/2018                                                                  Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 147 of 211                                           Buyer Protection    Help         Mobile      Ship to        / USD        Language



                                                                                                                        I'm shopping for...                                                      Cart    0




             My AliExpress        My Orders     Message Center             Wish List        My Favorite Stores            Account Settings


                                               Back   View Details
            Message Center
                                                Send to: ELEAN XU     Party Perfecto(Yiwu Ridou Imp.& Exp. Co.,Ltd.) Store | Add to Blacklist
            Conversations

            Spam
                                                                                                                                                                                     Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                              1/9



                                                  Browse
              AliExpress Mobile App             You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!          Send




                                                Message History                                                                                                                           Delete Conversation


                                                                                                           Messages Translation:        Disable     English
                                                                      
               Scan or click to download

                                                ELEAN XU
                                                                         sorry, even paypal need pay through the Aliexpress as need create the tracking no.to enable sending out the parce
                                                18/07/12 02:11
                                                                         l.




                                                                                               About this product
                                                                                               New UNO playing card game family friend office travel pa...


                                                                                                                                                                                                     Me
                                                                                                                                                          So, can she just ask for you paypal?
                                                                                                                                                                                                     18/07/11 19:51



                                                                                                                                                          So, can she just ask for you paypal?       Me
                                                                                                                                                                                                     18/07/11 19:50


                                                                                                                                                                                                     Me
                                                                                                                                                          So, can she just ask for you paypal?
                                                                                                                                                                                                     18/07/08 19:37


                                                ELEAN XU
                                                                         Invoice can included the amount as requested
                                                18/07/08 19:07


                                                ELEAN XU
                                                                         you can pay by PALPAL as the ALIEXPRESS allowed and we open the channel you can just tick out the payment met
                                                18/07/08 19:07
                                                                         hod



                                                                         Hi dear friend,                                                                                                             Me
                                                                                                                                                                                                     18/07/08 17:13
                                                                         Thank you for your accommodation and wanna extend my gratitude. On the other hand, can my customer ask for
                                                                         a paypal invoice?



                                                ELEAN XU
                                                                         Dear Buyer,
                                                18/07/07 02:40
                                                                         I am sure some of our buyer from USA as we use EPACKET ONLY for USA parcels, Nomally takes 15-20 days transit
                                                                         time.

                                                                         Kind regards,
                                                                         Elena



                                                                                                                                                                                                     Me
                                                                         Hi dear friend,
                                                                                                                                                                                                     18/07/05 16:38
                                                                         Do you commonly ship to New York? I mean do you have customers there? I want to drop a shipping there and wa
                                                                         nna know how many days is the process of the items to reach in New York



                                                ELEAN XU
                                                                         Thank you for your information, we are imp.exp.company some items we made by ourself while other items are su
                                                18/07/04 17:09
                                                                         pplied by our connected other factories.

                                                                         Kind regards,
                                                                         Elena




                                                       1   2     3                                                                                                                         Go to Page             Go




   Help                                                                                                                                                                                                                                 583

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=117867858302&digest=cf94d27d70d62bf7f3a68a3a82cc65313ecfdd80cd787309dd69ede8a39ab6fa                                                                                      1/2
7/18/2018                                                                      Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 148 of 211                                             Buyer Protection      Help         Mobile       Ship to        / USD        Language



                                                                                                                           I'm shopping for...                                                          Cart   0




             My AliExpress         My Orders         Message Center            Wish List        My Favorite Stores           Account Settings


                                                   Back   View Details
            Message Center
                                                    Send to: ELEAN XU     Party Perfecto(Yiwu Ridou Imp.& Exp. Co.,Ltd.) Store | Add to Blacklist
             Conversations

            Spam
                                                                                                                                                                                         Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                                     1/9



                                                       Browse
              AliExpress Mobile App                 You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!               Send




                                                    Message History                                                                                                                              Delete Conversation


                                                                                                               Messages Translation:        Disable     English
                                                                          
                Scan or click to download

                                                                                                                                                                                                           Me
                                                                                                                                        Hey, how about an Alipay email? Do you have an Alipay?
                                                                                                                                                                                                           18/07/17 21:07


                                                    ELEAN XU                 paypal
                                                    18/07/17 19:56


                                                    ELEAN XU
                                                                             ridouyw@hotmail.com
                                                    18/07/17 19:55


                                                                                                                                                                                                           Me
                                                                                                                                                                                Kindly, reply?
                                                                                                                                                                                                           18/07/17 19:42
                                                                                                                                                                                or any of these?

                                                                                                                                                                                CMB?
                                                                                                                                                                                Payoneer?
                                                                                                                                                                                US Bank Account?
                                                                                                                                                                                DH Pay?
                                                                                                                                                                                Credit Card?
                                                                                                                                                                                Pingpong Email?



                                                                                                                                                                                                           Me
                                                                                                                                          Do you have any Alipay? Can you provide me an Alipay?
                                                                                                                                                                                                           18/07/17 19:41


                                                                                                                                                                                                           Me
                                                                                                                                          Do you have any Alipay? Can you provide me an Alipay?
                                                                                                                                                                                                           18/07/15 23:48


                                                    ELEAN XU
                                                                             it is only my email not account for paying. when clik "payment" button through Aliexpress, payment method will ap
                                                    18/07/15 22:37
                                                                             pear automaticly



                                                                                                                                                                                                           Me
                                                                                                                                                                          Is this also your Alipay?
                                                                                                                                                                                                           18/07/15 17:32


                                                    ELEAN XU
                                                                             435150932@qq.com always connected to my mobile
                                                    18/07/15 17:17


                                                                                                                                                                                                           Me
                                                                                                                                                         So, can I just ask for any business email?
                                                                                                                                                                                                           18/07/15 16:36



                                                           1    2    3                                                                                                                           Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands

                                                                                                                                                                                                                                              584
   Alibaba Group
https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=117867858302&digest=cf94d27d70d62bf7f3a68a3a82cc65313ecfdd80cd787309dd69ede8a39ab6fa                                                                                            1/2
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 149 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         585
7/18/2018                                                                                                    Please Confirm Your Order - AliExpress
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 150 of 211


                                                Review your Order                                                Payment                                                        Done


                          1. Select your shipping information:




                                 583 NE. Temple Lane
                                 Bronx, New York, 10453
                                 United States




                                Edit


                            Add a new address




                          2. Review and confirm your order (1 items):


                             Seller: Party Perfecto(Yiwu Ridou Imp.& Exp. Co.,Ltd.) Store

                             Product Name & Details


                                                     New UNO playing card game family friend office travel                          1     lot   ×     US $7.99                                   ePacket
                                                     party amusement card game mind intelligent Desktop
                                                     board game interactive
                                                                                                                                                                                               Free shipping
                                                                                                                                                                                   Delivery Time: 12-20 days

                                                     Leave a message for this seller:

                                                     You can leave a message for the seller.

                                                     Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                                    Subtotal:                                        US $7.99

                                                                                                                                                    Shipping:                                        US $0.00

                                                                                                                                                    Total:                                         US $7.99



                          3. Payment method




                                 WebMoney

                                 PayPal


                                 AliExpress charges a fee of US $0.80 to use PayPal.



                            Show all payment methods




                                                                                                                   Apply AliExpress Coupon: You don’t have any coupons                              - US $0.00




                                                                                                                             Buyer Protection
                                                                                                                                                                                       All Total: US $8.79
                                                                                                                                Full Refund if you don't receive
                                                                                                                                your order
                                                                                                                                Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                                                not as described

                                                                                                                             Learn More



                                                                                                                                            Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                                     - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                       - Alipay Services Agreement


                                                                                                                                                                                  - Promotion Terms & Conditions
                                                                                                                           Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
                                                                                                                                                                                                                           586
   All Popular, Product, Promotion, Low Price, Great Value, Reviews

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32731859439&from=aliexpress&countryCode=US&shippingCompany=EMS_ZX_ZX_US&provinceCode=&cityCode=&promiseId=&itemConditio…                        1/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 151 of 211


             DEFENDANT pond




                                                                      587
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 152 of 211




Defendant's Listing for Infringing Products




                                                                          588
7/24/2018                                                    Best Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New Under $8.34 | Dhgate.Com
                                          Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 153 of 211

      Hello,                          (     2 ) Sign out                                                                                                  Buyer Protection    Help           DHport        Save more on our App!          English



                                                              I'm shopping for...                                                        All Categories
                                                                                                                                                                                Hi,                                                   12
                                                                                                                                                                                My DHgate                     Favorites                      Cart
                       Buy Globally · Sell Globally


      Home > Sports & Outdoors > Leisure Sports & Games > Outdoor Games & Activities > Product detail


                                                                       Family Funny Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games                                                           Sold By
                                                                       Brand New
                                                                                                                                                                                                                Pond

                                                                                                                                                                                                                316 Transactions
                                                                                     Price:      US $8.34 - 9.48 / Piece                                                        Reference Currency
                                                                                                                                                                                                                96.1% Positive Feedback
                                                                                                                                                                                                                Detailed seller ratings

                                                                               Wholesale          1+                   35 +              121 +                                                                    Visit Store        Favorite Store
                                                                            Price ( Piece ):      US $9.48             US $8.64          US $8.34

                                                                                  Quantity:       1            Piece                                                                                            Contact Seller
                                                                                                                                                                                                                       Message
                                                                          Shipping Cost:         Free Shipping to United States Via China Post Air Mail
                                                                                                                                                                                                                       Online Chat
                                                                                                 Estimated delivery time: Aug 14 and Sep 4, ships out within 7 business days

                                                                               Total Cost:       US $9.48                                                                                                              Buyer Protection
                                                                                                                                                                                                                - Guaranteed Secure Payments on
                                                                                                        Buy it Now                 Add to Cart                                                                    Every Order
                              See larger image
                                                                                                                                                                                                                - Refund if your item is not delivered
                                                                                                       Add to Favorite Items      (0)
                                                                                                                                                                                                                  or as described
                                                                                                                                                                                                                - Buyer Protection after order
                                                                       Seller Guarantee                                                                                                                           confirmation
                                                                                                       Return policy      On-time Delivery in 60 days
      Share on




                                                                                                                                                                                                                                        Learn more »




        Customers Who Bought This Item Also Bought                                                                                                                                                                                                  1/4




                 1pcs UNO poker PVC Paper              Topsale Puzzle Games                    fashion 6 arms DRAGON                Stock MOQ 120 Sets UNO             UNO Card Standard Edition            Funny 3D Magic Toys Arm
                 card standard edition family          172.8g 108 Cards Family                 EGG finger fidget ABS                poker PVC Paper card               UNO Playing Cards                    Slinky Toroflux Flippyflux
                 US $4.28 - 10.29 / Piece              US $2.02 - 2.09 / Piece                 US $5.03 - 8.0 / Piece               US $3.15 - 5.98 / Piece            US $3.88 - 4.12 / Set                US $3.4 - 4.84 / Piece
                 Sold: 8                               97.8 % Positive feedback                100 % Positive feedback              100 % Positive feedback            100 % Positive feedback              Sold: 50




            Item Description                 Customer Reviews(0)                     Shipping Time & Cost                                                                                                                                  Report Item



            Item specifics
                              8 Years"> Age: 8 Years">>8 Years

                                          Type: UNO Card
                   Minimum Player Number: 2
                  Maximum Player Number: 10


            Return policy details
                 Buyers can receive a partial refund, and keep the item(s) if they are not as described or with quality issues by negotiating directly with seller within 30 days from the day the item(s) were received.


            Description
                             Product Name: Family Funny Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand New

                                  Item Code: 404694385
                                   Category: Outdoor Games & Activities
                           Short Description: Welcome to our shop !Your satisfaction, our pursuit! a cheapest price & high quality you will get it in our store.come on buy it right now!

                                    Quantity: 1 Piece
                              Package Size: 1.0 * 1.0 * 1.0 ( cm )

                    Gross Weight/Package: 0.39 ( kg )
                                                                                                                                                                                                                                                      Coupon
                                                                                                                                                                                                                                                       Pack




                                                                                                                                                                                                                                                                     589

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/404694385.html                                                                                                                                                                        1/6
7/24/2018                                         Best Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New Under $8.34 | Dhgate.Com
                                Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 154 of 211




      100% brand new and high quality
      Number One For Fun Family activities between Friends
      Appropriate for ages 7 to adult
      2 to 10 players




      Card Color: Multi-colored
      Material: Chrome Paper
      Card Size: 8.6cm x 5.6 cm (L x W)
      Net Weight: 172.8g




      1 pcs Family Game Poker (108 cards)


      Note:
      Due to the difference between different Monitors, the picture may not reflect the actual color of the article. We guarantee the style is the same as shown in
      the pictures. Thank you!




                                                                                                                                                                                 590

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/404694385.html                                                                                    2/6
7/24/2018                                         Best Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New Under $8.34 | Dhgate.Com
                                Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 155 of 211




                                                                                                                                                                                 591

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/404694385.html                                                                                    3/6
7/24/2018                                         Best Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New Under $8.34 | Dhgate.Com
                                Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 156 of 211




                                                                                                                                                                                 592

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/404694385.html                                                                                    4/6
7/24/2018                                                   Best Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New Under $8.34 | Dhgate.Com
                                      Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 157 of 211




            DHgate.com is an online wholesaler with satisfied quality and best service. If you are looking for the perfect Family Funny Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand New, then the

            products in this page is exactly what you want. Give you a wonderful shopping experience for Outdoor Games & Activities with cheap price and fast delivery. Well-made and superior quality make these beautiful Outdoor

            Games & Activities durable and comfortable for your day. So don't hesitate, take them home enjoy a sweet shopping experience and unbeatable price.
                                                                                                                                                                                                                      Advertisement


              Sponsored Products You May Be Interested In                        我也要出现在这里




                  Men's blank Soccer Group           3 Colors Summer Soles               New Super Money Launch              Novelty Fidget Rollver Plastic      New Novelty toys Fidget            Men's blank Soccer Group
                  against bibs ...                   Invisible Beach Shoes...            Gun,Promotional acti...             Transparent ...                     Rollver Plastic Tra...             against bibs ...

                  US $ 2.20 - 3.80 / Piece           US $ 0.76 - 1.05 / Pair             US $ 4.03 - 15.40 / Piece           US $ 0.81 - 2.29 / Piece            US $ 0.86 - 1.69 / Piece           US $ 2.20 - 3.80 / Piece
                                                     Sold: 2300                          Sold: 5




                                                                                                                                                                                                                                            593

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/404694385.html                                                                                                                                               5/6
7/24/2018                                                  Best Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New Under $8.34 | Dhgate.Com
                                       Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 158 of 211
            Related Keywords: shocks joystick games, hunter games, anal games, bass headphone for games, adult bondage games for sale, kids dragon games, use games, fun classic games, newest sex games, mini bowling
                                   games



        Customers Who Viewed This Item Also Viewed                                                                                                                                                                                          1/4




                  Family Funny Entertainment         UNO Poker Card Standard                 1 set of 108pcs Standard        Family Funny Entertainment          Pet Costumes cute Letter             100% handmade guitar
                  Board Game UNO Fun Poker           Edition Party Fun Family Fun            Waterproof UNO H2O playing      Board Game UNO Fun Poker            Printed Small Dog Tops Dog           electric guitar bass straps

                  US $4.43 - 5.03 / Piece            US $6.45 - 9.17 / Piece                 US $0.14 - 0.18 / Piece         US $4.63 - 5.26 / Piece             US $1.57 - 6.99 / Piece              US $38.2 - 43.43 / Piece
                  96.2 % Positive feedback           98.5 % Positive feedback                Sold: 2                         Sold: 4                             Sold: 1                              Sold: 1




        Other products from Outdoor Games & Activities                                                                                                                                                                              Page 1 of 2




                  3 Colors Summer Soles              Mini Magic Cube New Hot                 RC Car For GTR Lexus 4WD        2M 6.5FT Childrens Play             Outdoor leisure game                 Black HD Compact Monocular
                  Invisible Beach Shoes Foot         Snake Shape Toy Game 3D                 Drift Racing Car                Rainbow Parachute Outdoor           mechanical gear tip gyro free        Zoom 50x52 Zoom Telescope
                  US $ 0.76 - 1.05 / Pair            US $0.38 - 0.47 / Piece                 US $38.32 - 45.86 / Piece       US $12.45 - 22.15 / Piece           US $17.65 - 24.39 / Piece            US $ 11.11 - 20.40 /
                                                                                                                                                                                                      Piece




              Your Recently Viewed Items and Featured Recommendations                                                                                                                                                                      1/8




                  New Noosa Snap Jewelry 10          AD1301814 12mm 18mm                     Standard "UNO" Board Game       Wholesale-Hot wholesale             12pcs lot Mixed Colors               20pcs NCAA Alabama
                  Colors Black PU Leather            20mm Snap On Charms for                 Waterproof Playing Cards        Snap Bracelet&Bangles High          Various Patterns 18mm snap           Crimson Tide Sport Glass
                  US $3.52 - 6.66 / Piece            US $0.57 - 0.91 / Piece                 US $8.25 - 11.42 / Piece        US $6.39 - 7.49 / Piece             US $0.38 - 0.47 / Piece              US $0.22 - 0.28 / Piece
                  100 % Positive feedback            Sold: 100                               Sold: 1                         84.6 % Positive feedback            Sold: 2                              100 % Positive feedback




                You Viewed:




        Please give us your feedback about this page                            Click Here


        View Seller’s Store         Message Seller        Online Chat


        Related Searches
            Sports & Outdoors                          Leisure Sports & Games                          Outdoor Games & Activities


        Wholesale Outdoor Games & Activities Resources                                                                                                                                                                                  More


            wholesale dog kids games                   wholesale wholesale game flags                  wholesale kids chess game                   wholesale game player lcd                     kid games Australia




      Bookmark & Share



             Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                   Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                        Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                                        594

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/404694385.html                                                                                                                                                           6/6
7/24/2018                                                       Best Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New Under $8.34 | Dhgate.Com
                                           Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 159 of 211

      Hello,                           (     2 ) Sign out                                                                                                   Buyer Protection   Help           DHport   Save more on our App!        English



                                                                I'm shopping for...                                                        All Categories
                                                                                                                                                                                 Hi,                                             12
                                                                                                                                                                                 My DHgate               Favorites                      Cart
                       Buy Globally · Sell Globally


      Home > Sports & Outdoors > Leisure Sports & Games > Outdoor Games & Activities > Product detail


                                                                         Family Funny Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games                                                   Sold By
                                                                         Brand New
                                                                                                                                                                                                          Pond

                                                                                                                                                                                                          316 Transactions
                                                                                       Price:     US $8.34 - 9.48 / Piece                                                        Reference Currency
                                                                                                                                                                                                          96.1% Positive Feedback
                                                                                                                                                                                                          Detailed seller ratings

                                                                                Wholesale          1+                    35 +              121 +                                                            Visit Store         Favorite Store
                                                                             Price ( Piece ):      US $9.48              US $8.64          US $8.34

                                                                                    Quantity:      1             Piece                                                                                    Contact Seller
                                                                                                                                                                                                                  Message
                                                                            Shipping Cost:        Free Shipping to United States Via China Post Air Mail
                                                                                                                                                                                                                  Online Chat
                                                                                                  Estimated delivery time: Aug 14 and Sep 4, ships out within 7 business days

                                                                                Total Cost:       US $9.48                                                                                                        Buyer Protection
                                                                                                                                                                                                          - Guaranteed Secure Payments on
                                                                                                            Buy it Now               Add to Cart                                                            Every Order
                                See larger image
                                                                                                                                                                                                          - Refund if your item is not delivered
                                                                                                        Add to Favorite Items       (0)
                                                                                                                                                                                                            or as described
                                                                                                                                                                                                          - Buyer Protection after order
                                                                         Seller Guarantee                                                                                                                   confirmation
                                                                                                        Return policy       On-time Delivery in 60 days
      Share on




                                                                                                                                                                                                                                   Learn more »




        Customers Who Bought This Item Also Bought                                                                                                                                                                                             1/4




                 1pcs UNO poker PVC Paper                Topsale Puzzle Games                   fashion 6 arms DRAGON                 Stock MOQ 120 Sets UNO            UNO Card Standard Edition      Funny 3D Magic Toys Arm
                 card standard edition family            172.8g 108 Cards Family                EGG finger fidget ABS                 poker PVC Paper card              UNO Playing Cards              Slinky Toroflux Flippyflux
                 US $4.28 - 10.29 / Piece                US $2.02 - 2.09 / Piece                US $5.03 - 8.0 / Piece                US $3.15 - 5.98 / Piece           US $3.88 - 4.12 / Set          US $3.4 - 4.84 / Piece
                 Sold: 8                                 97.8 % Positive feedback               100 % Positive feedback               100 % Positive feedback           100 % Positive feedback        Sold: 50




            Item Description                   Customer Reviews(0)                     Shipping Time & Cost                                                                                                                           Report Item



            Shipping Time and Cost
             Item Location:
             Shipping to:      United States                                 Purchase Quantity:         1           Calculate

             Service                               Estimated Shipping Time                              Shipping Cost

             China Post Air Mail                   14-35 days                                           Free Shipping

             ePacket                               8-30 days                                            US $4.79

             EMS                                   5-25 days                                            US $28.45

             DHL                                   3-6 days                                             US $42.27


            Payments

                           DHgate Service Pledge is especially designed for online transaction.
                           Your payment is ONLY released to the seller after you receive and are satisfied with the item.
                           This value-added system is FREE and available for all transactions on DHgate.




                                                                                                                                                                                                                                                 Coupon
                                                                                                                                                                                                                                                  Pack



            Related Keywords: shocks joystick games, hunter games, anal games, bass headphone for games, adult bondage games for sale, kids dragon games, use games, fun classic games, newest sex games, mini bowling
                                     games



        Customers Who Viewed This Item Also Viewed                                                                                                                                                                                             1/4




                                                                                                                                                                                                                                                                595

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/404694385.html                                                                                                                                                                   1/2
7/24/2018                                                                                                            Wholesaler [pond]: Reviews on DHgate.com
                                              Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 160 of 211

      Hello,                              (     2 ) Sign out                                                                                                    Buyer Protection      Help       DHport          Save more on our App!           English



                                                                    I'm shopping for...                                                      All Categories
                                                                                                                                                                                        Hi,                                                  12
                                                                                                                                                                                        My DHgate                      Favorites                   Cart
                           Buy Globally · Sell Globally


        ALL CATEGORIES                                Flash Deals        Superior Suppliers         Coupon Center                2-5 Day Shipping             DH Select          Just For You

      Home > Seller Review Profile


            Seller Information                                           Review Score:166

            Pond                                                                                                                    Last 2 months                    Last 6 months              Last 12 months                          Total
            316 Transactions
            96.1% Positive Review
                                                                                        Positive                                             43                             125                        173                                174
            Guangdong, China (Mainland)
            05:26 PM Tue Jul 24 Now
                                                                                        Neutral                                              4                               7                           10                               10
            Member since Apr 2017


            Recommend seller to friends
                                                                                        Negative                                             4                               7                           7                                 7




                                                                         Service Detail Score (Mainly Industry : Sports & Outdoors)

                                                                                 Service Detail                           Service Score                                   Compared to Industry Average                       Number of Ratings


                                                                               Items as described                                         4.3/ 5.0                        Lower than Average                                           191


                                                                                 Communication                                            4.3 / 5.0                       Lower than Average                                           191


                                                                                  Delivery time                                           4.3 / 5.0                       Lower than Average                                           191


                                                                                Shipping charges                                          4.8 / 5.0                       Lower than Average                                           191




               Reviews Received                            Reviews Sent


            Reviews:       Negative                                                                                                                                                                           Dates:    Last 30 days



                                         New Weight Lifting Sports Wristband                                  By:Adri****apa                      07 21,2018
                                         Gym Fitness Wrist Thumb Support
                                                                                        Product reviews:
                                         Straps Wraps Bandage Training
                                                                                        The item never come, goes to wrong direction. Sorry.
                                         Item code: 404290265
                                                                                        helpful ( 0 )   unhelpful ( 0 )




                                         New Measuring Instrument Angle-                                      By:ma***09                     07 15,2018
                                         izer Template Tool Four-sided Ruler
                                                                                        Product reviews:
                                         Mechanism Slides Measures All
                                                                                        Very unsatisfied
                                         Item code: 404672064
                                                                                        helpful ( 0 )   unhelpful ( 0 )




                                         Hot Sale Full Size 12 x 6FT                                          By:Shop****avvy                         07 03,2018
                                         Polyethylene Twine Rain-resistant
                                                                                        Product reviews:
                                         Football Net for Soccer Goal Post
                                                                                        Product is not as described. Buyer beware. I received a ball of yarn, and not a rain-resistant football net. I regret this purchase and will never order
                                         Item code: 404403880
                                                                                        again from this seller.
                                                                                        helpful ( 0 )   unhelpful ( 0 )



                                         Hot 1pcs bike light mountain road                                    By:Chuck_B                      06 25,2018
                                         bike bicycle lights LEDS Tyre Tire
                                                                                        Product reviews:
                                         Valve Caps Wheel spokes LED Light
                                                                                        slow shipping and poor communication
                                         Item code: 399510798
                                                                                        helpful ( 0 )   unhelpful ( 0 )




                       1                                                                                                                                                                                                    Go to page:      1       GO




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                   Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                              Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License



                                                                                                                                                                                                                                                                 596

https://www.dhgate.com/seller-feedback/sellerscore-ff8080815b1428e8015b3cebd28842c2.html                                                                                                                                                                   1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 161 of 211




          Defendant's Storefront




                                                                      597
7/24/2018                                                                                       Uno from China - Uno from Chinese Uno Store at Pond | DHgate.com
                                         Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 162 of 211
                        Buy Globally · Sell Globally                                                                              Hello, "             "           (   2 ) Sign out    My DHgate        Help          English          12 Cart



                                 Pond                  Add To Favorite Stores ( 21 )

                                                                                                                                              Uno                                                     In this store          On DHgate

                                    96.1% Positive Feedback        316 Transactions
                                                                                                                                             Fishing gear , Cycling gear , Swimming gear

                                         Online Chat          Message Seller
            Share                      Share 0


            Store Home               Products               Sale Items           TopSelling           Review           About Us

            Store Home > Uno



            Store Categories                                3 matching products found for Uno

              Sports & Outdoors (3)                                                                                           Sort by:   Bestselling       Price       Best Match          Price: $     - $             Go      Page 1/1



            Popular Search                                                        Family Funny Entertainment Board Game UNO Fun Poker Playing ...                                                              US $ 8.34 - 9.48 / Piece
                                                                                  Ships out within 7 business days                                                                                                                Free Shipping
            Fishing gear Cycling gear
            Swimming gear                                                                                                                                                                                                       Add to Cart


            Top Selling | Most Reviewed

                      Hot 1pcs bike light
                      mountain road bike
                                                                                  Family Funny Entertainment Board Game UNO Fun Poker Playing ...                                                              US $ 8.47 - 9.63 / Piece
                      US $1.29 / Piece
                                                                                  Ships out within 7 business days                                                                                                                Free Shipping
                      Item Sold (44)
                                                                                                                                                                                                                                Add to Cart
                      New Cheapest Bike
                      Bicycle Water Bottle
                      US $2.0 / Piece
                      Item Sold (28)

                      Fighting Ball Boxing
                                                                                  One Pack of 108pcs Cards UNO Poker Card Game Playing Cards F...                                                              US $ 6.54 - 7.43 / Piece
                      Equipment with Head
                                                                                  Ships out within 7 business days                                                                                                                Free Shipping
                      US $6.54 / Piece
                      Item Sold (26)                                                                                                                                                                                            Add to Cart
                      Hot Selling ! Anti theft
                      Disk Disc Brake Rotor
                      US $5.12 / Piece
                      Item Sold (25)

                      1PCS Base Layer
                      Compression Leg
                      US $5.33 / Piece
                      Item Sold (20)

                      New Hot 1 Roll Men
                      Army Adhesive
                      US $2.68 / Piece
                      Item Sold (16)

                      New Hot Led Bicycle
                      Lights Silicone Bike
                      US $1.72 / Piece
                      Item Sold (16)

                      Waterproof Bike Bicycle
                      5 LED Rear Tail Light
                      US $1.97 / Piece
                      Item Sold (16)

                      5cm*4.5m Self-
                      Adhering Bandage
                      US $2.4 / Piece
                      Item Sold (14)

                      Mini Yoga Ball Physical
                      Fitness Ball for Fitness
                      US $6.84 / Piece
                      Item Sold (12)




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                   Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                        Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                                        598

https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=Uno&suppliernum=20654312&pt=1                                                                                                                                                 1/1
7/24/2018                                                                                             Contact Information of Best Wholesale Store - Pond | DHgate.com
                                         Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 163 of 211
                        Buy Globally · Sell Globally                                                                                Hello, "            "            (    2 ) Sign out    My DHgate        Help          English      12 Cart



                                  Pond                 Add To Favorite Stores ( 21 )

                                                                                                                                                                                                         In this store         On DHgate

                                    96.1% Positive Feedback        316 Transactions
                                                                                                                                               Fishing gear , Cycling gear , Swimming gear

                                         Online Chat          Message Seller
            Share


            Store Home               Products               Sale Items             TopSelling            Review          About Us

            Store Home > About us



            About Us                                          Store Introduction
                                                                                             Online Shopping at a cheapest price for Outdoor and sport product and more; just about anything else,welcome to our store!
              Store Introduction

              Basic Information




                                                              Basic Information
                                                                          Company Name: shenzhen kaximu co ltd
                                                                               Business Type: maoyi
                                                                                    Location: Guangdong, China (Mainland)
                                                                          Year Established: Apr 2017
                                                                   Main Product(s)/Service: cheap;high quality;freeshipping



                                                              Contact Us

                                                                                                                                 Online Chat           Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                   Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                          Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                                      599

https://www.dhgate.com/store/about-us/20654312.html#st-navigation-aboutus                                                                                                                                                                       1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 164 of 211




Communications between NAL and
          Defendant




                                                                      600
8/22/2018                                                                                                                    Message Detail
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 165 of 211

                        Hello,                       (     4 ) Sign out                                                                     Buyer Protection   Help         Save more on our App!       Translate


                                                                                                                                                       Hi,                                            13
                                                                               I'm shopping for...
                                                                                                                                                       My DHgate                  Favorites                  Cart
                                      Buy Globally · Sell Globally


                           My DHgate           My Orders               Favorites           Messages            DHpay Account                Membership

                        Home> My DHgate > Messages > My Messages> From Sellers > Detail



                           My Messages                                 « Back          View This Item          Delete This Conversation

                           From Sellers(2)
                                                                          Family Funny Entertainment Board Game UNO Fun Poker Playing Cards
                           From System(2)
                                                                          Puzzle Games Brand New
                           From DHgate
                                                                          From:
                           Trash
                                                                          Created Time: 2018-07-07 00:57
                           Message Setting
                                                                                  Reply                                                                                                         View This Item
                           Customer Service

                           Message DHgate
                           Message History
                                                                                                                                    Hide earlier news(6)



                           Shortcuts                                                         2018-07-07 00:57

                           Shipped Orders
                                                                                hi, I am         from New York, USA. I am very interested with this item. may I know if you can deliver it to my address ?
                           Awaiting Shipment
                           Awaiting Payment
                           Favorite Items                                     pond    2018-07-07 17:28

                           Completed Orders
                                                                                YES
                           Refund & Dispute
                           Order Tracking
                                                                                             2018-07-09 19:35


                                                                                hi friend, I want to order this item about 200 box of it.



                                                                              pond    2018-07-09 20:45


                                                                                OK , $5.5/box




                                                                                please place an order and to not pay, send us message and we could amend the price form, after we amend the price, you pay



                                                                                             2018-07-09 21:14


                                                                                okay friend, may I know your email friend ?



                                                                              pond    2018-07-12 08:39


                                                                                516292374@qq.com



                                                                                             2018-07-19 22:05


                                                                                Hello,friend .Im sorry for late reply.Cause I've been in a vacation.
                                                                                Well,thank you so much for your email.
                                                                                I wan't to know.Did you shipped before to USA ?



                                                                              pond    2018-07-23 16:06


                                                                                yes, we has ship a lot of things to USA



                                                                                             2018-07-23 16:58


                                                                                Hello,thanks or that.
                                                                                Do you accept paypal payment?



                                                                              pond    2018-07-24 10:21


                                                                                could you pls order from DHgate ?



                                                                                             2018-07-24 17:55


                                                                                Sorry but I can't.Cause I can only pay you through paypal.


                                                                     Reply:




                                                                                                                                                                                                                          601

https://dg.dhgate.com/messageweb/loadmessagetoseller.do?from=product_page                                                                                                                                           1/2
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 166 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         602
7/24/2018                                                                                     DHgate: Reliable Wholesale Marketplace -- Place Order -- Cart
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 167 of 211
                                           Buy Globally · Sell Globally

                                                   Place Order                                               Pay Your Order                                                      Success
                                                                                                                                                                                                         Payment Help

                          Place your order

                          Shipping Address                                                                                                                                          Order Summary
                                                                                                                                                            Add a new address
                                                                                                                                                                                    Your 1 item order will be
                                                                                                                                                                                    dispatched in 1 parts.
                                                                   630 5th Ave                                                                                                      Items Subtotal:          US $9.48
                                                                                                                                                                                     ( 1 items )
                                                                   New York,New York,10111
                                                                                                                                                                                    Shipping Cost:           US $0.00
                                                                   United States
                                                                                                                                                                                              Grand Total:
                                                                                                                                                                                               US $9.48
                                                                   Edit

                                                                                                                                                                                           Proceed to Pay



                          Order Details

                            pond


                                            Family Funny Entertainment Board Game UN              1        Piece        Price                       Amount                      Shipping Cost
                                            O Fun Poke...                                                               US $9.48/Piece              $9.48                       Free Shipping

                                            Stock in: China                                                                                                                     China Post Air Mail

                                                                                                                                                                                Delivery: Estimated between Thu Aug
                            Add remark to seller                                                                                                                                16 and Thu Sep 6 (seller ships within 7
                                                                                                                                                                                business days)
                             Please add remark:(e.g. color, size...)




                                                                                                                                                                                               Use 3rd Party Coupon

                                                                                                                                                                      Item Subtotal:                         US $9.48
                                                                                                                                                                      Shipping Cost:                         US $0.00

                                                                                                                                                                      Order Total:                           US $9.48


                          « Back to Cart                                                                                                                             Item Subtotal(1 items):                  US $9.48
                                                                                                                                                                     Shipping Cost:                           US $0.00
                                                                                                                                                                     Grand Total:                          US $9.48

                                                                                                                                                                                                   Proceed to Pay




                                                                                        Copyright Notice ® 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                                                603

https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                         1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 168 of 211


     DEFENDANT q374428329




                                                                      604
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 169 of 211




Defendant's Listing for Infringing Products




                                                                          605
7/25/2018            Standard Uno Board Game Waterproof Playing Cards With Metal Box Abs Environmentally Materials Games For Family/Friends/Party Patience Game Free Online Free Card Game From Q374428329, …
                                       Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 170 of 211

Hello,                        Sign out                                                                                                               Buyer Protection     Help           DHport      Save more on our App!          English



                                                   Shop by
                                                                             I'm shopping for...                                   All Categories
                                                                                                                                                                            Hi,                                                 1
                                                   Categories                                                                                                               My DHgate                   Favorites                     Cart
                 Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail




    8                                                             Standard "UNO" Board Game Waterproof Playing Cards With Metal Box ABS
                                                                  Environmentally Materials Games For Family/Friends/Party
                                                                                                                                                                                                          Sold By
                                                                                                                                                                                                          Q374428329
                                                                  1 Transactions
                                                                                                                                                                                                          638 Transactions
                                                                  Toys Sales         8% OFF, 6 days left!                                                                                                 98.6% Positive Feedback
                                                                                                                                                                                                          Detailed seller ratings
                                                                    Discount Price:        US $7.59 - 10.51 / Piece                                                         Reference Currency
                                                                                                                                                                                                            Visit Store      Favorite Store
                                                                                           US $8.25 -11.42 / Piece
                                                                                                APP-only US $7.51-10.39
                                                                                                                                                                                                          Contact Seller
                                                                                                                                                                                                               Message
                                                                         Wholesale         1+                   5+                 10 +                 36 +              122 +
                                                                      Price ( Piece ):     US $10.51            US $9.57           US $8.63             US $7.87          US $7.59                             Online Chat
                                                                                           US $11.42            US $10.40          US $9.38             US $8.55          US $8.25

                                                                            Quantity:       1           Piece 1233 in Stock ( Stock in:       CN )                                                            Buyer Protection
                                                                                                                                                                                                          - Guaranteed Secure Payments on
                                                                    Shipping Cost:         Free Shipping to United States Via ePacket                                                                       Every Order
                        See larger image
                                                                                           Estimated delivery time: Aug 5 and 27, ships out within 3 business days
                                                                                                                                                                                                          - Refund if your item is not delivered
                                                                           Total Cost:     US $10.51                                                                                                        or as described
                                                                                                                                                                                                          - Buyer Protection after order
                                                                                                                                                                                                            confirmation
Share on                                                                                         Buy it Now                  Add to Cart

                                                                                                 Add to Favorite Items      (8)

                                                                                                                                                                                                                                Learn more »
                                                                  Seller Guarantee
                                                                                                Return policy        On-time Delivery in 37 days




  Customers Who Bought This Item Also Bought                                                                                                                                                                                                  1/4




            Stock 3 Styles UNO Card              3 Kinds UNO Card Game 108               108 Cards UNO Playing                270g Standard Edition UNO            Hot Item UNO Poker Card            2018 UNO CARD GAMES
            GAME Standard Edition                PCS Waterproof PVC Crystal              Cards Game For Family                party cards game family fun          Family Fun Entermainment           Hight Quality Crystal PVC

            US $1.91 - 2.52 / Piece              US $2.77 - 13.33 / Piece                US $8.97 - 13.71 / Piece             US $1.41 - 2.18 / Piece              US $2.05 - 2.35 / Piece            US $4.83 - 5.73 / Piece
            100 % Positive feedback              100 % Positive feedback                                                      100 % Positive feedback              98.3 % Positive feedback           100 % Positive feedback




    Item Description                   Customer Reviews(0)                     Shipping Time & Cost                        Transaction History(1)                                                                                   Report Item



   Item specifics
                               Gender: Unisex

                                   Age: 8-11 Years
                               Theme: UNO

                                  Type: Trading Card Games
                              Material: Plastics

                             Location: Chenghai


   Return policy details
           Buyers can receive a partial refund, and keep the item(s) if they are not as described or with quality issues by negotiating directly with seller within 30 days from the day the item(s) were received.

                                                                                                                                                                                                                                       Coupon
                                                                                                                                                                                                                                        Pack
   Description
                       Product Name: Standard "UNO" Board Game Waterproof Playing Cards With Metal Box ABS Environmentally Materials Games For Family/Friends/Party

                           Item Code: 413118719
                             Category: Card Games
                    Short Description: 1)Size :5.7*8.7cm 2)Weight:250g 3)Material:Top Quality Advanced Printing Inks 4)Option:1 Kinds 5)Color:1 Colors As Picture 6)Packages:PVC Bags/Paper Box

                              Quantity: 1 Piece
                        Package Size: 10.0 * 10.0 * 15.0 ( cm )

              Gross Weight/Package: 0.4 ( kg )



1)Size :5.7*8.7cm
2)Weight:250g
3)Material:Top Quality Advanced Printing Inks
4)Option:1 Kinds
5)Color:1 Colors As Picture                                                                                                                                                                                                                           606

https://www.dhgate.com/product/standard-quot-uno-quot-board-game-waterproof/413118719.html                                                                                                                                                      1/7
7/25/2018        Standard Uno Board Game Waterproof Playing Cards With Metal Box Abs Environmentally Materials Games For Family/Friends/Party Patience Game Free Online Free Card Game From Q374428329, …

6)Packages:PVC Bags/Paper Box   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 171 of 211

Product Show




                                                                                                                                                                                                            607

https://www.dhgate.com/product/standard-quot-uno-quot-board-game-waterproof/413118719.html                                                                                                            2/7
7/25/2018        Standard Uno Board Game Waterproof Playing Cards With Metal Box Abs Environmentally Materials Games For Family/Friends/Party Patience Game Free Online Free Card Game From Q374428329, …
                                Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 172 of 211




                                                                                                                                                                                                            608

https://www.dhgate.com/product/standard-quot-uno-quot-board-game-waterproof/413118719.html                                                                                                            3/7
7/25/2018        Standard Uno Board Game Waterproof Playing Cards With Metal Box Abs Environmentally Materials Games For Family/Friends/Party Patience Game Free Online Free Card Game From Q374428329, …
                                Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 173 of 211




                                                                                                                                                                                                            609

https://www.dhgate.com/product/standard-quot-uno-quot-board-game-waterproof/413118719.html                                                                                                            4/7
7/25/2018        Standard Uno Board Game Waterproof Playing Cards With Metal Box Abs Environmentally Materials Games For Family/Friends/Party Patience Game Free Online Free Card Game From Q374428329, …
                                Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 174 of 211




About Shipping
1).Worldwide Shipping.We only ship to confirmed order addresses.Your order address MUST MATCH your shipping address.Make sure your shipping address is correct.
2).Orders processed within 2-3 days after payment verification.
3).We ship most itemsvia China Post Register Air Mail to wordwide and Others Shipping. We will choose the most time-sensitive shipping. If you want to specify an Express company, please let me

know, Please leave us a message .
4).If you have not received your shipment within 30 days of payment, please contact us.We will track the shipment and get back to you as soon as possible with a reply. Our goal is customer satisfaction!
5).Brazilian buyers need to offer us your CNPJ Number and you may need to pay tax and duty to Brazilian Customs.


6).Please open package in front of the courier,check weather the appearance and funtion in good condition,and them sign your name,if you found the good was damaged,please take photos of the evidence
for us and reject it.Once you have signed,and the courier left,that means you have checked,and make sure there is no problem with it,we will no longer accept any kinds of return.
7).If you order multiple item,pls contract me and i will give you best freight and some discount.



Term & Policy
You are entitled to return ordered goods within 7 days of receipt if you change your mind. The returned item must be unopened and unused and in the same condition as when dispatched by us. If you
wish to return goods under these circumstances please follow:
Contact us to tell which items you wish to return
When returning goods we recommend that you obtain proof of postage.
We shall refund the cost of the goods, minus the postage charge, to the original account charged. Once the returned goods have been received in a satisfactory condition we shall refund the original
account charged within 14 days. Customers are liable for the costs involved in returning unwanted goods to us.
If the goods you receive are damaged please contact us immediately. You can return the damaged products for a replacement or full refund. Please do not use express services to return items to us
or we will be unable to refund you the full cost paid. Postage refund will not exceed the amount originally paid. If you are returning items to us and they are lost by the postal service you use, we
do not accept any responsibility. It is your responsibility to ensure goods are returned to us in the condition in which they were received.Your order would be double tested before shipment. To be
guaranteed in and work perfectly


Feedback
1).Customer satisfaction is very important for me.If you are satisfied with the items you ordered, please leave 5 starts positive feedback and criteria of detailed Seller Rating (DSR), Thank you so much.
2).If you are not satisfied with the items you ordered, please contact us first, we work together to resolve any dispute.The negative does not solve anything.Please DO NOT open a dispute case or leave
us a neutral / negative feedback. We think our solution will satisfy you. Please take it easy. We`re always here for you.

3) Generally we will leave positive feedback for the buyer acquiescently unless buyer leave us a neutral / negative feedback.




                                                                                                                                                                                                              610

https://www.dhgate.com/product/standard-quot-uno-quot-board-game-waterproof/413118719.html                                                                                                              5/7
7/25/2018            Standard Uno Board Game Waterproof Playing Cards With Metal Box Abs Environmentally Materials Games For Family/Friends/Party Patience Game Free Online Free Card Game From Q374428329, …
                                        Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 175 of 211




   If you are searching for a funny game to spend your leisure time, look into this category. Various patience game free from Uno to Taxes poker, any online free card game in many themes is collected here. You can buy a

   solitary card and enjoy the entertaining game with your friends and families. All our other card games are contained in a dedicate box for you. The best humanity solitary game free for you. You can now buy games solitaires in

   the cheapest price ever and all the goods will be shipping freely.


   Transaction History
       Transactions: 1

       Buyer                                         Product Info                                                                                        Quantity             Order Date

       Tom*************                              Standard "UNO" Board Game Waterproof Playing Cards With Metal Box ABS                               1 Piece              2018-05-19
                                                     Environmentally Materials Games For Family/Friends/Party



                                                                                                             Page 1 of 1      1


                                                                                                                                                                                                                  Advertisement


     Sponsored Products You May Be Interested In                          我也要出现在这里




            UNO Playing Poker Cards           UNO Playing Poker Cards             UNO Playing Poker Cards                  UNO Playing Poker Cards            cards against muggles party       New cards against muggles
            Table Game Standard...            Table Game Standard...              Table Game Standard...                   Table Game Standard...             cards game more...                The Harry Potter ...

            US $ 2.12 - 3.26 / Set            US $ 1.70 - 2.54 / Set              US $1.61 - 2.06 / Set                    US $ 1.54 - 1.94 / Set             US $26.14 - 29.8 / Piece          US $26.14 - 29.8 / Piece
                                              Sold: 50                            Sold: 120




    Related Keywords: mtk6753 fingerprint, plastic box hdd, wave parts, printer boxes, waterproof electronics case, single inverter, electronic starters china, diy electronic box, electronics line cameras, hdd plastic
                            enclosure



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                        1/4




            500pcs Led Flashing Hand          6pcs set Egglettes Maker Egg        New Arrival Entertainment                free shipping UNO card game        Family Funny Entertainment        6PCS Sets Egglettes Silicone
            Push Flying Saucer Toy Light      Cooker Silicone Hard Boiled         Card Games UNO cards Fun                 poker Family Fun One Pack          Board Game UNO Fun Poker          Mold Kitchen Cooker Hard

            US $0.62 - 0.66 / Piece           US $3.29 - 3.81 / Set               US $1.29 - 1.47 / Set                    US $2.04 - 5.24 / Piece            US $4.43 - 5.03 / Piece           US $3.56 - 3.87 / Piece
            100 % Positive feedback           100 % Positive feedback             97.3 % Positive feedback                 100 % Positive feedback            96.2 % Positive feedback          100 % Positive feedback




  Other products from Card Games                                                                                                                                                                                            Page 1 of 2




            2 Sets Lot Texas Hold'em          Poket Pikachu Playing               Hot Sale 108 sheets                      24K Gold Foil Plated Poker         2 Lets Lot Plastic playing card   Cards Agains Muggles The
            Plastic playing card game         Trading Cards Games Sun &           57x87mm UNO Playing Cards                Playing Cards Karat Golden         game Texas Holdem poker           Harry Potter Version Card

            US $ 9.56 - 10.86 / Piece         US $0.022 - 0.037 / Piece           US $1.53 - 1.73 / Piece                  US $2.997 - 5.373 / Piece          US $ 5.07 - 6.21 / Piece          US $ 23.87 - 28.40 /
                                                                                                                                                                                                Piece




                                                                                                                                                                                                                                             611

https://www.dhgate.com/product/standard-quot-uno-quot-board-game-waterproof/413118719.html                                                                                                                                             6/7
7/25/2018            Standard Uno Board Game Waterproof Playing Cards With Metal Box Abs Environmentally Materials Games For Family/Friends/Party Patience Game Free Online Free Card Game From Q374428329, …
                                       Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 176 of 211

Hello,                        Sign out                                                                                                               Buyer Protection     Help           DHport   Save more on our App!         English



                                                 Shop by
                                                                            I'm shopping for...                                    All Categories
                                                                                                                                                                            Hi,                                             1
                                                 Categories                                                                                                                 My DHgate               Favorites                     Cart
                 Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail




    8                                                           Standard "UNO" Board Game Waterproof Playing Cards With Metal Box ABS
                                                                Environmentally Materials Games For Family/Friends/Party
                                                                                                                                                                                                     Sold By
                                                                                                                                                                                                     Q374428329
                                                                1 Transactions
                                                                                                                                                                                                     638 Transactions
                                                                Toys Sales          8% OFF, 6 days left!                                                                                             98.6% Positive Feedback
                                                                                                                                                                                                     Detailed seller ratings
                                                                  Discount Price:         US $7.59 - 10.51 / Piece                                                          Reference Currency
                                                                                                                                                                                                       Visit Store      Favorite Store
                                                                                          US $8.25 -11.42 / Piece
                                                                                               APP-only US $7.51-10.39
                                                                                                                                                                                                     Contact Seller
                                                                                                                                                                                                          Message
                                                                       Wholesale          1+                    5+                 10 +                 36 +              122 +
                                                                    Price ( Piece ):      US $10.51             US $9.57           US $8.63             US $7.87          US $7.59                        Online Chat
                                                                                          US $11.42             US $10.40          US $9.38             US $8.55          US $8.25

                                                                           Quantity:       1            Piece 1233 in Stock ( Stock in:       CN )                                                        Buyer Protection
                                                                                                                                                                                                     - Guaranteed Secure Payments on
                                                                  Shipping Cost:          Free Shipping to United States Via ePacket                                                                   Every Order
                       See larger image
                                                                                          Estimated delivery time: Aug 5 and 27, ships out within 3 business days
                                                                                                                                                                                                     - Refund if your item is not delivered
                                                                          Total Cost:     US $10.51                                                                                                    or as described
                                                                                                                                                                                                     - Buyer Protection after order
                                                                                                                                                                                                       confirmation
Share on                                                                                           Buy it Now                Add to Cart

                                                                                                Add to Favorite Items       (8)

                                                                                                                                                                                                                            Learn more »
                                                                Seller Guarantee
                                                                                               Return policy         On-time Delivery in 37 days




  Customers Who Bought This Item Also Bought                                                                                                                                                                                              1/4




            Stock 3 Styles UNO Card             3 Kinds UNO Card Game 108               108 Cards UNO Playing                 270g Standard Edition UNO            Hot Item UNO Poker Card        2018 UNO CARD GAMES
            GAME Standard Edition               PCS Waterproof PVC Crystal              Cards Game For Family                 party cards game family fun          Family Fun Entermainment       Hight Quality Crystal PVC

            US $1.91 - 2.52 / Piece             US $2.77 - 13.33 / Piece                US $8.97 - 13.71 / Piece              US $1.41 - 2.18 / Piece              US $2.05 - 2.35 / Piece        US $4.83 - 5.73 / Piece
            100 % Positive feedback             100 % Positive feedback                                                       100 % Positive feedback              98.3 % Positive feedback       100 % Positive feedback




    Item Description                   Customer Reviews(0)                    Shipping Time & Cost                         Transaction History(1)                                                                               Report Item



   Shipping Time and Cost
     Item Location:
     Shipping to:      United States                               Purchase Quantity:          1            Calculate

     Service                              Estimated Shipping Time                               Shipping Cost

     ePacket                              8-30 days                                             Free Shipping
     China Post Air Mail                  14-35 days                                            Free Shipping
     EMS                                  5-25 days                                             US $40.64

     DHL                                  3-6 days                                              US $60.39
     UPS                                  2-7 days                                              US $69.6

     TNT                                  2-9 days                                              US $72.33
                                                                                                                                                                                                                                   Coupon
                                                                                                                                                                                                                                    Pack

   Payments

                  DHgate Service Pledge is especially designed for online transaction.
                  Your payment is ONLY released to the seller after you receive and are satisfied with the item.
                  This value-added system is FREE and available for all transactions on DHgate.




    Related Keywords: mtk6753 fingerprint, plastic box hdd, wave parts, printer boxes, waterproof electronics case, single inverter, electronic starters china, diy electronic box, electronics line cameras, hdd plastic
                             enclosure



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                              1/4     612

https://www.dhgate.com/product/standard-quot-uno-quot-board-game-waterproof/413118719.html                                                                                                                                                  1/2
7/25/2018                                                                                               Wholesaler [q374428329]: Reviews on DHgate.com
                                      Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 177 of 211

Hello,                       (      2 ) Sign out                                                                                                       Buyer Protection      Help        DHport         Save more on our App!           English



                                                         I'm shopping for...                                                        All Categories
                                                                                                                                                                               Hi,                                                  1
                                                                                                                                                                               My DHgate                      Favorites                   Cart
                Buy Globally · Sell Globally


  ALL CATEGORIES                           Flash Deals        Superior Suppliers            Coupon Center                2-5 Day Shipping            DH Select          Just For You

Home > Seller Review Profile


    Seller Information                                        Review Score:471

    Q374428329                                                                                                              Last 2 months                   Last 6 months               Last 12 months                        Total
    639 Transactions
    98.6% Positive Review
                                                                               Positive                                             88                             286                         440                            489
    Zhejiang, China (Mainland)
    11:58 AM Wed Jul 25 Now
                                                                               Neutral                                              1                               7                           14                             16
    Member since Sep 2016


    Recommend seller to friends                                                Negative                                             0                               1                           6                               7




                                                              Service Detail Score (Mainly Industry : Toys & Gifts)

                                                                        Service Detail                           Service Score                                   Compared to Industry Average                        Number of Ratings


                                                                       Items as described                                        4.2/ 5.0                        Lower than Average                                         512


                                                                        Communication                                            4.2 / 5.0                       Lower than Average                                         512


                                                                         Delivery time                                           4.2 / 5.0                       Lower than Average                                         512


                                                                       Shipping charges                                          4.9 / 5.0                       About Average                                              512




         Reviews Received                          Reviews Sent


    Reviews:   Negative                                                                                                                                                                              Dates:    All



                              41PCS/SET Yugloh Cards Game                                            By:luis ****iluis                   06 10,2018
                              English Version For Family/Party
                                                                               Product reviews:
                              Board Game ,Send To Children Gift
                                                                               got two tins with the same cards...
                              Item code: 390990518
                                                                               helpful ( 0 )   unhelpful ( 0 )




                              2018 NEW 324pcs/lot Poke Monsters                                      By:Jason****vatto                        04 13,2018
                              RISING SUN&MOON Cards Games
                                                                               Product reviews:
                              4 Styles Anime Pocket Monsters
                                                                               i never received anything this company is a rip off
                              Item code: 402061637
                                                                               helpful ( 0 )   unhelpful ( 0 )




                              Indian businessman Cards Game 2                                        By:tamm****joe                      11 22,2017
                              Players Board Game Strategy In
                                                                               Product reviews:
                              Funny Transactions Metting Game
                                                                               This seems like a bootleg version of the game. I have seen at least 3 other game sets to know what it should be. The cards are made of cheap
                              Item code: 390924704
                                                                               papper and not laminated, the tokens are smaller that office, it is missing the insert tray to hold all the contents, and the instructions look like a photo
                                                                               copy of a chinese version of the instructions. There are no english instructions making this game pointless unless you already know how to play
                                                                               helpful ( 0 )   unhelpful ( 0 )



                              Indian businessman Cards Game 2                                        By:nader****ia23                        11 04,2017
                              Players Board Game Strategy In
                                                                               Product reviews:
                              Funny Transactions Metting Game
                                                                               The contents have instructions not in English. Furthermore the tracking for this item was not being updated. I received my package and the tracking
                              Item code: 390924704
                                                                               information said "waiting on delivery confirmation."
                                                                               helpful ( 0 )   unhelpful ( 0 )



                              2018 NEW 324pcs/lot Poke Monsters                                      By:acialwipyt                      10 25,2017
                              RISING SUN&MOON Cards Games
                                                                               Product reviews:
                              4 Styles Anime Pocket Monsters
                                                                               I would never use this seller again, he never replies to any messages, delivery time is well off, the item comes damaged to all hell. Box literally fell
                              Item code: 402061637
                                                                               apart in my hand from where its been smashed to bits. The &quot;pokemon&quot; cards are complete mess. I got a pikachu card which says
                                                                               chinchou. Very low quality card. Got a GX on a really bad base paper very flimsy. Was in the same pack as a tapu lele gx. Cards are not all facing
                                                                               the same way. Only 9 cards in a pack which realistically has 11. I gathred I couldnt do anything with these cards so opened a few packs and I keep
                                                                               getting 2 GX per pack with the Solgaleo GX which is always poor condition and also a lot of these &quot;chinchou pikachus&quot;. Now received a
                                                                               chinchou with a lanturn picture. Anyways enough about the defects. They say in their description that you can get a partial refund if not happy. Well
                                                                               they dont reply to messages so you cant do that.
                                                                               helpful ( 0 )   unhelpful ( 0 )



                              408 PCS/SET Movie Harry Potter                                         By:slawo****irga                        10 12,2017
                              Cards Game , Funny Board Game
                              English Edition , Collection Cards For
                                                                               Product reviews:                                                                                                                                                         613
                                                                               quality no good

https://www.dhgate.com/seller-feedback/sellerscore-ff8080815750826c01576543fd512125.html                                                                                                                                                          1/2
7/25/2018                                                                                        Wholesaler [q374428329]: Reviews on DHgate.com
                                  Case 1:18-cv-08824-LAP
                           Item code: 397884125  helpful ( 0 ) unhelpful ( Document
                                                                           0)       15-3 Filed 10/18/18 Page 178 of 211



                           2018 New 324pcs/lot Poke Monsters                                  By:Justin_1****11453982                  05 23,2017
                           EVOLUTIONS Trading Cards Games
                                                                        Product reviews:
                           4 Styles Anime Pocket Monsters
                                                                        Arrived in time frame, wasn't happy with the quality and duplicate cards
                           Item code: 394314128
                                                                        helpful ( 0 )   unhelpful ( 0 )




                           2018 324pcs/lot Poke Monsters                                      By:Justin_1****11453982                  05 23,2017
                           STEAM SIEGE Cards Games 4
                                                                        Product reviews:
                           Styles Anime Pocket Monsters Cards
                                                                        Arrived in time frame, wasn't happy with the quality and duplicate cards
                           Item code: 396189328
                                                                        helpful ( 0 )   unhelpful ( 0 )




                           2018 New 324pcs/lot Poke Monsters                                  By:r***2                  03 24,2017
                           EVOLUTIONS Trading Cards Games
                                                                        Product reviews:
                           4 Styles Anime Pocket Monsters
                                                                        individual packages say 10 card, only 9 inside
                           Item code: 394314128
                                                                        helpful ( 0 )   unhelpful ( 0 )




            1                                                                                                                                                                     Go to page:   1     GO




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                            Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                 614

https://www.dhgate.com/seller-feedback/sellerscore-ff8080815750826c01576543fd512125.html                                                                                                                   2/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 179 of 211




          Defendant's Storefront




                                                                      615
7/24/2018                                      Standard "uno" Board Game from China - Standard "uno" Board Game from Chinese Standard "uno" Board Game Store at Q374428329 | DHgate.com
                                      Case 1:18-cv-08824-LAP Document 15-3
               Buy Globally · Sell Globally                           Hello,
                                                                             Filed 10/18/18
                                                                                    ( 1 ) Sign out
                                                                                                    Page 180
                                                                                                   My DHgate Help
                                                                                                                  ofEnglish
                                                                                                                       211                                                                                  0     Cart



                        Q374428329                 Add To Favorite Stores ( 23 )

                                                                                                                                    Standard &quot;UNO&quot; Board Game        In this store        On DHgate

                           98.6% Positive Feedback      636 Transactions

                                 Online Chat       Message Seller
   Share                       Share 0


   Store Home               Products            Sale Items            TopSelling           Review            About Us

   Store Home > Standard "UNO" Board Game



    Store Categories                             1 matching products found for Standard "UNO" Board Game

      Board Game (1)                                                                                                Sort by:   Bestselling     Price   Best Match   Price: $     - $           Go    Page 1/1



    Top Selling | Most Reviewed                     8                  Standard " UNO" Board Game Waterproof Playing Cards...                                                          US $ 7.59 - 10.51 / Piece
              Diamond Pattern No                                       Ships out within 3 business days                                                                                   US $ 8.25 - 11.42 / Piece
              Value Poker Chips 14g                                    Item Sold (1)                                                                                                                  Free Shipping
              US $0.42 / Piece                                                                                                                                                                      Add to Cart
              Item Sold (290)

              20 Kinds Option,7PCS
              SET High Quality Multi-
              US $1.59 / Set
              Item Sold (230)

              Indian businessman
              Cards Game 2 Players
              US $8.55 / Piece
              Item Sold (150)

              Food Squishy Toy
              Antistress Ball Squeeze
              US $0.48 / Piece
              Item Sold (60)

              Full English "The Rider
              Tarot Deck" Board
              US $8.55 / Piece
              Item Sold (44)

              Wheat Monte-Carlo
              Poker Chips High
              US $0.31 / Piece
              Item Sold (40)

              4 Kinds Option Poket
              Plush Toys ,23 CM
              US $7.14 / Piece
              Item Sold (23)

              Poker Chips High
              Quality POKETI 14g
              US $0.46 / Piece
              Item Sold (20)

              Poker Chips 9.5g
              Ceramics Casino Chips
              US $0.7 / Piece
              Item Sold (20)

              Luxury Design Poker
              Chips 14g Clay Iron
              US $0.42 / Piece
              Item Sold (20)




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                              Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                         616

https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=Standard+%22UNO%22+Board+Game+&suppliernum=20464940&pt=1                                                                                       1/1
7/24/2018                                                                             Contact Information of Best Wholesale Store - Q374428329 | DHgate.com
                                       Case 1:18-cv-08824-LAP Document 15-3
                Buy Globally · Sell Globally                           Hello,
                                                                              Filed 10/18/18
                                                                                     ( 1 ) Sign out
                                                                                                     Page 181
                                                                                                    My DHgate Help
                                                                                                                   ofEnglish
                                                                                                                        211                                                                           0   Cart



                          Q374428329              Add To Favorite Stores ( 23 )

                                                                                                                                                                           In this store     On DHgate

                            98.6% Positive Feedback   636 Transactions

                                 Online Chat     Message Seller
    Share


    Store Home               Products          Sale Items              TopSelling            Review           About Us

    Store Home > About us



    About Us                                     Store Introduction
                                                                                   Welcome to Bingo Store!
      Store Introduction

      Basic Information




                                                 Basic Information
                                                             Company Name:
                                                                  Business Type:
                                                                       Location: Zhejiang, China (Mainland)
                                                             Year Established: Sep 2016
                                                      Main Product(s)/Service:



                                                 Contact Us

                                                                                                                    Online Chat           Message Seller




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                    Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                              Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                 617

https://www.dhgate.com/store/about-us/20464940.html#st-navigation-aboutus                                                                                                                                  1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 182 of 211




Communications between NAL and
          Defendant




                                                                      618
7/24/2018                                                                                            Message Detail
                              Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 183 of 211

     Hello,                      Sign out                                                                             Buyer Protection   Help   Save more on our App!   Translate


                                                                                                                              Hi,                                       1
                                                        I'm shopping for...
                                                                                                                              My DHgate              Favorites               Cart
                    Buy Globally · Sell Globally


            My DHgate        My Orders             Favorites          Messages            DHpay Account               Membership

     Home> My DHgate > Messages > My Messages> From Sellers > Detail



        My Messages                                « Back         View This Item          Delete This Conversation

        From Sellers
                                                    Standard "UNO" Board Game Waterproof Playing Cards With Metal Box
        From System
                                                    ABS Environmentally Materials Games For Family/Friends/Party
        From DHgate
                                                    From:
        Trash
                                                    Created Time: 2018-07-23 15:40
        Message Setting
                                                             Reply                                                                                               View This Item
        Customer Service

        Message DHgate
        Message History
                                                                                                             Hide earlier news(8)



        Shortcuts                                                      2018-07-23 15:40

        Shipped Orders
                                                            Hi! Do you guys deliver to New York City, USA?
        Awaiting Shipment
        Awaiting Payment
        Favorite Items                                 q374428329       2018-07-24 06:38

        Completed Orders
                                                            yes.we have
        Refund & Dispute
        Order Tracking
                                                                       2018-07-24 07:12


                                                            Have you shipped before to USA?



                                                       q374428329       2018-07-24 07:13


                                                            yes



                                                                       2018-07-24 07:17


                                                            Great! I'd like to order 100 boxes. Do you have paypal?



                                                       q374428329       2018-07-24 07:41


                                                            we have paypal



                                                       q374428329       2018-07-24 07:43


                                                            1278461455@qq.com



                                                       q374428329       2018-07-24 07:43


                                                            can we send you by DHL ?



                                                                       2018-07-24 10:01


                                                            yes. Please reply here your email. Thanks!



                                                       q374428329       2018-07-24 10:31


                                                            ok                                                                                                                            619

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=683065152&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmsgtype%3D001%2…   1/2
7/24/2018                                                                                            Message Detail
                            Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 184 of 211
                                                     q374428329      2018-07-24 10:31


                                                       you can tell us your address.



                                                                     2018-07-24 10:42


                                                       Please reply first your email address/mailbox. My email add is



                                                     q374428329      2018-07-24 10:42


                                                       1278461455@qq.com


                                            Reply:

                                              Please use English and do not leave any contact message here, i.e. phone number, email address, web address, etc. We will monitor this
                                              reply in case it contains any message of this kind.




                                              max.charactors: 4000/4000

                                                     Upload File :
                                                                     You may upload a maximum of 4 files. Format: JPG/GIF/RAR/PDF/DOC/DOCX/TXT. Maximum file size: 1MB.

                                                Email reminder : The seller has switched off his email alerts but he can still receive your messages.



                                                                             Send




              Home | Your Account | Help | Gold Zone | Sitemap Index | Top Searches | Top Products | Refined Products | Customer Service | Security & Privacy | Terms of Use

                                                                     Copyright Notice © 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                             620

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=683065152&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmsgtype%3D001%2…      2/2
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 185 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         621
7/24/2018                                                                        DHgate: Reliable Wholesale Marketplace -- Place Order -- Cart
                                   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 186 of 211

                         Buy Globally · Sell Globally

                                 Place Order                                                Pay Your Order                                                            Success
                                                                                                                                                                                             Payment Help

      Place your order

      Shipping Address                                                                                                                                                   Order Summary
                                                                                                                                                 Add a new address
                                                                                                                                                                         Your 1 item order will be
                                                                                                                                                                         dispatched in 1 parts.
                                                 105 Avenue B                                                                                                            Items Subtotal:       US $10.51
                                                                                                                                                                          ( 1 items )
                                                 Apt 4B
                                                                                                                                                                         Shipping Cost:           US $0.00
                                                 New York,New York,10009
                                                                                                                                                                                   Grand Total:
                                                 United States
                                                                                                                                                                                   US $10.51

                                                 Edit                                                                                                                           Proceed to Pay



      Order Details

        q374428329


                          Standard "UNO" Board Game Waterproof Pl               1         Piece         Price                          Amount                        Shipping Cost
                          a...                                                                          US $10.51/Piece                $10.51                        Free Shipping

                          Stock in: China                                                                                                                            ePacket

                                                                                                                                                                     Delivery: Estimated between Sat Aug 4
        Add remark to seller                                                                                                                                         and Sun Aug 26 (seller ships within 3
                                                                                                                                                                     business days)
            Please add remark:(e.g. color, size...)




                                                                                                                                                                                    Use 3rd Party Coupon

                                                                                                                                                           Item Subtotal:                      US $10.51
                                                                                                                                                           Shipping Cost:                         US $0.00

                                                                                                                                                           Order Total:                        US $10.51


      « Back to Cart                                                                                                                                      Item Subtotal(1 items):                 US $10.51
                                                                                                                                                          Shipping Cost:                           US $0.00
                                                                                                                                                          Grand Total:                      US $10.51
                                                                                                                                                                                        Proceed to Pay




                                                                      Copyright Notice ® 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                                    622

https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                             1/1
  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 187 of 211


DEFENDANT RC Camera Drone Store




                                                                        623
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 188 of 211




Defendant's Listing for Infringing Products




                                                                          624
7/10/2018          iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 189 of 211

                                                                                                         Cookie Preferences         Buyer Protection      Help          Save big on our app!   Ship to      / USD        Language




                                                I'm shopping for...                                                                                                                                           0




   Store: RC Camera Drone Store        feedback is unavailable           Follow

   Home > All Categories > Toys & Hobbies > Classic Toys > Magic Tricks



                                                                                                            iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold
                                                                                                            Playing Card Entertainment Board Game
                                                                                                              3 orders


                                                                                                            Price:           US $5.40 / piece
                                                                                                            Discount
                                                                                                            Price:           US $4.91 / piece             -9%    6 days left
                                                                                                                                Get our app to see exclusive prices            Bulk Price



                                                                                                            Color:



                                                                                                            Shipping:        Free Shipping to United States via ePacket
                                                                                                                             Estimated Delivery Time: 12-20 days

                                                                                                            Quantity:               1           piece (9996 pieces available)


                                                                                                            Total Price:     Depends on the product properties you select




                                                                                                                  Buy Now                  Add to Cart

                                                                                                                 Add to Wish List (3 Adds)


                                                                                                            New User
                                                                                                            Coupon:                US $4.00       GET IT NOW

                                                                                                            Return Policy          Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                                   the product & agree refund with seller. View details

                                                                                                            Seller                 On-time Delivery
                                                                                                            Guarantees:            35 days


                                                                                                            Payment:                                                                                     View More


                                                                                                                       Buyer Protection
                                                                                                                          Full Refund if you don't receive your order
                                                                                                                          Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                    Learn More




      Product Details             Feedback (0)                Shipping & Payment             Seller Guarantees


        Item specifics

      Brand Name: iPiggy                                                                                               Material: Paper
      Type: Card                                                                                                       Is Instructions Included: Yes

      Gender: Unisex                                                                                                   Model Number: BJN0273

      Age Range: 8-11 Years,12-15 Years,Grownups


        Product Description




        For Newborn baby toys       iPiggy Toy Novelty Toy         iPiggy Magic Mini Induc    New Building Block Bri
        Baby Cloth Book Toy T       Pirate Bucket for Kids L       tive Truck Toys Pen Dra    cks War Toys Kits Com
        USD 1.28-1.97/piece         USD 2.33/piece                 USD 13.59/piece            USD 82.65/piece




        2017 iPiggy Hot 1 PC P      2018 Mini Fidget Cube          iPiggy 2017 Unisex Col     iPiggy For Children Holi
        endants Anti Stress Bal     Relieves Anxiety and St        orful Electronic Sports    day Times Z009 Doll H
        USD 1.19/piece              USD 1.50/piece                 USD 4.35-4.51/piece        USD 19.01/piece



                                                                                                                                                                                                                                          625
            More Information

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                                             1/9
7/10/2018        iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 190 of 211



            MACHUKA UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game
                          Fold Playing Card Entertainment Board Game
                                     [Model Name]                               UNO card game poker
                                               [Size]                          8.6cm x 5.6 cm (L x W)
                                            [Material]                               Chrome Paper
                                            [Function ]                       Uno Playing cards poker
                                             [Feature]            Fun One Pack Family Funny Entertainment
                                             [Usage]                              Family game poker
                                                                                  1*Basketball Elbow
                                       [Package Include]




            Photos List




                                                                                                                                                                                                              626

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                 2/9
7/10/2018        iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 191 of 211




                                                                                                                                                                                                              627

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                 3/9
7/10/2018        iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 192 of 211




                                                                                                                                                                                                              628

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                 4/9
7/10/2018        iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 193 of 211




                                                                                                                                                                                                              629

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                 5/9
7/10/2018        iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 194 of 211




                                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                              630

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                 6/9
7/10/2018           iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                                  Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 195 of 211




            About




       (1)1-6 Days lead time will be necessary after we confirmed receive your payment.
       (2)Please provide correct address after your payment within 1-2 days,otherwise,we will ship your item based
       on your Escrow address,so make sure it is correct.
       (3)International shipping may be influenced by holidays,events and other uncertainties,we could not guarantee
       the arrival time.if you dislike the seemingly long shipping time,please do not place the orders,we would not
       want to get negative,neutarl or low rating only because of the shipping time.
       (4)Package less than 2KG we will be shipping by China Post Airmail which is free shipping to most of the countries.
       (5)Other countries and package over 2kgs buyers have to afford entire shipping cost.


       (1)The custom duties,local taxes and charges are not included in the items prices or shipping free.It is buyers
       responsibility,but we will try our best to cooperate with you to solve it smoothly and offer any free documents,
       if there is any cost,it will be buyers responsibility.
                                                                                                                                                                                                                 631

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                    7/9
7/10/2018             iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                                    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 196 of 211
       Our products through professional photographic equipment in shooting images,different customers due to
       the computer display color parameters,pictures and in-kind there may be a little color difference,please
       buyers to pay attention to.


       (1) Your Feedback is really important for us,please take a few seconds to give a great feedback if you are
       satisfied with our products and services,thank you very much tunity.
       (2) If you think that we need to improve something,it is very kind of you to give us a opportunity to resolve
       the problem before you leave a negative feedback.Please contact us before give neutral or negative
       feedback,we will try our best to solve the problem and give you a happy shopping mood here.
       We believe that there is a reasonable solution.
       We are a online store,your feedback is very valuable for us.
       Thanks a lot! Have a nice shopping day.



       We accept Retail,Wholesale,Mixed order.We offer big discount for wholesale and mixed orders.You can
       contact us for any question, it is our pleasure to answer all your questions within 24 hours.


       (1)If you have any questions,please dont hesitate contact us!
       (2)We will replay you as soon as possible,but please allow delay replay for non-business day.




            Other Recommendation




            iPiggy 4PCS/LOT Green      iPiggy 3D Interlocking      Fashionable Croc          iPiggy The V for            8-13cm 11pcs/set         iPiggy 50 Pcs DIY         100 Pcs/50 Pcs Black
            2 Color Toys Cla           Wooden Puzzle I             Deadshot Superhero        Vendetta Party Cospla       Mario Luigi Koopa Bow    Waterproof Sticker M      And White Sticker
            US $9.99                   US $14.09                   US $1.12                  US $1.31                    US $47.16                US $2.13                  US $2.32




            iPiggy 51 Pcs Wood         Wooden Blocks Tree
            Building Blocks Dom        Children Intelligen
            US $25.62                  US $2.94




        Packaging Details

      Unit Type: piece                                                                                         Package Weight: 0.15kg (0.33lb.)

      Package Size: 10cm x 10cm x 5cm (3.94in x 3.94in x 1.97in)


      Transaction History                                                                                                                                    3 transactions in last 6 months. Sort by latest

       Buyer                                                                  Transaction Information

              L***.                                                           1 piece
              IT                                                              04 Jul 2018 13:41


              L***.                                                           1 piece
              IT                                                              28 Jun 2018 13:52


              C***.                                                           1 piece
              IT                                                              06 Jun 2018 12:45



                                                                                                                                                                                         Go to Page      Go




      More Products
      From This Seller




                US $3.64                     US $5.38                     US $22.46                     US $5.69                     US $18.37                  US $4.07                     US $68.50
                                                             (4)

                3 orders                     4 orders                                                   2 orders                                                10 orders                    2 orders



                                                                                                                                                                                                                     632
      From Other Sellers

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                        8/9
7/10/2018         iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                                     Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 197 of 211




             US $5.07                       US $3.40                       US $3.35                       US $6.51                       US $3.91                      US $12.00          US $4.54
                            (2)                            (591)                                                       (1)                            (4)                           (2)                (84
             6 orders                       1,689 orders                                                  2 orders                       38 orders                     5 orders           225 orders




      Premium Related Products




            free shippingAC85-            9 pcs/lot Cute pig
            260V300*300 300*600           Temporary Body Arts,
            US $17.98 - 118.99 / piece US $0.64 / piece


      Magic Tricks Products Related Searches:

      playing cards                                                        uno game card                                                         game family feud
      card uno game                                                        uno playing cards                                                     pack playing card
      battleships paper game                                               board card games                                                      playing cards fun

      Wholesale Magic Tricks:
      Wholesale playing cards                                              Wholesale card game uno                                               Wholesale game family
      Wholesale uno game card                                              Wholesale playing card uno                                            Wholesale card playing pack
      Wholesale game paper                                                 Wholesale card games board                                            Wholesale cards playing fun

      Magic Tricks Price:
      fournier playing cards Price                                         card uno game Price                                                   family feud game Price
      game uno card Price                                                  playing uno cards Price                                               playing card packs Price
      games paper Price                                                    card board games Price                                                playing fun cards Price

      Magic Tricks Promotion:
      aurelian playing cards Promotion                                     game uno card Promotion                                               family bingos game Promotion
      uno card game Promotion                                              uno cards playing Promotion                                           cards pack playing Promotion
      paper games Promotion                                                games board card Promotion                                            cartoons playing cards Promotion




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



        Google Play               App Store



   Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                   633

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                      9/9
7/10/2018          iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                                     Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 198 of 211

                                                                                                     Cookie Preferences          Buyer Protection    Help          Save big on our app!      Ship to      / USD        Language




                                                 I'm shopping for...                                                                                                                                        0




   Store: RC Camera Drone Store            feedback is unavailable      Follow

   Home > All Categories > Toys & Hobbies > Classic Toys > Magic Tricks



                                                                                                       iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold
                                                                                                       Playing Card Entertainment Board Game
                                                                                                         3 orders


                                                                                                       Price:           US $5.40 / piece
                                                                                                       Discount
                                                                                                       Price:           US $4.91 / piece             -9%    6 days left
                                                                                                                           Get our app to see exclusive prices            Bulk Price



                                                                                                       Color:



                                                                                                       Shipping:        Free Shipping to United States via ePacket
                                                                                                                        Estimated Delivery Time: 12-20 days

                                                                                                       Quantity:                 1         piece (9996 pieces available)


                                                                                                       Total Price:     Depends on the product properties you select




                                                                                                            Buy Now                    Add to Cart

                                                                                                           Add to Wish List (3 Adds)


                                                                                                       New User
                                                                                                       Coupon:               US $4.00        GET IT NOW

                                                                                                       Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                             the product & agree refund with seller. View details

                                                                                                       Seller                On-time Delivery
                                                                                                       Guarantees:           35 days


                                                                                                       Payment:                                                                                        View More


                                                                                                                Buyer Protection
                                                                                                                    Full Refund if you don't receive your order
                                                                                                                    Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                  Learn More




      Product Details               Feedback (0)           Shipping & Payment                Seller Guarantees


        Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:    1            Ship to:        United States


                  Shipping Company                                           Shipping Cost                                        Estimated Delivery Time                                 Tracking Information

                         ePacket                    US $3.68     Free Shipping                                        12-20 days                                             Available

            AliExpress Standard Shipping            US $6.16     Free Shipping                                        19-39 days                                             Available

                         e-EMS                                   US $9.37                                             20-40 days                                             Not available

            AliExpress Premium Shipping                          US $22.80                                            10-15 days                                             Available

                          EMS                                    US $40.17                                            12-21 days                                             Available

                       Fedex IE                                  US $47.67                                            8-16 days                                              Available

                          DHL                                    US $57.54                                            6-13 days                                              Available

                  UPS Express Saver                              US $57.93                                            5-8 days                                               Available

                       Fedex IP                                  US $59.91                                            5-8 days                                               Available

                   UPS Expedited                                 US $64.15                                            11-17 days                                             Available

                          TNT                                    US $71.48                                            12-60 days                                             Available

      Note: Shipping costs shown include fuel surcharges. Import duties, taxes and other customs related charges are not included. Buyers bear all responsibility for all extra charges incurred (if any).
      Note: UPS shipping cost savings displayed above reflect discounts offered to AliExpress sellers. They may also include other promotions, subsidies or discounts offered by individual sellers to their buyers,
      and are only valid on transactions completed via AliExpress.


        Packaging Details

      Unit Type: piece                                                                                          Package Weight: 0.15kg (0.33lb.)
                                                                                                                                                                                                                                        634

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                                           1/3
7/10/2018         iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                                     Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 199 of 211
      Package Size: 10cm x 10cm x 5cm (3.94in x 3.94in x 1.97in)


        Payment

      We support the following payment methods.




      More Products
      From This Seller




             US $3.64                     US $5.38                     US $22.46                     US $5.69                    US $18.37                    US $4.07            US $68.50
                                                         (4)

             3 orders                     4 orders                                                   2 orders                                                 10 orders           2 orders




      From Other Sellers




             US $5.07                     US $3.40                     US $3.35                      US $6.51                    US $3.91                     US $12.00           US $4.54
                            (2)                          (591)                                                  (1)                          (4)                           (2)                 (84
             6 orders                     1,689 orders                                               2 orders                    38 orders                    5 orders            225 orders




      Premium Related Products




            free shippingAC85-           9 pcs/lot Cute pig
            260V300*300 300*600          Temporary Body Arts,
            US $17.98 - 118.99 / piece US $0.64 / piece


      Magic Tricks Products Related Searches:
      playing cards                                                    uno game card                                                    game family feud
      card uno game                                                    uno playing cards                                                pack playing card
      battleships paper game                                           board card games                                                 playing cards fun

      Wholesale Magic Tricks:

      Wholesale playing cards                                          Wholesale card game uno                                          Wholesale game family
      Wholesale uno game card                                          Wholesale playing card uno                                       Wholesale card playing pack
      Wholesale game paper                                             Wholesale card games board                                       Wholesale cards playing fun

      Magic Tricks Price:

      fournier playing cards Price                                     card uno game Price                                              family feud game Price
      game uno card Price                                              playing uno cards Price                                          playing card packs Price
      games paper Price                                                card board games Price                                           playing fun cards Price

      Magic Tricks Promotion:
      aurelian playing cards Promotion                                 game uno card Promotion                                          family bingos game Promotion
      uno card game Promotion                                          uno cards playing Promotion                                      cards pack playing Promotion
      paper games Promotion                                            games board card Promotion                                       cartoons playing cards Promotion




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews
                                                                                                                                                                                                               635

https://www.aliexpress.com/item/iPiggy-UNO-Card-Game-Poker-Family-Fun-One-Pack-Of-108pcs-Pokers-Card-Game-Fold-Playing/32874680031.html                                                                  2/3
7/10/2018                                                                                 RC Camera Drone Store - Small Orders Online Store on Aliexpress.com

            Store Categories
                                     Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 200 of 211
                                                Seller Feedback
               Syma
                                                 Seller Summary
                X5 X5C X5SW X5SC...
                X11 X12 X13 X21...                                                        Seller: RC Camera Drone Store
                Syma Helicopter...
                                                           Positive Feedback (Past 6 months): 93.4%
               JJRC
                                                                        AliExpress Seller Since: 18 Jan 2018
                Mini Drone
                Quadcppter

               Eachine                           Detailed seller ratings
                RC Quadcopter
                                                            Item as Described :                               3.8 (1096 ratings)                 20.17% Lower       than other sellers
                RC FPV RC Quadcopter
                                                               Communication :                                3.8 (1096 ratings)                 20.00% Lower       than other sellers
               Globel Drone
                                                               Shipping Speed :                               3.8 (1096 ratings)                 18.10% Lower       than other sellers
                Drone with Camera
                RC Helicopter
                                                 Feedback History
               Hubsan Drone
                                                  Feedback                                                1 Month                          3 Months                  6 Months
               Cheerson
                                                  Positive (4-5 Stars)                                    171                              452                       556
                Cheerson Drone
                                                  Neutral (3 Stars)                                       5                                11                        14
               Jingxing
                                                  Negative (1-2 Stars)                                    7                                32                        39
                Jingxing drone
                                                  Positive feedback rate                                  96.1%                            93.4%                     93.4%
               Plush Toy
                Other Plush Toy
                Apparel

               Building Block                    Negative Feedback Received as a Seller (Past 6 months)       Feedback Received as a Seller

                Big Building Block                                                                                                                                                                                   2
                                                 Viewing 11 - 20                                                                                                                                   Previous     1        3   ...    31   Next
                Small Building Block
                                                                                                                                                                                                                               Sort by default
                                                 Buyer                       Transaction Details                                Feedback
               toy
                Mochi Squishy                                                iPiggy Cute Plush Animal Hand Bells...
                                                 a***i                                                                                                10 Jun 2018 02:28
                Novetly toys
                                                                                                                                ‫ﺷﻛرا ﻟﻛم‬
                Cartoon Toys
                                                                             1 piece
                Toys for desktop ...
                Adornment toys
                                                 C***a                       The Caribbean Bounty Pirate Ship 30...                                   09 Jun 2018 06:47
               Others                                                                                                           el producto nunca a llego a su destino
                                                                             1 piece

            Service Center                       K***a                       Hot Sale Batman Batgirl Fairy Batm...                                    07 Jun 2018 11:34
                                                                                                                                I haven't recevieve this batman but an other figurine.
              Contact Now                                                    1 piece

                                                 B***a                       Super Mario Wall Stickers Non-Toxic...                                   07 Jun 2018 00:24
               Follow                                                                                                           This is not the exact sticker. I missed flower, flying dragons. Sharing you the image u provided and based
                                                                             1 piece                                            upon this i initiated for order. I am also sharing the product delivered to me.
             48 Followers

                                                 Y***l                       Noverty Toys Anti Stress Kids Kawai...                                   04 Jun 2018 13:47
                                                                                                                                sorry but ı didnt get your product. ı dont know the reason
                                                                             1 piece

                                                 Y***l                       Noverty Toys Anti Stress Kids Kawai...                                   04 Jun 2018 13:47
                                                                                                                                sorry but ı didnt get your product. ı dont know the reason
                                                                             1 piece

                                                 Y***r                       50 Pcs Star Wars Sticker for Laptop...                                   04 Jun 2018 08:48
                                                                                                                                Los pegotines están bien. Pero no son de star wars cómo dice, son random. Debería explicarlo mejor.
                                                                             1 Lot

                                                 J***g                       2017 Flippin FantasticPerfect Panca...                                   04 Jun 2018 02:59
                                                                                                                                Item was wrongly sent after a month long wait. Raised a dispute, seller told me to cancel the dispute and
                                                                             1 piece                                            they will send the right replacement. Dispute cancelled, seller stopped responding to msg. Suggest for
                                                                                                                                potential buyers to seek your goods elsewhere.
                                                                                                                                No Feedback Score



                                                 L***.                       Cute Soft Squeeze Stretchy Slow Ris...                                   02 Jun 2018 10:12
                                                                                                                                damaged
                                                                             1 piece                                            No Feedback Score



                                                 L***.                       Cute doll seal stress relieve Hand ...                                   02 Jun 2018 10:12
                                                                                                                                damaged
                                                                             1 piece                                            No Feedback Score



                                                                                                                                                                                                    Previous     1   2   3    ...   31   Next




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
                                                                                                                                                                                                                                                       636
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish

https://www.aliexpress.com/store/feedback-score/3509056.html?spm=2114.12010617/itm2home-1.nav-feedback.1.46717a84vNSBBl#rating-displayer                                                                                                         2/3
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 201 of 211




          Defendant's Storefront




                                                                      637
7/11/2018          Find All China Products On Sale from RC Camera Drone Store on Aliexpress.com - iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertainment …
                                       Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 202 of 211
                                                                                                     Cookie Preferences      Buyer Protection       Help           Save big on our app!       Ship to       / USD           Language




                                                        I'm shopping for...                                                                                        On AliExpress       In this store                 0




          Store: RC Camera Drone Store            93.4% Positive feedback          Follow    48 Followers




                                                                                           RC Camera Drone Store

              Store Home               Products           Sale Items               Top Selling        New Arrivals           Feedback

          Home > Store Home > iPiggy UNO Card Game Poker Family Fun One Pack Of


             Store Categories                            Store Categories >       iPiggy UNO Card Game Poker F         3 items found                                                                                     Hide Filter


                 Syma
                                                         Age Range                Grownups           8-11 Years           12-15 Years                                                                   Multiple
                  X5 X5C X5SW X5SC...
                  X11 X12 X13 X21...
                  Syma Helicopter...
                                                         Material                 Paper                                                                                                                 Multiple

                 JJRC
                  Mini Drone
                                                         Gender                   Unisex                                                                                                                Multiple
                  Quadcppter

                 Eachine                                                                                                                View More
                  RC Quadcopter
                  RC FPV RC Quadcopter

                                                         Best Match           Orders        New        price          Free Shipping                                                                           View
                 Globel Drone
                  Drone with Camera
                  RC Helicopter                                                             9                                           9                                          9
                 Hubsan Drone

                 Cheerson
                  Cheerson Drone

                 Jingxing
                  Jingxing drone

                 Plush Toy
                  Other Plush Toy
                  Apparel
                                                       iPiggy UNO Card Game Poker Family          iPiggy UNO Card Game Poker Family             iPiggy UNO Card Game Poker Family
                 Building Block                        Fun One Pack Of 108pcs...                  Fun One Pack Of 108pcs...                     Fun One Pack Of 108pcs...
                  Big Building Block                   US $4.08 / piece                           US $4.91 / piece                              US $3.64 / piece
                  Small Building Block                 US $4.48 / piece                           US $5.40 / piece                              US $4.00 / piece
                                                       Order(1)                                   Orders(3)                                     Orders(3)
                 toy
                  Mochi Squishy
                  Novetly toys
                  Cartoon Toys                              1
                  Toys for desktop ...
                  Adornment toys

                 Others




             Service Center

                Contact Now




                 Follow
               48 Followers




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



         Google Play               App Store



    Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.

                                                                                                                                                                                                                           Recently Viewed
                                                                                                                                                                                                                                                   638

https://www.aliexpress.com/store/3509056/search?origin=n&SortType=bestmatch_sort&SearchText=iPiggy%20UNO%20Card%20Game%20Poker%20Family%20Fun%20One%20Pack%20Of                                                                              1/1
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 203 of 211




Communications between NAL and
          Defendant




                                                                      639
7/12/2018                                                                      Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 204 of 211                                              Buyer Protection      Help        Mobile      Ship to        / USD        Language



                                                                                                                            I'm shopping for...                                                       Cart    0




             My AliExpress         My Orders        Message Center             Wish List         My Favorite Stores           Account Settings


                                                   Back   View Details
            Message Center
                                                    Send to: drone RC     RC Camera Drone Store | Add to Blacklist
             Conversations (1)

            Spam
                                                                                                                                                                                          Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                                   1/9



                                                       Browse
              AliExpress Mobile App                 You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!              Send




                                                    Message History                                                                                                                            Delete Conversation


                                                                                                                Messages Translation:       Disable     English
                                                                          
                Scan or click to download



                                                                                                   About this product
                                                                                                   iPiggy UNO Card Game Poker Family Fun One Pack Of 10...


                                                                                                                                                                                                          Me
                                                                                                                                                                  SO, CAN YOU SHIP TO NEW YORK?
                                                                                                                                                                                                          18/07/09 20:45


                                                    drone RC
                                                                             ok,thanks!
                                                    18/07/09 20:26



                                                                                                                                                                         Can you ship to New york?        Me
                                                                                                                                                                                                          18/07/09 20:14


                                                    drone RC
                                                                             Dear friend,
                                                    18/07/09 20:01
                                                                             Thanks for your message.
                                                                             Our paypal account is Shu.Juan.China@gmail.com
                                                                             You can pay for it through this paypal.
                                                                             Hope you can understand.
                                                                             Any questions pls feel free to contact us.
                                                                             Take care!



                                                                                                                                                                                                          Me
                                                                                                                                                                    Then, what is your paypal dear?
                                                                                                                                                                                                          18/07/09 16:24


                                                    drone RC
                                                                             yes,you can.
                                                    18/07/09 03:26

                                                                             thanks!




                                                                                                                                                                                                          Me
                                                                                                                                                  Can i order this today? and pay using my paypal?
                                                                                                                                                                                                          18/07/08 20:24


                                                    drone RC
                                                                             Dear friend,
                                                    18/07/04 00:08
                                                                             Thanks for your kind message.
                                                                             Pls order them,we will ship you as soon as possible.
                                                                             Hope we can keep well contact with each other.
                                                                             Any further questions pls feel free to contact us!
                                                                             Take care!



                                                                                                                                                                                                          Me
                                                                                                   Hey! i have this card but its already old so i decided to order new in you for about 200 pieces.
                                                                                                                                                                                                          18/07/03 21:11



                                                           1    2                                                                                                                               Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish                                                                                                         640

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=117869321002&digest=5f62cb01d120fcec80cd463e7b0c6386a4aa4da9a459310577688a78619bb53b                                                                                           1/2
7/12/2018                                                                      Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 205 of 211                                                Buyer Protection     Help        Mobile      Ship to        / USD        Language



                                                                                                                            I'm shopping for...                                                         Cart   0




             My AliExpress         My Orders        Message Center             Wish List         My Favorite Stores           Account Settings


                                                   Back   View Details
            Message Center
                                                    Send to: drone RC     RC Camera Drone Store | Add to Blacklist
             Conversations (1)

            Spam
                                                                                                                                                                                           Insert smileys



            Service Notification

            Notifications



            Setting
                                                                                                                                                                                      x
                                                                About this product
            Contact Blacklist                                                                                                                                                                     1/9
                                                                iPiggy UNO Card Game Poker Family Fun One Pack Of 108pcs Pokers Card Game Fold Playing Card Entertain...


                                                       Browse
              AliExpress Mobile App                 You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!              Send




                                                    Message History                                                                                                                              Delete Conversation


                                                                                                                Messages Translation:       Disable       English
                                                                          
                Scan or click to download



                                                                                                    About this product
                                                                                                    iPiggy UNO Card Game Poker Family Fun One Pack Of 10...


                                                    drone RC
                                                                             yes,thanks.
                                                    18/07/11 05:09


                                                                                                                                                                                                           Me
                                                                                                                                                  is this also your alipay? Shu.Juan.China@gmail.com
                                                                                                                                                                                                           18/07/10 23:56


                                                    drone RC                 Yes,our paypal account is Shu.Juan.China@gmail.com.
                                                    18/07/10 23:55           Any questions pls feel free to contact us.
                                                                             take care!



                                                                                                                                                                                                           Me
                                                                                                                                                                       Do you also have alipay dear?
                                                                                                                                                                                                           18/07/10 23:42


                                                    drone RC
                                                    18/07/10 23:42
                                                                             yes




                                                                                                                                                                                                           Me
                                                                                                                                                        dear, have you been shipped before in USA?
                                                                                                                                                                                                           18/07/10 16:47


                                                    drone RC
                                                                             Dear friend,
                                                    18/07/10 03:15
                                                                             Thanks for your message.
                                                                             Pls don't worry.
                                                                             We can ship it to NEW YORK if you order.
                                                                             Our E-mail is test20170227@qq.com
                                                                             Any questions pls feel free to contact us.
                                                                             take care!



                                                                                                                                                                                                           Me
                                                                                                                                                          So, have you been shipped in USA Before?
                                                                                                                                                                                                           18/07/10 00:32
                                                                                                                                                          Can you also provide me your email?



                                                                                                                                                                                                           Me
                                                                                                                             i need your reply in order for em to decide if i will order this or not!
                                                                                                                                                                                                           18/07/10 00:24


                                                                                                                                                                                                           Me
                                                                                                                                                                                                hey!
                                                                                                                                                                                                           18/07/09 22:11



                                                           1    2                                                                                                                                 Go to Page            Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish                                                                                                          641

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=117869321002&digest=5f62cb01d120fcec80cd463e7b0c6386a4aa4da9a459310577688a78619bb53b                                                                                            1/2
   Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 206 of 211




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         642
7/12/2018                                                                                                  Please Confirm Your Order - AliExpress
                                 Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 207 of 211


                                                Review your Order                                              Payment                                                         Done


                                You have changed the shipping destination; please note that the shipping cost will change accordingly.


                         1. Select your shipping information:


                                                                           Default address



                                 105 Avenue B
                                 Apt 4B
                                 New york, New York, 10009
                                 United States




                                Edit


                            Add a new address




                         2. Review and confirm your order (1 items):


                             Seller: RC Camera Drone Store

                             Product Name & Details


                                                     iPiggy UNO Card Game Poker Family Fun One Pack Of                             1      piece    ×   US $4.91                                 ePacket
                                                     108pcs Pokers Card Game Fold Playing Card Entertain
                                                     ment Board Game
                                                                                                                                                                                              Free shipping
                                                     Color: as show                                                                                                               Delivery Time: 12-20 days

                                                     Leave a message for this seller:

                                                     You can leave a message for the seller.

                                                     Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                                  Subtotal:                                         US $4.91

                                                                                                                                                  Shipping:                                         US $0.00

                                                                                                                                                  Total:                                          US $4.91



                         3. Payment method




                                PayPal


                                 AliExpress charges a fee of US $0.80 to use PayPal.



                                Other payment methods




                                                                                                                 Apply AliExpress Coupon: You don’t have any coupons                               - US $0.00




                                                                                                                             Buyer Protection
                                                                                                                                                                                      All Total: US $5.71
                                                                                                                               Full Refund if you don't receive
                                                                                                                               your order
                                                                                                                               Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                                               not as described

                                                                                                                             Learn More



                                                                                                                                           Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                                    - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                      - Alipay Services Agreement


                                                                                                                                                                                 - Promotion Terms & Conditions
                                                                                                                         Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish
                                                                                                                                                                                                                          643

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32874680031&from=aliexpress&countryCode=US&shippingCompany=EMS_ZX_ZX_US&provinceCode=&cityCode=&promiseId=&itemConditio…                       1/2
Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 208 of 211


      DEFENDANT rocky_store




                                                                      644
    Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 209 of 211




Defendant's Listing for Infringing Products




                                                                          645
8/6/2018                                        2018 Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl From Rocky_store, $1.46 | Dhgate.Com
                                       Case 1:18-cv-08824-LAP Document 15-3 Filed 10/18/18 Page 210 of 211

Hello,                        Sign out                                                                                                             Buyer Protection     Help            DHport        Save more on our App!         English



                                                        I'm shopping for...                                                       All Categories
                                                                                                                                                                            Hi,                                                 0
                                                                                                                                                                            My DHgate                    Favorites                    Cart
                 Buy Globally · Sell Globally


Home > Home & Garden > Festive & Party Supplies > Other Festive & Party Supplies > Product detail


                                                                  120 Set Entertainment Card Games UNO cards Fun Poker Playing Cards Family Funny                                                         Sold By
                                                                  Board Games Standard DHL Free Shipping
                                                                                                                                                                                                          Rocky_store

                                                                                                                                                                                                          21 Transactions
                                                                               Price:      US $1.46 - 1.86 / Piece                                                          Reference Currency
                                                                                                                                                                                                          100% Positive Feedback
                                                                                                                                                                                                          Detailed seller ratings

                                                                         Wholesale          120 +              170 +             300 +               500 +               664 +                              Visit Store      Favorite Store
                                                                      Price ( Piece ):      US $1.86           US $1.78          US $1.62            US $1.57            US $1.51

                                                                           Quantity:        120        Pieces                                                                                             Contact Seller
                                                                                                                                                                                                                 Message
                                                                    Shipping Cost:         Free Shipping to United States Via DHL
                                                                                           Estimated delivery time: Aug 14 and 17, ships out within 5 business days

                                                                                                                                                                                                                 Buyer Protection
                                                                         Total Cost:       US $223.20
                                                                                                                                                                                                          - Guaranteed Secure Payments on
                                                                                                                                                                                                            Every Order
                        See larger image
                                                                                                Buy it Now                 Add to Cart                                                                    - Refund if your item is not delivered
                                                                                                                                                                                                            or as described
                                                                                                Add to Favorite Items     (0)
                                                                                                                                                                                                          - Buyer Protection after order
                                                                                                                                                                                                            confirmation
                                                                  Seller Guarantee
                                                                                               Return policy       On-time Delivery in 7 days
Share on



                                                                                                                                                                                                                                Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                                  1/4




           Flamingo Balloon Anagram              LED Ice Cube Fast Flash                 100pcs HOT LED Light               Factory sales 100pcs 7X10cm          Strawberry Glow Light Ring           Free Shipping,100pcs lot !
           aluminium foil balloon party          Slow Flash 7 Color Auto                 Glasses Flashing Shutters          Clear+White Plastic bag Pearl        LED Flashing Finger Ring Bar         Many colors available, Sweet

           US $4.42 - 5.68 / Piece               US $0.36 - 0.54 / Piece                 US $0.76 - 0.99 / Piece            US $0.05 - 0.06 / Piece              US $0.47 - 0.93 / Piece              US $0.57 - 0.7 / Piece
           Sold: 7                               Sold: 3537                              Sold: 2710                         Sold: 43                             Sold: 46                             Sold: 35




    Item Description                   Customer Reviews(0)                    Shipping Time & Cost                                                                                                                                  Report Item



   Item specifics
                            Occasion : Back To School
                               Gender: Unisex


   Return policy details
           Buyers can receive a partial refund, and keep the item(s) if they are not as described or with quality issues by negotiating directly with seller within 7 days from the day the item(s) were received.


   Description
                       Product Name: 120 Set Entertainment Card Games UNO cards Fun Poker Playing Cards Family Funny Board Games Standard DHL Free Shipping

                           Item Code: 418841959

                             Category: Other Festive & Party Supplies

                     Short Description: Direct factory price, DHgate Professional Factory Shop! Lowest Price!Top Quality! Welcome to Retail and Wholesale! .You can mix any items together from my store!!

                              Quantity: 1 Piece

                        Package Size: 20.0 * 20.0 * 20.0 ( cm )

              Gross Weight/Package: 20.0 ( kg )




                                                                                                                                                                                                                                                      646

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/418841959.html                                                                                                                                                        1/6
8/6/2018                                2018 Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl From Rocky_store, $1.46 | Dhgate.Com
                             Case 1:18-cv-08824-LAP
                           DESCRIPTION                                                     Document 15-3 Filed 10/18/18 Page 211 of 211

                       Ship: SF_express / DHL / FEDEX / TNT / EMS




                                                                                                                                                                                           647

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/418841959.html                                                                                             2/6
